Exhibit 10.1

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

among

OCI BEAUMONT LLC,

as BORROWER,

OCI PARTNERS LP, as the MLP

and

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT

 

 

Dated as of April 4, 2014

BANK OF AMERICA, N.A.,

as LEAD ARRANGER and BOOKRUNNER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

Section

  1.     

Definitions and Accounting Terms

     1      1.01     

Defined Terms

     1      1.02     

Terms Generally

     28   

Section

  2.     

Amount and Terms of Credit

     28      2.01     

The Commitments

     28      2.02     

Minimum Amount of Each Borrowing of Revolving Loans

     29      2.03     

Notice of Borrowing

     30      2.04     

Disbursement of Funds

     30      2.05     

Notes

     31      2.06     

Interest Rate Conversions

     32      2.07     

Pro Rata Borrowings

     32      2.08     

Interest

     32      2.09     

Interest Periods

     33      2.10     

Increased Costs, Illegality, etc.

     34      2.11     

Compensation

     35      2.12     

Change of Lending Office

     35      2.13     

Replacement of Lenders

     35      2.14     

Extension of Revolving Loan Maturity Date

     36      2.15     

[Reserved]

     37      2.16     

[Reserved]

     37      2.17     

[Reserved]

     37      2.18     

Defaulting Lenders

     37   

Section

  3.     

Letters of Credit

     38      3.01     

Letters of Credit

     38      3.02     

Maximum Letter of Credit Outstandings; Final Maturities

     39      3.03     

Letter of Credit Requests; Minimum Stated Amount

     39      3.04     

Letter of Credit Participations

     40      3.05     

Agreement to Repay Letter of Credit Drawings

     42      3.06     

Increased Costs

     42      3.07     

Extended Commitments

     43      3.08     

Resignation or Removal of Issuing Lender

     43   

Section

  4.     

Commitment Commission; Fees; Reductions of Commitment

     43      4.01     

Fees

     43      4.02     

Voluntary Termination of Unutilized Revolving Loan Commitments

     44      4.03     

Mandatory Reduction of Commitments

     45   

Section

  5.     

Prepayments; Payments; Taxes

     45      5.01     

Voluntary Prepayments

     45      5.02     

Mandatory Repayments

     46      5.03     

Method and Place of Payment

     46      5.04     

Net Payments

     46   

Section

  6.     

Conditions to Effectiveness

     48      6.01     

Closing Date; Credit Documents; Notes

     48      6.02     

Officer’s Certificate

     48      6.03     

Opinions of Counsel

     48      6.04     

Corporate Documents; Proceedings; Organizational Structure; etc.

     49      6.05     

[Reserved]

     49      6.06     

[Reserved]

     49   

 

-i-



--------------------------------------------------------------------------------

                Page     6.07     

No Default

     49      6.08     

[Reserved]

     49      6.09     

Security Agreements

     49      6.10     

Intercompany Subordination Agreement

     50      6.11     

Intercreditor Agreement

     50      6.12     

Flood Insurance Documentation

     50      6.13     

[Reserved]

     50      6.14     

Solvency Certificate

     50      6.15     

Fees, etc.

     50      6.16     

Representation and Warranties

     50      6.17     

Patriot Act

     50      6.18     

Insurance Certificates and Letter of Undertaking

     50   

Section

  7.     

Conditions Precedent to all Credit Events after the Closing Date

     51      7.01     

No Default; Representations and Warranties

     51      7.02     

Notice of Borrowing; Letter of Credit Request

     51   

Section

  8.     

Representations, Warranties and Agreements

     51      8.01     

Organizational Status

     51      8.02     

Power and Authority

     51      8.03     

No Violation

     52      8.04     

Approvals

     52      8.05     

Financial Statements; Financial Condition

     52      8.06     

Litigation

     52      8.07     

True and Complete Disclosure

     52      8.08     

Use of Proceeds; Margin Regulations

     53      8.09     

Tax Returns and Payments

     53      8.10     

ERISA

     53      8.11     

The Security Documents

     54      8.12     

Properties

     54      8.13     

Capitalization

     55      8.14     

Subsidiaries

     55      8.15     

Compliance with Statutes; Anti-Money Laundering and Economic Sanctions Laws;
FCPA

     55      8.16     

Investment Company Act

     56      8.17     

Environmental Matters

     56      8.18     

Labor Relations

     56      8.19     

Intellectual Property

     56      8.20     

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

     57   

Section

  9.     

Affirmative Covenants

     57      9.01     

Information Covenants

     57      9.02     

Books, Records and Inspections

     60      9.03     

Maintenance of Property; Insurance

     60      9.04     

Existence; Franchises

     61      9.05     

Compliance with Statutes, etc.

     61      9.06     

Compliance with Environmental Laws

     61      9.07     

ERISA

     62      9.08     

End of Fiscal Years; Fiscal Quarters

     62      9.09     

Performance of Obligations

     62      9.10     

Taxes

     63      9.11     

Use of Proceeds

     63      9.12     

Additional Security; Further Assurances; etc.

     63      9.13     

Post-Closing Actions

     64   

 

-ii-



--------------------------------------------------------------------------------

                Page  

Section

  10.     

Negative Covenants

     64     

10.01

    

Liens

     64     

10.02

    

Fundamental Changes

     67     

10.03

    

Dividends

     68     

10.04

    

Indebtedness

     70     

10.05

    

Advances, Investments and Loans

     73     

10.06

    

Transactions with Affiliates

     75     

10.07

    

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, Prepayments of Junior Debt

     75     

10.08

    

Negative Pledges

     75     

10.09

    

Business

     76     

10.10

    

Asset Sales

     77     

10.11

    

Financial Covenants

     78     

10.12

    

Accounting Practices

     78   

Section

 

11.

    

Events of Default

     78     

11.01

    

Payments

     78     

11.02

    

Representations, etc.

     78     

11.03

    

Covenants

     78     

11.04

    

Default Under Other Agreements

     78     

11.05

    

Bankruptcy, etc.

     79     

11.06

    

ERISA

     79     

11.07

    

Credit Documents

     79     

11.08

    

Guaranties

     79     

11.09

    

Judgments

     79     

11.10

    

Change of Control

     80     

11.11

    

Casualty or Condemnation

     80     

11.12

    

Abandonment of Operations

     80     

11.13

    

Right to Cure

     81   

Section

 

12.

    

The Administrative Agent

     81     

12.01

    

Appointment and Authorization

     81     

12.02

    

Rights as a Lender

     82     

12.03

    

Exculpatory Provisions

     82     

12.04

    

Reliance by Administrative Agent

     83     

12.05

    

Delegation of Duties

     83     

12.06

    

Resignation of Administrative Agent

     83     

12.07

    

Non-Reliance on Administrative Agent and Other Lenders

     84     

12.08

    

No Other Duties, Etc.

     84     

12.09

    

Administrative Agent May File Proofs of Claim

     84     

12.10

    

Collateral Matters and Guaranty Matters

     84     

12.11

    

Withholding Taxes

     85     

12.12

    

Indemnification by the Lenders

     85     

12.13

    

Designated Interest Rate Protection Agreements, Designated Hedge Agreements and
Designated Treasury Services Agreements

     86     

12.14

    

First Lien Intercreditor Agreement and Collateral Matters

     86   

Section

 

13.

    

Miscellaneous

     86     

13.01

    

Payment of Expenses, etc.

     86     

13.02

    

Right of Setoff

     87     

13.03

    

Notices

     88     

13.04

    

Benefit of Agreement; Assignments; Participations, etc.

     89     

13.05

    

No Waiver; Remedies Cumulative

     91     

13.06

    

Payments Pro Rata

     91      13.07     

Calculations; Computations

     92   

 

-iii-



--------------------------------------------------------------------------------

                Page     13.08     

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     92     

13.09

    

Counterparts

     94     

13.10

    

[Reserved]

     94     

13.11

    

Headings Descriptive

     94     

13.12

    

Amendment or Waiver; etc.

     94     

13.13

    

Survival

     96     

13.14

    

Domicile of Loans

     96     

13.15

    

Register

     96     

13.16

    

Confidentiality

     96     

13.17

    

USA Patriot Act Notice

     97     

13.18

    

Electronic Execution of Assignments and Certain Other Documents

     97     

13.19

    

[Reserved]

     97     

13.20

    

No Advisory or Fiduciary Responsibility

     97     

13.21

    

[Reserved]

     98     

13.22

    

[Reserved]

     98     

13.23

    

Non-Recourse to GP

     98   

Section

 

14.

    

MLP Guaranty

     98     

14.01

    

The Guaranty

     98     

14.02

    

Bankruptcy

     99     

14.03

    

Nature of Liability

     99     

14.04

    

Independent Obligation

     99     

14.05

    

Authorization

     99     

14.06

    

Reliance

     100     

14.07

    

Subordination

     100     

14.08

    

Waiver

     100     

14.09

    

Maximum Liability

     101      14.10     

Payments

     101   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE 2.01    Commitments SCHEDULE 8.18    Labor Matters SCHEDULE 9.13   
Post-Closing Actions SCHEDULE 10.01(iii)    Existing Liens SCHEDULE 10.04(v)   
Existing Indebtedness SCHEDULE 10.05(xvii)    Existing Investments SCHEDULE
13.03    Lender Addresses EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2
   Form of Notice of Conversion/Continuation EXHIBIT B-1    Form of Revolving
Note EXHIBIT B-2    Form of Swingline Note EXHIBIT C    Form of Letter of Credit
Request EXHIBIT D-1, 2, 3 & 4    Form of U.S. Tax Compliance Certificates
EXHIBIT E    Form of Officers’ Certificate EXHIBIT F    Form of Security
Agreement EXHIBIT G    Form of Solvency Certificate EXHIBIT H    Form of
Compliance Certificate EXHIBIT I    Form of Assignment and Assumption Agreement
EXHIBIT J    Form of First Lien Intercreditor Agreement

 

-v-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT, dated as of April 4, 2014, among OCI BEAUMONT
LLC (the “Borrower”), OCI Partners LP (the “MLP”) the Lenders party hereto from
time to time and BANK OF AMERICA, N.A., as the Administrative Agent (the
“Administrative Agent”). All capitalized terms used herein and defined in
Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (a) the Borrower has requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $40,000,000, (b) the Borrower has requested that the Issuing Bank
issue Letters of Credit in an aggregate stated amount at any time outstanding
not to exceed $20,000,000 and (c) the Borrowers have requested the Swingline
Lender to extend credit in the form of Swingline Loans in an aggregate principal
amount at any time outstanding not to exceed $5,000,000.

WHEREAS, the Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Section 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Borrower or (y) Equity
Interests of any such Person, which Person shall, as a result of the respective
acquisition, become a Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Subsidiary of the Borrower).

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Administrative Agent” shall mean Bank of America, N.A., in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.06.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Borrower or any Subsidiary thereof as a
result of this Agreement, the extensions of credit hereunder or its actions in
connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agent, the Real
Property Collateral Agent and any other agent with respect to the Credit
Documents, including, without limitation, the Lead Arranger.

“Agreement” shall mean this Revolving Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Applicable Commitment Fee Percentage” shall mean a percentage per annum equal
to 1.10%.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Loans maintained as (a) Base Rate Loans, 1.75% and (b) LIBO Rate Loans, 2.75%.



--------------------------------------------------------------------------------

“Asset Sale” shall mean any sale, transfer or other disposition by the Borrower
or any of its Subsidiaries to any Person (including by way of redemption by such
Person), other than to the Borrower or a Wholly-Owned Subsidiary of the
Borrower, of any asset (including, without limitation, any capital stock or
other securities of, or Equity Interests in, another Person) other than pursuant
to Section 10.10(i)-(xi).

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed) or
such other form as shall be acceptable to the Administrative Agent.

“Available Amount” shall mean, at any date (the “Determination Date”), an amount
equal to, without duplication (and without duplication of amounts that otherwise
increased the amount available for Investments pursuant to Section 10.05):

(a) $10,000,000; plus:

(b) 50% of the Consolidated Net Income of the Borrower for the period taken as
one accounting period from July 1, 2013 to the end of Borrower’s most recently
ended fiscal quarter for which Section 9.01 Financials are available on the
Determination Date (or if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus

(c) 100% of the proceeds (including cash and the fair market value (as
determined in good faith by the Borrower) of property other than cash) from the
sale of Equity Interests of any Parent Company after the Term Loan Closing Date
and on or prior to the Determination Date (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower and common Equity Interests of the Borrower issued upon
conversion of Indebtedness incurred after the Closing Date of the Borrower or
any Subsidiary owed to a person other than the Borrower or a Subsidiary not
previously applied for a purpose other than use in the Available Amount;
provided that this clause (c) shall exclude any Permitted Cure Securities; plus

(d) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash (and the fair market value (as determined in good
faith by the Borrower) of property other than cash) after the Term Loan Closing
Date (subject to the same exclusions as are applicable to clause (c) above),
plus

(e) 100% of the aggregate principal amount of any Indebtedness of the Borrower
or any Subsidiary thereof issued after the Term Loan Closing Date (other than
Indebtedness issued to a Subsidiary), which has been converted into or exchanged
for Equity Interests in the Borrower or any Parent Company, plus

(f) the amount of any Declined Proceeds (as defined in the Existing Term Loan
Credit Agreement), minus

(g) any amounts thereof used to make Investments pursuant to the second proviso
in Section 10.05(xvi) after the Term Loan Closing Date prior to the
Determination Date, minus

(h) any amounts thereof used to make Restricted Payments pursuant to the second
proviso in Section 10.03(iv) after the Term Loan Closing Date prior to the
Determination Date.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America, N.A. as its “prime rate,” and (c) the LIBO Rate plus 1.00%. The “prime
rate” is a rate set by Bank of America, N.A. based upon various factors
including Bank of America, N.A.’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America, N.A. shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

-2-



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Loan which is designated or deemed designated
as a Base Rate Loan by the Borrower at the time of the incurrence thereof or
conversion thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowing” shall mean the borrowing of the same Type of Loan by the Borrower
from all the Lenders having Commitments (or from the Swingline Lender, in the
case of Swingline Loans) on a given date (or resulting from a conversion or
conversions on such date), having in the case of LIBO Rate Loans, the same
Interest Period; provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBO Rate
Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with LIBO Rate Loans, any day which
is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in the London interbank Eurodollar market.

“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with GAAP, have
been or should be reflected as additions to property, plant or equipment on the
balance sheet of such person.

“Capital Expenditures” shall mean all expenditures made directly or indirectly
by Borrower and its Subsidiaries for Capital Assets (whether paid in cash or
other consideration, financed by the incurrence of Indebtedness or accrued as a
liability). For purposes of this definition, the purchase price of equipment or
other fixed assets that are purchased simultaneously with the trade-in of
existing assets or with Net Cash Proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such assets for the assets being
traded in at such time or the amount of such Net Cash Proceeds, as the case may
be.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are or will be
required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by (and subject to the control of)
the Administrative Agent for the benefit of the Lenders, pursuant to written
arrangements reasonably satisfactory to the Administrative Agent.

“Cash Equivalents” shall mean:

(i) United States dollars, pounds sterling, euros, the national currency of any
participating member state of the European Union;

(ii) readily marketable direct obligations of any member of the European Union
whose currency is the Euro, Switzerland, or Japan, or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of such country, and, at the time of acquisition thereof,
having a credit rating of at least AA- (or the equivalent grade) by Moody’s or
Aa3 by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least AA- (or the equivalent
grade) by Moody’s or Aa3 by S&P;

 

-3-



--------------------------------------------------------------------------------

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v) certificates of deposit and eurodollar time deposits with maturities of
twelve months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding twelve months and overnight bank deposits, in each
case, with any Lender party to this Agreement or any commercial bank or trust
company having, or which is the principal banking subsidiary of a bank holding
company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twelve months after the date
of acquisition; and

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of any Credit Party.
“Casualty Event” shall include but not be limited to any taking of all or any
part of any Real Property of any Credit Party or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Requirement of
Law or any deed in lieu thereof, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of any Credit Party
or any part thereof by any Governmental Authority, civil or military, or any
settlement in lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change of Control” shall mean (a) the acquisition of ownership by any Person
other than the MLP of any direct Equity Interest in the Borrower; (b) the
acquisition by any Person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act), other than the Permitted Holders in a
single transaction or in a related series of transactions, by way of merger,
amalgamation, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of Equity Interests in the GP and representing more than the greater of (x) 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Voting Stock in the GP and (y) the total voting power of all of the outstanding
Voting Stock of the GP owned, directly or indirectly, beneficially by the
Permitted Holders; (c) the failure of the GP to be the general partner of the
MLP; or (d) a “change of control” or similar event shall occur as provided in
any credit agreement or indenture in respect of funded indebtedness of a Credit
Party, in each case, with any aggregate principal amount in excess of the
Threshold Amount.

“Clean-up Date” shall mean the last Business Day of each June and December in
each fiscal year of the Borrower.

 

-4-



--------------------------------------------------------------------------------

“Closing Date” shall mean April 4, 2014.

“Closing Fee” shall have the meaning provided in Section 4.01(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents) or will be granted in accordance with Sections 9.12 or 9.13,
including, without limitation, all collateral as described in the Security
Agreement, and all Mortgaged Properties granted or purported to be granted
pursuant to any Security Document.

“Collateral Agent” shall mean (i) in the case of all Collateral other than
Mortgaged Property, the Administrative Agent acting as collateral agent for the
Guaranteed Creditors pursuant to the Security Documents (other than any
Mortgage) and (ii) in the case of any Mortgaged Property, the Real Property
Collateral Agent acting as collateral agent for the Guaranteed Creditors with
respect to the Mortgaged Property under the Mortgages in accordance with the
provisions of the First Lien Intercreditor Agreement.

“Commencement Date” shall mean, in respect of any Material Project, the earlier
of (x) the date the construction or expansion of such Material Project commences
or (y) the date of the first material cash expenditures in connection with the
acquisition of any Real Property to facilitate the construction or expansion of
such Material Project.

“Commercial Operation” shall be deemed achieved for any Material Project at such
time, at or after the completion of construction or expansion thereof and the
initial placement thereof into service, as such Material Project first realizes
the long-term revenue levels reasonably expected by the Borrower for such
Material Project.

“Commercial Operation Date” shall mean, with respect to any Material Project,
the date on which such Material Project has achieved full and complete
Commercial Operation.

“Commitment” shall mean any of the commitments of any Lender.

“Commitment Commission” shall have the meaning given to such term in
Section 4.01(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees,
(ii) amortization of unrecognized prior service costs and actuarial gains and
losses related to pensions and other post-employment benefits and
(iii) amortization of intangibles (including goodwill and organizational costs)
(excluding any such adjustment to the extent that it represents an accrual of or
reserve for cash expenditures in any future period except to the extent such
adjustment is subsequently reversed), in each case of such Person and its
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, for any period, (w) Consolidated Net Income
for such period; plus

(x) all of the following, in each case as determined without duplication in
accordance with Section 13.07(a) and, except with respect to clause (vi) below,
to the extent deducted in calculating Consolidated Net Income for such period:

(i) Consolidated Interest Expense;

(ii) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, franchise and similar taxes

 

-5-



--------------------------------------------------------------------------------

and foreign withholding taxes of the Borrower and its Subsidiaries paid or
accrued during such period, including without duplication (A) payments made in
respect of such period pursuant to any tax sharing agreements or arrangements
among the Borrower, its Subsidiaries and any Parent Company (so long as such tax
sharing payments are attributable to the income of the Borrower and its
Subsidiaries) and (B) an amount equal to the tax distributions actually made to
Holdings or any Parent Company in respect of such period in accordance with
Section 10.03(ii)(B) as though such amounts had been paid as taxes based on
income or profits or capital directly by the Borrower and its Subsidiaries for
such period and (C) any taxes or estimated taxes netted from addbacks to
Consolidated Net Income pursuant to clauses (ii), (iv) or (v) thereof;

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period;

(iv) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by this Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges
related to the Transaction and any nonrecurring merger or business acquisition
transaction costs incurred during such period (in each case whether or not
successful);

(v) all non-cash charges and non-cash losses which were included in arriving at
Consolidated Net Income for such period (excluding any such non-cash charges or
non-cash losses to the extent that they represent an accrual or reserve for
potential cash charges or losses in any future period or amortization of a
prepaid cash charge or loss that was paid in a prior period); and

(vi) for any Material Projects commenced (or acquired) by the Borrower or any
Subsidiary with a Commencement Date occurring during such period, Consolidated
EBITDA Material Project Adjustments for such Material Project for such period;

minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period);

provided that, notwithstanding the foregoing:

(1) to the extent that any non-cash charge added back to Consolidated Net Income
pursuant to any of the foregoing provisions for any period shall become a cash
event during any subsequent period, the amount thereof shall be deducted from
Consolidated Net Income in determining Consolidated EBITDA for such subsequent
period;

(2) in determining the Consolidated Total Net Leverage Ratio, Consolidated First
Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any Acquired Entity or Business acquired during such period
pursuant to a Permitted Acquisition or other Investment and not subsequently
sold or otherwise disposed of by the Borrower or any of its Subsidiaries during
such period; and

(3) in determining the Consolidated Total Net Leverage Ratio, Consolidated First
Lien Net Leverage Ratio and the Consolidated Senior Secured Net Leverage Ratio,
Consolidated EBITDA for any period shall be calculated on a Pro Forma Basis to
give effect to any disposition of assets constituting a business, division,
product line, manufacturing facility or distribution facility of any Subsidiary
of the Borrower or of the Equity Interests of any Subsidiary of the Borrower
during such period and not subsequently reacquired by the Borrower or any of its
Subsidiaries during such period.

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarter ended
December 31, 2012 shall be deemed to be $38,880,000.

 

-6-



--------------------------------------------------------------------------------

“Consolidated EBITDA Material Project Adjustments” shall mean, with respect to
any Material Project commenced (or acquired) by the Borrower or any Subsidiary,
(a) for each applicable period ending prior to the Commercial Operation Date
thereof (but including the applicable period ending with the fiscal quarter in
which such Commercial Operation Date occurs) a percentage (based on the then
current completion percentage of such Material Project as of the applicable date
of determination, reasonably determined by the Borrower in good faith and
evidenced by an officer’s certificate signed by a Responsible Officer, and to
the extent engineering, procurement and construction contracts are entered into,
by reference to scheduled completion specified in the engineering, procurement
and construction contracts in connection with such Material Project) of the
Projected Consolidated EBITDA attributable to such Material Project, net of
actual Consolidated EBITDA attributable to or generated by such Material
Project, which may, at the Borrower’s option, be added to actual Consolidated
EBITDA for the applicable period commencing with the fiscal quarter in which the
Commencement Date in respect of such Material Project occurs and for each
applicable period thereafter until the Commercial Operation Date of such
Material Project (including the applicable period ending with the fiscal quarter
in which such Commercial Operation Date occurs); provided that if the actual
Commercial Operation Date does not occur by the Scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for applicable periods ending
after the Scheduled Commercial Operation Date to (but excluding) the applicable
period ending with the fiscal quarter in which such Commercial Operation Date
occurs, by the following percentage amounts depending on the period of delay
(based on the period of actual delay or then estimated delay (estimated on the
date of determination), whichever is longer): (i) 90 days or less, 0%;
(ii) longer than 90 days, but not more than 180 days, 25%; (iii) longer than 180
days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75% and (v) longer than 365 days, 100%, and (b) beginning with
the applicable period ending with the first full fiscal quarter following the
Commercial Operation Date of such Material Project and for the applicable period
ending with the two immediately succeeding fiscal quarters, an amount equal to
75% (if the first full fiscal quarter), 50% (if the second full fiscal quarter)
or 25% (if the third full fiscal quarter) of the Projected Consolidated EBITDA
attributable to such Material Project for the first full applicable period
following such Commercial Operation Date, which may be added to actual
Consolidated EBITDA for such Applicable Periods but only to the extent actual
Consolidated EBITDA plus such amount is not greater than 100% of Projected
Consolidated EBITDA.

Notwithstanding the foregoing, no such Consolidated EBITDA Material Project
Adjustment shall be allowed with respect to any Material Project unless (A) at
least 10 days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the day on which financial statements are
required to be delivered for the fiscal quarter for which the Borrower desires
to commence inclusion of such Consolidated EBITDA Material Project Adjustment
with respect to a Material Project, the Borrower shall have delivered to the
Administrative Agent notice of such Material Project and the Scheduled
Commercial Operation Date with respect thereto, together with written pro forma
projections of Consolidated EBITDA attributable to such Material Project for the
first full Applicable Period following the Scheduled Commercial Operation Date
with respect to such Material Project and (B) prior to the day on which
financial statements are required to be delivered for the initial fiscal quarter
for which the Borrower desires to commence inclusion of such Consolidated EBITDA
Material Project Adjustment with respect to a Material Project, the Borrower
shall have provided a certificate signed by a Responsible Officer showing the
calculation of such Projected Consolidated EBITDA.

“Consolidated First Lien Debt” shall mean, at any time, the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Borrower or any of its Subsidiaries that ranks pari passu in priority to
the Lien securing the Obligations hereunder.

“Consolidated First Lien Net Leverage Ratio” shall mean, at any time, the ratio
of (i) (A) Consolidated First Lien Debt at such time less (B) the aggregate
amount of unrestricted cash and Cash Equivalents (in each case, free and clear
of all Liens, other than nonconsensual Liens permitted by Section 10.01 and
Liens created under any Credit Document or the Existing Term Loan Credit
Agreement) included on the consolidated balance sheet of the Borrower and its
Subsidiaries at such time to (ii) Consolidated EBITDA for the Test Period then
most recently ended for which Section 9.01 Financials were required to have been
delivered (or, if no Test Period has passed, as of the last four quarters of the
Borrower then ended).

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of the Borrower and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of the
Borrower and its

 

-7-



--------------------------------------------------------------------------------

consolidated Subsidiaries in accordance with U.S. GAAP, (ii) all Indebtedness of
the Borrower and its Subsidiaries of the type described in clause (i)(A) of the
definition of Indebtedness and (iii) all Contingent Obligations of the Borrower
and its Subsidiaries in respect of Indebtedness of any third Person of the type
referred to in the preceding clauses (i) and (ii); provided that Consolidated
Indebtedness shall not include (x) Indebtedness in respect of any notes that
have been defeased or satisfied and discharged in accordance with the applicable
indenture or with respect to which the required deposit has been made in
connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07 or (y) the aggregate amount
available to be drawn (i.e., unfunded amounts) under letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued for
the account of the Borrower or any of its consolidated Subsidiary Guarantors
(although, for avoidance of doubt, all unpaid drawings or other matured monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar obligations shall be included in
calculations of Consolidated Indebtedness).

“Consolidated Interest Coverage Ratio” shall mean, for any four quarter
reference period, the ratio of (x) Consolidated EBITDA for such four quarter
reference period to (y) Consolidated Interest Expense for such four quarter
reference period.

“Consolidated Interest Expense” shall mean the aggregate consolidated interest
expense (net of interest income) of the Borrower and its Subsidiaries in respect
of Indebtedness determined on a consolidated basis in accordance with U.S. GAAP,
including amortization or original issue discount on any Indebtedness and
amortization of all fees payable in connection with the incurrence of such
Indebtedness (excluding in connection with the Transactions), including, without
limitation, the interest portion of any deferred payment obligation and the
interest component of any Capitalized Lease Obligations, and, to the extent not
included in such interest expense, any cash losses on Hedging Obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such Hedging Obligations, and
costs of surety bonds in connection with financing activities.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (after any deduction for minority interests), provided that:

(i) in determining Consolidated Net Income, the net income (or loss) of any
other Person which is not a Subsidiary of the Borrower or is accounted for by
the Borrower by the equity method of accounting shall be included (x) in the
case of net income, only to the extent of the payment of dividends,
distributions or other payment that are actually paid in cash (or to the extent
converted into cash) by such other Person to the Borrower or a Subsidiary
thereof during such period, or (y) in the case of net loss, only to the extent
of any losses actually funded (through Investments or otherwise) by the Borrower
or a Subsidiary thereof during such period;

(ii) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of extraordinary, non-recurring or unusual gains or losses (including
as they relate to floods, droughts and similar naturally occurring and unusual
weather events) (less all fees and expenses relating thereto) or expenses
(including relating to any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses) shall be excluded;

(iii) the net income or loss for such period shall not include the cumulative
effect of a change in accounting principles during such period, whether effected
through a cumulative effect adjustment or a retroactive application, in each
case in accordance with U.S. GAAP;

(iv) any effects of purchase accounting (including the effects of such
adjustments pushed down to such Person and its Subsidiaries) in component
amounts required or permitted by U.S. GAAP, resulting from the application of
purchase accounting in relation to any Investment that is consummated after the
Closing Date, or the amortization or write-up, writedown or write-off of any
amounts thereof, net of taxes, shall be excluded;

 

-8-



--------------------------------------------------------------------------------

(v) any net after-tax effect (using a reasonable estimate based on applicable
tax rates) of any impairment charge or asset write-off, write-up or write-down,
in each case pursuant to U.S. GAAP, shall be excluded;

(vi) any adjustments attributable to foreign currency translations, including
those relating to mark-to-market of Indebtedness denominated in foreign
currencies resulting from the application of U.S. GAAP, including ASC No. 830,
shall be excluded; and

(vii) any (A) payments made in respect of such period pursuant to any tax
sharing agreements or arrangement among the Borrower, its Subsidiaries and any
Parent Company (so long as such tax sharing payments are attributable to the
income of the Borrower and its Subsidiaries), and (B) amounts of tax
distributions actually made to Holdings or any Parent Company in respect of such
period in accordance with Section 10.03(ii)(B), shall be excluded.

“Consolidated Senior Secured Debt” shall mean, at any time, the sum of all
Consolidated Indebtedness at such time that is secured by a Lien on any assets
of the Borrower or any of its Subsidiaries.

“Consolidated Senior Secured Net Leverage Ratio” shall mean, at any time, the
ratio of (i) (A) Consolidated Senior Secured Debt at such time less (B) the
aggregate amount of unrestricted cash and Cash Equivalents (in each case, free
and clear of all Liens, other than nonconsensual Liens permitted by
Section 10.01 and Liens created under any Credit Document or the Existing Term
Loan Credit Agreement) included on the consolidated balance sheet of the
Borrower and its Subsidiaries at such time to (ii) Consolidated EBITDA for the
Test Period then most recently ended for which Section 9.01 Financials were
required to have been delivered (or, if no Test Period has passed, as of the
last four quarters of the Borrower then ended).

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Borrower and its Subsidiaries at such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, each
Subsidiaries Guaranty, each Security Document and the First Lien Intercreditor
Agreement.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the MLP, the Borrower and each Subsidiary Guarantor.

“Cure Right” shall have the meaning provided in Section 11.13.

 

-9-



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, at any time of determination thereof, any Lender
that (i) has failed (which failure is not cured within one Business Day after
the date of such failure) to fund any portion of any Borrowing, participations
in Letter of Credit Outstandings or participations in Swingline Loans required
to be funded by it hereunder (including its obligations under Section 2.01 or
Section 2.04), (ii) has otherwise failed (which failure is not cured within one
Business Day after the date of such failure) to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder,
(iii) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with the terms of this Agreement relating to its
obligation to fund any Borrowing, participations in Letter of Credit
Outstandings or participations in Swingline Loans required to be funded by it
hereunder (including its obligations under Section 2.01, Section 2.04 or
Section 3); (iv) has become the subject of a bankruptcy or insolvency proceeding
or a takeover (in receivership or similar proceeding) by a Governmental
Authority (or has a receiver, conservator, trustee or custodian appointed for
it), (v) does not meet a capital adequacy or liquidity requirement applicable to
such Lender as determined by the relevant Governmental Authority or (vi) has
notified any Credit Party, any Issuing Lender, the Swingline Lender and/or the
Administrative Agent of any of the foregoing (including any notification of its
intent not to comply with its funding obligations described in preceding clause
(i)); provided that for purposes of Section 2.01 with respect to Swingline Loans
only, the term “Defaulting Lender” shall also include (a) any Lender with an
affiliate that (x) either (A) Controls such Lender or (B) is under common
Control with such Lender and (y) has become the subject of a bankruptcy or
insolvency proceeding or a takeover by a Governmental Authority or does not meet
a capital adequacy or liquidity requirement applicable to such affiliate as
determined by the relevant Governmental Authority (or has a receiver,
conservator, trustee or custodian appointed for it), (b) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at least
90 consecutive days, and (c) any Lender that one of the Swingline Lender, any
Issuing Lender or the Administrative Agent believes in good faith has defaulted
(which default is continuing), and has notified any Credit Party and the
Administrative Agent of such belief (although no such notice shall be required
following an Event of Default), in its obligations under any other credit
facility to which such Lender is a party.

“Designated Hedge Agreement” shall mean each Hedge Agreement entered into by the
Borrower or any Subsidiary Guarantor with a Guaranteed Creditor.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an officers’ certificate, setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Non-Cash Consideration.

“Designated Interest Rate Protection Agreement” shall mean each Interest Rate
Protection Agreement entered into by the Borrower or any Subsidiary Guarantor
with a Guaranteed Creditor.

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

“Designated Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Borrower or any Subsidiary Guarantor with a
Guaranteed Creditor.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration any
shares of any class of its capital stock or any partnership or membership
interests outstanding on or after the Closing Date (or any options or warrants
issued by such Person with respect to its Equity Interests), or set aside any
funds for any of the foregoing purposes.

 

-10-



--------------------------------------------------------------------------------

“Dodd-Frank and Basel III” shall have the meaning set forth in Section 2.10(d).

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States, any State thereof or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.04(a).

“Economic Sanctions Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Credit Party or its Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Effective Yield” shall mean, as to any Loans, the effective yield on such Loans
as determined by the Administrative Agent, taking into account the applicable
interest rate margins, any interest rate floors or similar devices and all fees,
including upfront or similar fees or original issue discount (amortized over the
shorter of (x) the Weighted Average Life to Maturity of such Loans and (y) the
four years following the date of incurrence thereof) payable generally to
Lenders making such Loans, but excluding any arrangement, structuring,
commitment, underwriting or other fees payable in connection therewith that are
not generally shared with the relevant Lenders and customary consent fees paid
generally to consenting Lenders.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act) (other than a natural person) but in any event excluding the
MLP, the Borrower and their respective Affiliates.

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or (ii) resides, is organized or chartered, or has a place of business
in a country or territory that is the subject of OFAC sanctions programs.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by any Governmental
Authority for enforcement, investigation, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief arising out of or relating to
an alleged injury or threat of injury to human health, safety or the Environment
due to the presence of Hazardous Materials, including any Release or threat of
Release of any Hazardous Materials.

“Environmental Law” shall mean any applicable Federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding
guideline and rule of common law, now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, relating to
pollution or protection of the Environment, occupational health or safety or
Hazardous Materials, including, without limitation, CERCLA; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control
Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of
1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Clean Water Act, 33 U.S.C.
§ 1251 et seq.; and any state, provincial and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

-11-



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement, as amended from
time to time, and any successor Section thereto.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower would be deemed to be a “single employer”
within the meaning of Section 414(b) or (c) of the Code and solely with respect
to Section 412 of the Code, Sections 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Borrower or an ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal (including under Section 4062(e) of ERISA) of the Borrower
or an ERISA Affiliate from any Plan or Multiemployer Plan, (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, or the receipt by the Borrower or an
ERISA Affiliate from the PBGC or a plan administrator of any notice of intent to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan, (e) the adoption of any amendment to a Plan that would require the
provision of security pursuant to the Code, ERISA or other applicable law,
(f) the receipt by the Borrower or an ERISA Affiliate of any notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Borrower or an ERISA Affiliate from a Multiemployer Plan or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (g) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Borrower is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower could reasonably be expected to have liability, (h) the
occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of any Plan or the appointment of a
trustee to administer any Plan, (i) the filing of any request for or receipt of
a minimum funding waiver under Section 412(c) of the Code with respect to any
Plan or Multiemployer Plan, (j) a determination that any Plan is in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code), (k) the receipt by the Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status under Section 305 of ERISA or, (l) any other extraordinary event or
condition with respect to a Plan or Multiemployer Plan which could reasonably be
expected to result in a Lien or any acceleration of any statutory requirement to
fund all or a substantial portion of the unfunded accrued benefit liabilities of
such plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Property” shall have the meaning set forth in the Security Agreement.

“Excluded Subsidiary” shall mean any Subsidiary of the Borrower that is (a) a
Foreign Subsidiary, (b) a FSHCO, (c) not a Wholly-Owned Subsidiary of the
Borrower or one or more of its Wholly-Owned Subsidiaries, (d) an Immaterial
Subsidiary that is designated as such by the Borrower in a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent,
(e) prohibited or restricted by applicable Requirements of Law from guaranteeing
the Loans, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a guarantee in each case, unless,
such consent, approval, license or authorization has been received,
(f) prohibited from guaranteeing the Obligations by any contractual obligation
in existence (x) on the Closing Date or (y) at the time of the acquisition of
such Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (g) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to the MLP, the Borrower or

 

-12-



--------------------------------------------------------------------------------

its Subsidiaries (or to the common parent of a consolidated tax group including
the MLP, the Borrower or its Subsidiaries), as reasonably determined by the
Borrower, (h) a not-for-profit Subsidiary, (i) a Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC, (j) a
special purpose financing Subsidiary, and (k) any other Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Borrower), the cost or other consequences of
guaranteeing the Obligations shall be excessive in view of the benefits to be
obtained by the Lenders therefrom; provided that, notwithstanding the above,
(x) if a Subsidiary executes the Subsidiaries Guaranty as a “Subsidiary
Guarantor” then it shall not constitute an “Excluded Subsidiary” (unless
released from its obligations under the Subsidiaries Guaranty as a “Subsidiary
Guarantor” in accordance with the terms hereof and thereof).

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guaranty thereof) is or becomes illegal under the Commodity Exchange Act
or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, as a result of such recipient being
organized or having its principal office or applicable lending office in such
jurisdiction (or any political subdivision thereof) or as a result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than a connection arising from such Administrative
Agent, Lender or other recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document), (b) any branch profits Taxes under Section 884(a) of the Code,
or any similar Tax, imposed by any jurisdiction described in clause (a) above,
(c) in the case of a Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.13), (i) any U.S. federal withholding Tax that is
imposed on amounts payable to such Lender under a law in effect at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such recipient (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from the Credit Parties with respect
to such withholding tax pursuant to Section 5.04(a) or (ii) any withholding Tax
that is attributable to such recipient’s failure to comply with Section 5.04(b)
or Section 5.04(c), (d) any U.S. federal withholding Taxes imposed under FATCA
and (e) U.S. federal backup withholding Taxes imposed pursuant to Code
Section 3406.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(v).

“Existing Term Loan Credit Agreement” shall mean the credit agreement dated as
of the Term Loan Closing Date (as amended, supplemented, amended and restated or
otherwise modified from time to time prior to the date hereof) among the
Borrower, OCI USA Inc., the MLP, Bank of America, N.A. as administrative agent
and the lenders party thereto.

“Extended Revolving Loan Commitment” shall have the meaning provided in
Section 2.01(d).

“Extension Date” shall have the meaning provided in Section 2.14(a).

“Extension Request” shall have the meaning provided in Section 2.14(a).

“Extending Lender” shall have the meaning provided in Section 2.14(b).

“Facing Fee” shall have the meaning provided in Section 4.01(d).

 

 

-13-



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above).

“FCPA” shall have the meaning provided in Section 8.15(f).

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financial Covenants” shall mean, collectively, the covenants of the Borrower
set forth in Section 10.11.

“First Lien Intercreditor Agreement” shall mean that First Lien Intercreditor
Agreement, substantially in the form of Exhibit J hereto, dated as of the date
hereof, among the Administrative Agent, the Collateral Agent and Bank of
America, N.A., as administrative agent and collateral agent for the secured
parties under the Existing Term Loan Credit Agreement.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“FSHCO” shall mean any Subsidiary substantially all of the assets of which
consist of Equity Interests in, Indebtedness owed by, and/or intellectual
property relating to, one or more Foreign Subsidiaries, and other assets
incidental thereto.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“GP” shall mean OCI GP LLC, a Delaware limited liability company, or any
successor entity thereto or substitute entity thereof that becomes general
partner of the MLP.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, the Real Property Collateral Agent, each Issuing
Lender and the Lenders, (y) with respect to a Designated Interest Rate
Protection Agreement, Designated Hedge Agreement or Designated Treasury Services
Agreement, the Administrative Agent, any Lender and any Affiliate of the
Administrative Agent or any Lender (even if the Administrative Agent or such
Lender subsequently ceases to be the Administrative Agent or a Lender under this
Agreement for any reason) so long as the Administrative Agent, such Lender or
such Affiliate served such purposes at the time of entry into a particular
Designated Interest Rate Protection Agreement, Designated Hedge Agreement or
Designated Treasury Services Agreement and in any event, to the extent such
Person is not a secured party with respect to such Designated Interest Rate
Protection Agreement, Designated Hedge Agreement or Designated Treasury
Agreement, and (z) with respect to a Designated Hedge Agreement only, any Person
so designated by the

 

-14-



--------------------------------------------------------------------------------

Borrower provided that the opportunity to provide the relevant Hedge Agreement
on identical terms was first offered to, and refused by, the Administrative
Agent and in any event, to the extent such Person is not a secured party with
respect to such Designated Interest Rate Protection Agreement, Designated Hedge
Agreement or Designated Treasury Agreement.

“Guarantor” shall mean and include each Subsidiary Guarantor and the MLP.

“Guaranty” shall mean and include each of the MLP Guaranty and the Subsidiaries
Guaranty.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance regulated
under any Environmental Law.

“Hedging Agreement” shall mean any foreign exchange contracts, currency swap
agreements, commodity agreements or other similar arrangements, or arrangements
designed to protect against fluctuations in currency values or commodity prices.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Interest Rate Protection Agreement or Hedging Agreement.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower that, as of
the date of the most recent financial statements required to be delivered
pursuant to Section 9.01(a) or (b), does not have (a) assets in excess of 2.5%
of Consolidated Total Assets; provided that when taken together, the assets of
all Immaterial Subsidiaries shall not exceed 5.0% of Consolidated Total Assets;
or (b) revenues for the period of four consecutive fiscal quarters ending on
such date in excess of 2.5% of the combined revenues of the Borrower and its
Subsidiaries for such period; provided that when taken together, the revenues of
all Immaterial Subsidiaries shall not exceed 5.0% of the combined revenues of
the Borrower and its Subsidiaries for such period.

“Incremental Amount” shall mean the sum of (a) $100,000,000 and (b) the maximum
principal amount of Indebtedness that may be incurred at such time that would
not cause the Consolidated First Lien Net Leverage Ratio, determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
Section 9.01 Financials were required to have been delivered (calculated based
on audited or reviewed financial statements, or to the extent such financials
are not available for the most recent fiscal quarter, certified internal
management accounts for such quarter), to exceed 1.25 to 1.00 (with usage of the
Incremental Amount being counted under clause (b) prior to clause (a)); provided
that for calculating the Consolidated First Lien Net Leverage Ratio for purposes
of this definition, (i) all Indebtedness (whether or not unsecured or secured on
a pari passu basis with the Liens securing the Obligations or by a junior Lien)
being incurred at such time pursuant to Section 10.04(xiv) or Section 10.04(xvi)
shall be included in Consolidated First Lien Debt and (ii) the cash proceeds of
any Incremental Term Loans shall be excluded solely for purposes of calculating
the Consolidated First Lien Net Leverage Ratio on such date.

“Incremental Term Loans” shall have the meaning provided in the Existing Term
Loan Credit Agreement.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property

 

-15-



--------------------------------------------------------------------------------

to which such Lien relates as determined in good faith by such Person), (iv) the
aggregate amount of all Capitalized Lease Obligations of such Person, (v) all
Contingent Obligations of such Person, (vi) all obligations under any Interest
Rate Protection Agreement, any Hedging Agreement, any Treasury Services
Agreement or under any similar type of agreement and (vii) all Off-Balance Sheet
Liabilities of such Person. Notwithstanding the foregoing, Indebtedness shall
not include (a) trade payables and accrued expenses incurred by any Person in
accordance with customary practices and in the ordinary course of business of
such Person or (b) earn-outs and other contingent payments in respect of
acquisitions except to the extent that the liability on account of any such
earn-outs or contingent payment becomes fixed and is required by U.S. GAAP to be
reflected as a liability on the consolidated balance sheet of the Borrower and
its Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean all Taxes other than (i) Excluded Taxes imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) Other Taxes.

“Intellectual Property” shall have the meaning provided in Section 8.19.

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement, dated as of the Closing Date, by and among Borrower and OCI
Fertilizer International B.V.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean for purposes of any Letter of Credit, Bank of
America, N.A., any affiliate of Bank of America, N.A. and any Lender (or
affiliate of any Lender), which, at the request of the Borrower and with the
consent of the Administrative Agent agrees, in such Lender’s (or Lender
affiliate’s) sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit pursuant to Section 3.

“Latest Maturity Date” shall mean, at any time, the latest Maturity Date
applicable to any Loan or Revolving Loan Commitment hereunder at such time.

“L/C Participation Percentages” shall have the meaning provided in
Section 3.04(a).

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiary Guarantors with respect to workers compensation, surety bonds
and other similar statutory obligations and (ii) any other ordinary course
obligations of the Borrower or any of its Subsidiary Guarantors not prohibited
pursuant to the terms of this Agreement (other than obligations in respect of
(a) any Indebtedness or other obligations that are subordinated in right of
payment to the Obligations and (b) any Equity Interests.

“Lead Arranger” shall have the meaning provided on the cover of this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 2.18(a).

 

-16-



--------------------------------------------------------------------------------

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time. The Letter of Credit Exposure of any
Lender at any time shall be its RL Percentage of the total Letter of Credit
Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(c).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

“LIBO Rate” shall mean:

(a) for any Interest Period with respect to a LIBO Rate Loan, the rate per annum
equal to (i) the ICE Benchmark Administration LIBOR Rate or the successor
thereto if the ICE Benchmark Administration is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period or (ii) if such rate is not available
at such time for any reason, then the “LIBO Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Bank of America, N.A. and with a term equivalent to
such Interest Period would be offered by Bank of America, N.A.’s London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America, N.A.’s
London Branch to major banks in the London interbank Eurodollar market at their
request at the date and time of determination.

“LIBO Rate Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Loans” shall mean each Revolving Loan and Swingline Loan.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“London Banking Day” shall mean any day on which banks are open for dealings in
dollar deposits in the London interbank market.

“Mandatory RL Borrowing” shall have the meaning provided in Section 2.01(c).

 

-17-



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse change in or effect
on the general affairs, financial position or results of operations of the
Borrower or the Plant or (ii) a material adverse effect (x) on the rights or
remedies, taken as a whole, of the Lenders, the Administrative Agent or the Real
Property Collateral Agent hereunder or under any other Credit Document or (y) on
the ability of the Credit Parties, taken as a whole, to perform their payment
obligations to the Lenders or the Administrative Agent hereunder or under any
other Credit Document.

“Material Project” shall mean the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate cost of which
(inclusive of capital costs expended prior to the acquisition, construction or
expansion thereof) is reasonably expected by the Borrower to exceed, or exceeds,
$20,000,000.

“Material Real Property” shall mean each parcel of Real Property that is
hereafter owned or acquired that does not constitute Excluded Property.

“Maturity Date” shall mean (a) the Revolving Loan Maturity Date, the Swingline
Expiry Date, as the case may be and (b) with respect to any Revolving Loans that
have been extended pursuant to Section 2.14, the Latest Maturity Date applicable
thereto.

“Maximum Borrower Letter of Credit Amount” shave have the meaning provided in
Section 3.02.

“Maximum Swingline Amount” shall mean $5,000,000.

“Minimum Borrowing Amount” shall mean $2,000,000.

“MLP” shall mean OCI Partners LP.

“MLP Guaranty” shall mean the guaranty of the MLP pursuant to Section 14.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
Real Property Collateral Agent for the benefit of the Guaranteed Creditors, as
the same may be amended, modified, restated and/or supplemented from time to
time.

“Mortgaged Property” shall mean (i) the Plant and other Real Property described
in Schedule 7(a) to the Perfection Certificate and (ii) each parcel of Material
Real Property hereafter acquired by any Credit Party.

“Mortgage Policy” shall have the meaning assigned in Schedule 9.13 hereto.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Borrower has any obligation or liability, including on account of an ERISA
Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean, with respect to any Recovery Event, an amount in
cash equal to the gross cash proceeds (net of reasonable costs, expenses and any
taxes incurred in connection with such Recovery Event) received by the
respective Person in connection with such Recovery Event.

“New Lender” shall have the meaning provided in Section 2.14(e).

 

-18-



--------------------------------------------------------------------------------

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extending Lender” shall have the meaning provided in Section 2.14(c).

“Note” shall mean each Revolving Note and Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 100 Federal Street, Mail Code: MA5-100-09-04,
Boston MA 02110, Attention: Ned Cox, with a copy to 101 S Tryon St., Mail Code:
NC1-002-15-36, Charlotte, NC 28255, Attention: Kim Williams, Telephone
No. 980-387-5448, Facsimile: 704-409-0650, Email: kim.williams@baml.com; and
(ii) for operational notices, the office of the Administrative Agent located at
901 Main Street, Dallas, TX 75202, Attention: Eldred Sholars, Telephone
No. 972-338-3811, Facsimile No. 214-290-9485, E-Mail: eldred.sholars@baml.com;
or such other office or person as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance of every kind,
matured or unmatured, direct or contingent, owing, arising, due, or payable to
any Lender, Issuing Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest on the Loans and all
obligations related to Letters of Credit (including obligations which but for
the automatic stay under Section 362(a) of the Bankruptcy Code would become due
and including interest at the rate provided for herein accruing during the
pendency of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans, and
to pay interest, fees, costs, charges, expenses, professional fees, and all sums
chargeable to the Borrower or any Credit Party or for which the Borrower or any
Credit Party is liable as indemnitor under the Credit Documents, whether or not
evidenced by any note or other instrument and (y) liabilities and indebtedness
of the MLP or the Borrower owing under any Designated Interest Rate Protection
Agreement, Designated Hedge Agreement or Designated Treasury Services Agreement
(other than Excluded Swap Obligations), if any, whether now in existence or
hereafter arising (including obligations which but for the automatic stay under
Section 362(a) of the Bankruptcy Code would become due and including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
similar proceeding, regardless of whether allowed or allowable in such
proceeding), and the due performance and compliance with all terms, conditions
and agreements contained therein. Notwithstanding anything to the contrary
contained above, (x) obligations of any Credit Party under any Designated
Interest Rate Protection Agreement, Designated Hedge Agreement or Designated
Treasury Services Agreement shall be secured and guaranteed pursuant to the
Credit Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (y) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Designated Interest Rate Protection
Agreement, Designated Hedge Agreement or Designated Treasury Services Agreement.

“OCI Working Capital Facility” shall mean that certain revolving credit facility
providing for commitments in the amount of $40,000,000, dated as of August 20,
2013 by and between (a) Borrower as the borrower and (b) OCI Fertilizer
International B.V. as the lender.

“OFAC” shall have the meaning set forth in the definition of “Embargoed Person.”

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

 

-19-



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.13) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Parent Company” shall mean any direct or indirect parent company of the
Borrower (including the MLP and GP).

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent set forth in
Schedule 13.03 or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall mean a perfection certificate substantially in
the form of the Perfection Certificate delivered to the Collateral Agent and the
Real Property Collateral Agent on the Closing Date, or any other form approved
by the Collateral Agent and the Real Property Collateral Agent, as the same
shall be supplemented from time to time by a Perfection Certificate Supplement
or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in a
form approved by the Collateral Agent and the Real Property Collateral Agent.

“Permitted Acquisition” shall mean any transaction for the (a) acquisition of
all or substantially all of the property of any Person, or of any business or
division of any Person; or (b) acquisition (including by merger or
consolidation) of the Equity Interests of any Person that becomes a Subsidiary
after giving effect such transaction; provided that each of the following
conditions shall be met:

(i) no Default then exists or would result therefrom;

(ii) in the case of any acquisitions involving consideration in excess of
$50,000,000, Borrower shall be in compliance with the Financial Covenants on a
Pro Forma Basis (calculated based on audited or reviewed financial statements,
or to the extent such financials are not available for the most recent fiscal
quarter, certified internal management accounts for such quarter);

(iii) the Person or business to be acquired shall be, or shall be engaged in, a
Similar Business and, to the extent applicable, shall comply with the
requirements of Section 9.12(a) on or prior to the date of such acquisitions,
and the property acquired in connection with any such transaction shall be made
subject to the Lien of the Security Documents and shall be free and clear of any
Liens, other than Permitted Collateral Liens;

(iv) all transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law; and

 

-20-



--------------------------------------------------------------------------------

(v) at least 10 Business Days prior to the proposed date of consummation of a
transaction involving consideration in excess of $50,000,000, Borrower shall
have delivered to the Agents and the Lenders an officer’s certificate certifying
that (A) such transaction complies with this definition (which shall have
attached thereto reasonably detailed backup data and calculations showing such
compliance), and (B) such transaction could not reasonably be expected to result
in a Material Adverse Effect.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
the Liens described in clauses (i), (ii), (iii), (iv), (v), (viii), (x) (xi),
(xiii), (xiv), (xvi), (xix) and (xxi) of Section 10.01; provided, however, that
upon the date of delivery of any Mortgage Policy pursuant to Section 9.13
hereof, with respect to any Liens referred to in said clauses (i) and
(ii) encumbering the applicable Mortgaged Property, the Borrower shall bond over
or take any other action reasonably requested by the Administrative Agent to
delete any exception to title relating to overdue Taxes or mechanics’,
materialmen’s or other similar liens.

“Permitted Cure Securities” shall mean any equity securities of the Borrower or
any Parent Company pursuant to the Cure Right.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgagee title insurance policy (or
title commitment having the effect of a title insurance policy) delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean OCI, N.V. and any of its wholly-owned direct or
indirect Subsidiaries.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, company, association, limited liability company, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Multiemployer Plan, which is maintained or contributed to by (or to which
there is an obligation to contribute of) the MLP or a Subsidiary of the MLP or
with respect to which the MLP or a Subsidiary of the MLP , has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Plant” shall mean all Real Property and PP&E comprising the OCI Beaumont
Facility located in Nederland, Texas.

“Platform” shall have the meaning provided in Section 9.01.

“PP&E” shall mean all personal property and equipment of the Borrower owned and
used in connection with its operations.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer
by the Administrative Agent, which may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial term, the calculation thereof after giving effect on a pro
forma basis to (w) the incurrence of any Indebtedness (other than revolving
Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance a Permitted Acquisition) after the first
day of the relevant Test Period as if such Indebtedness had been incurred (and
the proceeds thereof applied) on the first day of the relevant Test Period,
(x) the permanent repayment of any Indebtedness (other than revolving
Indebtedness except to the extent accompanied by a corresponding

 

-21-



--------------------------------------------------------------------------------

permanent commitment reduction) after the first day of the relevant Test Period
as if such Indebtedness had been retired or redeemed on the first day of the
relevant Test Period, (y) any disposition of assets constituting a business,
division, product line, manufacturing facility or distribution facility of any
Subsidiary of the Borrower or of the Equity Interests of any Subsidiary of the
Borrower and/or (z) the Permitted Acquisition, if any, then being consummated as
well as in each case any other such transaction consummated after the first day
of the Test Period most recently ended prior to the date of any such Permitted
Acquisition for which Section 9.01 Financials are available and on or prior to
the date of the Permitted Acquisition then being effected, as the case may be,
with the following rules to apply in connection therewith:

(i) all Indebtedness (x) (other than revolving Indebtedness, except to the
extent same is incurred to refinance other outstanding Indebtedness or to
finance a Permitted Acquisition) incurred or issued after the first day of the
relevant Test Period (whether incurred to finance a Permitted Acquisition, to
refinance Indebtedness or otherwise) shall be deemed to have been incurred or
issued (and the proceeds thereof applied) on the first day of the respective
Test Period and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period shall be deemed to have been
retired or redeemed on the first day of the respective Test Period and remain
retired through the date of determination;

(ii) all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (x) the rate applicable thereto,
in the case of fixed rate Indebtedness, or (y) at the rate which would have been
applicable thereto on the last day of the respective Test Period, in the case of
floating rate Indebtedness (although interest expense with respect to any
Indebtedness for periods while same was actually outstanding during the
respective period shall be calculated using the actual rates applicable thereto
while same was actually outstanding);

(iii) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any disposition of assets constituting a business, division, product
line, manufacturing facility or distribution facility of the Borrower or any
Subsidiary of the Borrower or of the Equity Interests of any Subsidiary of the
Borrower consummated during the periods described above, with such Consolidated
EBITDA to be determined as if such disposition (or the relevant portion thereof)
was consummated on the first day of the relevant Test Period; and

(iv) in making any determination of Consolidated EBITDA, pro forma effect shall
be given to any Permitted Acquisition or other Investment consummated during the
periods described above (excluding that portion of the assets or business
acquired pursuant to any Permitted Acquisition or other Investment which has
been sold or disposed of thereafter and prior to the date of the respective
determination), with such Consolidated EBITDA to be determined as if such
Permitted Acquisition or other Investment (or the relevant portion thereof) was
consummated on the first day of the relevant Test Period.

“Projected Consolidated EBITDA” shall mean, in respect of any Material Project,
the projected Consolidated EBITDA attributable to such Material Project for the
first full 12-month period following the Scheduled Commercial Operation Date of
such Material Project, such amount to be determined by the Borrower in good
faith and evidenced by an officer’s certificate signed by a Responsible Officer
based upon projected revenues that are reasonably likely on the basis of sound
financial planning practice, the creditworthiness and applicable projected
volumes of the prospective customers, capital and other costs, operating and
administrative expenses, the Scheduled Commercial Operation Date, commodity
price assumptions, the class and amount of Equity Interests of such Material
Project owned, directly or indirectly, by the Borrower and other factors
reasonably deemed appropriate by the Borrower in good faith.

Notwithstanding the foregoing, in connection with the calculation of any
Consolidated EBITDA Material Project Adjustment on any date of determination in
respect of any Material Project, Projected Consolidated EBITDA for such Material
Project shall be deemed to be zero unless the Borrower certifies to the
Administrative Agent in good faith in the compliance certificate delivered
pursuant to Section 9.01(f) in connection with such date of determination that
no event or condition has occurred or exists that could reasonably be expected
to result in any materially adverse change to the Projected Consolidated EBITDA
relating to such Material Project (including,

 

-22-



--------------------------------------------------------------------------------

without limitation, any materially adverse changes to the creditworthiness and
applicable projected volumes of the prospective customers), or, if the Borrower
is unable to make such certification or determines that the Projected
Consolidated EBITDA has increased, the Borrower provides the Administrative
Agent with written and revised pro forma projections of the Projected
Consolidated EBITDA attributable to such Material Project recalculated by the
Borrower in good faith and evidenced by an officer’s certificate signed by a
Responsible Officer and taking into account any such event or condition, which
revised projections shall then be used to determine the Projected Consolidated
EBITDA as set forth in the first paragraph of this definition in respect of such
Material Project.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September, and December commencing on the last Business Day of June, 2014.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, easement, mineral or other
estate) in and to any and all land, improvements and fixtures owned, leased or
operated by such Person, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Real Property Collateral Agent” shall have the meaning ascribed to the term in
the First Lien Intercreditor Agreement.

“Reconciliation Report” shall have the meaning provided in Section 9.01(c).

“Recovery Event” shall mean the receipt by the Borrower or any Subsidiary
Guarantor of any cash insurance proceeds or condemnation awards payable (i) by
reason of any Casualty Event (but not by reason of any loss of revenues or
interruption of business or operations caused thereby) and (ii) under any policy
of insurance required to be maintained under Section 9.03 (but not by reason of
any loss of revenues or interruption of business or operations caused thereby),
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Borrower in
respect of any such event.

“Refinancing Notes” shall have the meaning provided in the Existing Term Loan
Credit Agreement as in effect on the date hereof.

“Refinancing Term Loans” shall have the meaning provided in the Existing Term
Loan Credit Agreement as in effect on the date hereof.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, members, managers, directors, officers, employees,
agents, trustees and advisors of such Person and of such Person’s Affiliates.

 

-23-



--------------------------------------------------------------------------------

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into, through or upon the Environment
or within, from or into any building, structure, facility or fixture.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Required Lenders” shall mean, as of any date of determination, Lenders having
more than 50.0% of (a) the Revolving Loan Commitments or (b) after the
termination of the Revolving Loan Commitments, the RL Percentage; provided that
the Revolving Loan Commitment and the RL Percentage of any Defaulting Lender
shall be excluded for the purposes of making a determination of Required
Lenders.

“Requirement of Law” shall mean, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, ordinance, decree, writ, injunction or
determination of any arbitrator or court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, its chief
executive officer, president, or any vice president, managing director,
treasurer, controller or other officer of such Person having substantially the
same authority and responsibility; provided that, with respect to compliance
with financial covenants, “Responsible Officer” means the chief financial
officer, treasurer or controller of the MLP or the Borrower, or any other
officer of the MLP or the Borrower having substantially the same authority and
responsibility; provided further that solely for purposes of notices given
pursuant to Article II, “Responsible Officer” shall also mean any other officer
of the applicable Credit Party so designated by any of the foregoing officers in
a notice to the Administrative Agent.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(a).

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 2.01, as same may be (x) reduced from
time to time or terminated pursuant to Sections 4.02, 4.03 and/or 11, as
applicable or (y) adjusted from time to time as a result of assignments to or
from such Lender pursuant to Section 2.13 or 13.04(b).

“Revolving Loan Maturity Date” shall mean April 4, 2015, subject to the
extension thereof pursuant to Section 2.14.

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“RL Exposure” shall mean, at any time, the sum of (i) the aggregate principal
amount of all Revolving Loans then outstanding, (ii) the aggregate principal
amount of all Swingline Loans then outstanding and (iii) the aggregate Letter of
Credit Outstandings at such time.

“RL Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Revolving Loan Commitment of such
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any Lender is to
be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such Lender shall be determined immediately prior
(and without giving effect) to such termination (but giving effect to
assignments made thereafter in accordance with the terms hereof); provided,
further, that in the case of Section 2.18 when a Defaulting Lender shall exist,
“RL Percentage” shall mean the percentage of the Total Revolving Loan Commitment
(disregarding any Defaulting Lender’s Revolving Loan Commitment) represented by
such Lender’s Revolving Loan Commitment.

 

-24-



--------------------------------------------------------------------------------

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the McGraw
Hill Company, Inc., and any successor owner of such division.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of real or
personal property which has been or is to be sold or transferred by the Borrower
or any of its Subsidiaries to such Person or to any other Person to whom funds
have been or are to be advanced by such Person in connection therewith.

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

“Scheduled Commercial Operation Date” shall mean, with respect to any Material
Project, the date originally scheduled as the day on which such Material Project
shall achieve Commercial Operation as specified in the notice to be delivered to
the Administrative Agent with respect to such Material Project as specified in
the second paragraph of the definition of Consolidated EBITDA Material Project
Adjustment.

“SEC” shall have the meaning provided in Section 9.01(h).

“Section 9.01 Financials” shall mean the quarterly and annual financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Agreement Collateral” shall have the meaning provided in Section 6.09.

“Security Document” shall mean and include each of the Security Agreement, each
Mortgage and, after the execution and delivery thereof, each Additional Security
Document and each of the other agreements, instruments or documents that creates
or purports to create a Lien in favor of the Collateral Agent or Real Property
Collateral Agent, as the case may be, for the benefit of the Guaranteed
Creditors.

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Borrower on the Closing Date or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (a) the sum of the debt (including contingent
liabilities) of such Person does not exceed the fair value of the present assets
of such Person; (b) the capital of such Person is not unreasonably small in
relation to the business of such Person contemplated as of such date; and
(c) such Person does not intend to incur, or believe that it will incur, debts
(including current obligations and contingent liabilities) beyond its ability to
pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met, but after giving effect
to all previous drawings made thereunder).

 

-25-



--------------------------------------------------------------------------------

“Subsidiaries Guaranty” shall mean a Guaranty delivered by any Subsidiary
pursuant to Section 9.12.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean each Domestic Subsidiary of the Borrower
(other than an Excluded Subsidiary) in existence on the Closing Date, as well as
each Domestic Subsidiary of the Borrower (other than an Excluded Subsidiary)
established, created or acquired after the Closing Date which becomes a party to
the Subsidiaries Guaranty in accordance with the requirements of this Agreement
or the provisions of the Subsidiaries Guaranty.

“Swap Obligation” shall mean, with respect to each Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

“Swingline Lender” shall mean Bank of America, N.A. for so long as Bank of
America, N.A. is the Administrative Agent hereunder and thereafter shall mean
the successor Administrative Agent in its individual capacity; provided that any
resigning Administrative Agent shall retain all of its rights with respect to
any Swingline Loans made by it prior to such resignation.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its RL Percentage of the total
Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority, including interest, penalties and additions to tax
with respect thereto.

“Term Loan Closing Date” shall mean August 20, 2013.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower (in each case taken as one accounting period).

“Threshold Amount” shall mean $15,000,000.

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments in effect at such time.

 

-26-



--------------------------------------------------------------------------------

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment then in effect
less (y) the RL Exposure at such time.

“Transaction” shall mean, collectively, (i) the execution and delivery by the
Credit Parties of this Agreement and the other Credit Documents to which they
are a party, if applicable and (ii) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums and expenses payable by the
MLP or the Borrower in connection with the transactions described in clause
(i) of the definition of “Transaction.”

“Treasury Services Agreement” shall mean any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.04(c).

“Water Rights” shall mean water rights of every kind and nature which shall
include but not be limited to claims, decrees, applications, permits, licenses,
storage rights, ditches and ditch rights, riparian and littoral rights, and all
shares of stock and memberships in any canal, irrigation or other water company
and including, without limitation, those water rights identified in the
Mortgages and incorporated herein by reference, in each case, as amended,
amended and restated, supplemented, renewed or otherwise modified from time to
time in accordance with the provisions of the Mortgages.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the sum of the products obtained
by multiplying (x) the amount of each then remaining installment or other
required scheduled payments of principal, including payment at final maturity,
in respect thereof, by (y) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

 

-27-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

1.02 Terms Generally. The definitions in Section 1.01 shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”; and the words
“asset” and “property” shall be construed as having the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The words “herein,”
“hereof’ and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision of
this Agreement unless the context shall otherwise require. All references herein
to Articles, Sections, paragraphs, clauses, subclauses, Exhibits and Schedules
shall be deemed references to Articles, Sections, paragraphs, clauses and
subclauses of, and Exhibits and Schedules to, this Agreement unless the context
shall otherwise require. Unless otherwise expressly provided herein, (a) all
references to documents, instruments and other agreements (including the Credit
Documents and organizational documents) shall be deemed to include all
subsequent amendments, restatements, amendments and restatements, supplements
and other modifications thereto, but only to the extent that such amendments,
restatements, amendments and restatements, supplements and other modifications
are not prohibited by any Credit Document and (b) references to any law,
statute, rule or regulation shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable). All
references herein or in any other Credit Document to an action or certification
to be provided by an officer or director of the Borrower shall be interpreted to
permit such action or certification to be provided by an officer or director, as
applicable, of the MLP (or its general partner), indirectly on the Borrower’s
behalf.

Section 2. Amount and Terms of Credit.

2.01 The Commitments.

(a) Subject to and upon the terms and conditions set forth herein, each Lender
severally agrees to make, at any time and from time to time on or after the
Closing Date and prior to the Revolving Loan Maturity Date, a revolving loan or
revolving loans (each, a “Revolving Loan”) to the Borrower, which Revolving
Loans (i) shall be denominated in U.S. Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or LIBO Rate Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, (iv) shall not be made (and shall not be required to be
made) by any Lender in any instance where the incurrence thereof (after giving
effect to the use of the proceeds thereof on the date of the incurrence thereof
to repay any amounts theretofore outstanding pursuant to this Agreement) would
cause the RL Exposure of such Lender to exceed the amount of its Revolving Loan
Commitment at such time and (v) shall not be made (and shall not be required to
be made) by any Lender if the making of same would cause the RL Exposure (after
giving effect to the use of the proceeds thereof on the date of the incurrence
thereof to repay any amounts theretofore outstanding pursuant to this Agreement)
to exceed the Total Revolving Loan Commitment as then in effect.

(b) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Closing
Date and prior to the Swingline Expiry Date, a revolving loan or revolving loans
(each, a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower, which Swingline Loans (i) shall be incurred and maintained as Base
Rate Loans, (ii) shall be denominated in U.S. Dollars, (iii) may be repaid and
reborrowed in accordance with the provisions hereof, (iv) shall not be made (and
shall not be required to be made) if the making of same would cause the RL
Exposure (after giving effect to the use of the proceeds thereof on the date of
the incurrence thereof to repay any amounts theretofore outstanding pursuant to
this Agreement) to exceed the Total Revolving Loan Commitment as then in effect
and (v) shall not

 

-28-



--------------------------------------------------------------------------------

exceed in aggregate principal amount at any time outstanding the Maximum
Swingline Amount. Notwithstanding anything to the contrary contained in this
Section 2.01(b), the Swingline Lender shall not make any Swingline Loan after it
has received written notice from the Borrower, any other Credit Party or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (A) of rescission of all such notices from the party or parties
originally delivering such notice or notices or (B) of the waiver of such
Default or Event of Default by the Required Lenders.

(c) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 11.05 in which case one or
more Borrowings of Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory RL Borrowing”) shall be made on the immediately
succeeding Business Day by all Lenders pro rata based on each such Lender’s RL
Percentage and the proceeds thereof shall be applied directly by the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Lender hereby irrevocably agrees to make Revolving Loans upon one Business Day’s
notice pursuant to each Mandatory RL Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified in writing by the
Swingline Lender notwithstanding (i) the amount of the Mandatory RL Borrowing
may not comply with the Minimum Borrowing Amount otherwise required hereunder,
(ii) whether any conditions specified in Section 6 are then satisfied,
(iii) whether a Default or an Event of Default then exists, (iv) the date of
such Mandatory RL Borrowing and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory RL Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory RL Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
the Lenders to share in such Swingline Loans ratably based upon their respective
RL Percentages, provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory RL Borrowing would otherwise have occurred to but excluding the date
of payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.

(d) If the Revolving Loan Maturity Date shall have occurred at a time when
Revolving Loan Commitments extended pursuant to Section 2.14 (such Commitments,
the “Extended Revolving Loan Commitments”) are in effect, then on the Revolving
Loan Maturity Date all then outstanding Swingline Loans shall be repaid in full
on such date (and there shall be no adjustment to the participations in such
Swingline Loans as a result of the occurrence of such Revolving Loan Maturity
Date); provided that, if on the occurrence of the Revolving Loan Maturity Date
(after giving effect to any repayments of Revolving Loans and any reallocations
of Letter of Credit participations as contemplated in Section 3.07), there shall
exist sufficient unutilized Extended Revolving Loan Commitments so that the
respective outstanding Swingline Loans could be incurred pursuant to the
Extended Revolving Loan Commitments, which will remain in effect after the
occurrence of the Revolving Loan Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on the Revolving Loan Maturity Date.

2.02 Minimum Amount of Each Borrowing of Revolving Loans. The aggregate
principal amount of each Borrowing of Revolving Loans shall not be less than the
Minimum Borrowing Amount; provided that any Mandatory RL Borrowings shall be
made in the amounts required by Section 2.01(c). More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than five
(5) Borrowings of LIBO Rate Loans in the aggregate for all Loans.

 

-29-



--------------------------------------------------------------------------------

2.03 Notice of Borrowing.

(a) Whenever the Borrower desires to make a Borrowing of Loans hereunder (other
than Swingline Loans or Mandatory RL Borrowings), the Borrower shall give the
Administrative Agent at its Notice Office at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) of each Base
Rate Loan to be made hereunder and at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of each LIBO Rate
Loan to be made hereunder, provided that (in each case) any such notice shall be
deemed to have been given on a certain day only if given before 12:00 Noon (New
York City time) on such day (or such later time as the Administrative Agent
shall agree in its sole and absolute discretion). Each such notice (each, a
“Notice of Borrowing”), except as otherwise expressly provided in Section 2.11,
shall be irrevocable and shall be in writing, or by telephone promptly confirmed
in writing by or on behalf of the Borrower, in the form of Exhibit A-1,
appropriately completed to specify: (i) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Revolving Loans being made
pursuant to such Borrowing are to be initially maintained as Base Rate Loans or
LIBO Rate Loans and (iv) in the case of LIBO Rate Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall promptly give
each Lender which is required to make Loans specified in the respective Notice
of Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof (determined in accordance with Section 2.07) and of the other
matters required by the immediately preceding sentence to be specified in the
Notice of Borrowing.

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 11:00 A.M. (New York City
time) on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), and (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing.

(ii) Mandatory RL Borrowings shall be made upon the notice specified in
Section 2.01(c), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory RL Borrowings as set forth in
Section 2.01(c).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or repayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
repayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from a Responsible
Officer of the Borrower, or from any other authorized officer of the Borrower
designated in writing by the Borrower to the Administrative Agent as being
authorized to give such notices, prior to receipt of written confirmation. In
each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s or Swingline Lender’s record of the terms of such
telephonic notice of such Borrowing or prepayment of Loans, as the case may be,
absent manifest error.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York City time) on the
date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 2:00 P.M. (New York City time) on the date specified
pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory RL Borrowings, no
later than 1:00 P.M. (New York City time) on the date specified in
Section 2.01(c)),, each Lender with a Commitment will make available its pro
rata portion (determined in accordance with Section 2.07) of each such Borrowing
requested to be made on such date (or in the case of Swingline Loans, the
Swingline Lender will make available the full amount thereof). All such amounts
will be made available in U.S. Dollars and in immediately available funds at the
Payment Office, and the Administrative Agent will, except in the case of
Revolving Loans made pursuant to a Mandatory RL Borrowing, make available to the
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the date of any Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand

 

-30-



--------------------------------------------------------------------------------

therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent also shall be entitled to recover on demand from
such Lender or the Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, the overnight Federal Funds Rate for the first three
days and at the interest rate otherwise applicable to such Loans for each day
thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the relevant Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

2.05 Notes.

(a) The Borrower’s obligation to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.15 and shall, if requested by such
Lender, also be evidenced (i) in the case of a Revolving Loan, by a promissory
note duly executed and delivered by the Borrower substantially in the form of
Exhibit B-1, with blanks appropriately completed in conformity herewith (each a
“Revolving Note” and, collectively, the “Revolving Notes”) and (ii) in the case
of a Swingline Loan, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-2, with blanks appropriately
completed in conformity herewith (each a “Swingline Note” and, collectively, the
“Swingline Notes”).

(b) The Revolving Note issued to each requesting Lender that has a Revolving
Loan Commitment or outstanding Revolving Loans shall (i) be executed by the
Borrower, (ii) be payable to such Lender or its registered assigns and be dated
the Closing Date (or, if issued after the Closing Date, be dated the date of the
issuance thereof), (iii) be in a stated principal amount equal to the Revolving
Loan Commitment of such Lender (or, if issued after the termination thereof, be
in a stated principal amount equal to the outstanding Revolving Loans of such
Lender at such time) and be payable in the outstanding principal amount of the
Revolving Loans evidenced thereby, (iv) mature on the respective Revolving Loan
Maturity Date, (v) bear interest as provided in the appropriate clause of
Section 2.08 in respect of the Base Rate Loans and/or LIBO Rate Loans, as the
case may be, evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 5.01, and mandatory repayment as provided in Section 5.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

(c) The Swingline Note issued to the requesting Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Closing Date, (iii) be in a stated principal
amount equal to the Maximum Swingline Amount and be payable in the outstanding
principal amount of the Swingline Loans evidenced thereby from time to time,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans evidenced
thereby, (vi) be subject to, voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.

(d) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(e) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in the preceding clause (d). At any time
when any Lender requests the delivery of a Note to evidence any of its Loans,
the Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

-31-



--------------------------------------------------------------------------------

2.06 Interest Rate Conversions. The Borrower shall have the option to convert,
on any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Revolving Loans made pursuant to
one or more Borrowings of one or more Types of Loans, into a Borrowing of
another Type of Revolving Loan, provided that (i) except as otherwise provided
in Section 2.11, (x) LIBO Rate Loans may be converted into Base Rate Loans only
on the last day of an Interest Period applicable to the Revolving Loans being
converted and no such partial conversion of LIBO Rate Loans, as the case may be,
shall reduce the outstanding principal amount of such LIBO Rate Loans, made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) unless the Required Lenders otherwise agree, Base Rate
Loans may only be converted into LIBO Rate Loans if no Event of Default is in
existence on the date of the conversion, and (iii) no conversion pursuant to
this Section 2.06 shall result in a greater number of Borrowings of LIBO Rate
Loans than is permitted under Section 2.02. Such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
12:00 Noon (New York City time) at least three Business Days’ prior notice
(each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Revolving Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Revolving Loans were incurred
and, if to be converted into LIBO Rate Loans, the Interest Period to be
initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Revolving
Loans.

2.07 Pro Rata Borrowings. All Borrowings of Revolving Loans (including Mandatory
RL Borrowings but excluding Swingline Loans) under this Agreement shall be
incurred from the Lenders pro rata on the basis of such Lenders’ Revolving Loan
Commitments. No Lender shall be responsible for any default by any other Lender
of its obligation to make Revolving Loans hereunder, and each Lender shall be
obligated to make the Revolving Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Revolving Loans
hereunder.

2.08 Interest.

(a) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan (including with respect to any LIBO Rate Loan
converted into a Base Rate Loan pursuant to Section 2.06 or 2.09) made to the
Borrower hereunder from the date of Borrowing thereof (or, in the circumstances
described in the immediately preceding parenthetical, from the date of
conversion of the respective LIBO Rate Loan into a Base Rate Loan) until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a LIBO Rate Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the Applicable Margin plus the Base Rate, as in effect from time to
time.

(b) The Borrower agrees, to pay interest in respect of the unpaid principal
amount of each LIBO Rate Loan made to the Borrower from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such LIBO Rate Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin plus the applicable LIBO Rate for such Interest Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall, in
each case, bear interest at a rate per annum equal to (i) for Base Rate Loans
and associated interest, 2% per annum in excess of the Applicable Margin for
Base Rate Loans plus the Base Rate, (ii) for LIBO Rate Loans and associated
interest, 2% per annum in excess of the Applicable Margin for LIBO Rate Loans
plus the LIBO Rate and (iii) with respect to fees and all other amounts, 2% per
annum in excess of the Applicable Margin for Base Rate Loans plus the Base Rate,
each as in effect from time to time, in each case with such interest to be
payable on demand.

(d) Accrued (and theretofore unpaid) interest shall be calculated daily and
payable (i) in respect of each Base Rate Loan and each Swingline Loan, quarterly
in arrears on each Quarterly Payment Date, (ii) in respect of each LIBO Rate
Loan, on (x) the date of any conversion thereof into a Base Rate Loan, pursuant
to Sections 2.06, 2.09 or 2.10(b), as applicable (on the amount converted) and
(y) the last day of each Interest Period applicable thereto and (iii) in respect
of each Loan, on (x) the date of any prepayment or repayment thereof (on the
amount prepaid or repaid), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBO Rate Loans and shall promptly notify the Borrower and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

 

-32-



--------------------------------------------------------------------------------

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any LIBO Rate Loan (in the case of the initial Interest Period applicable
thereto) or prior to 12:00 Noon (New York City time) on the third Business Day
prior to the expiration of an Interest Period applicable to such LIBO Rate Loan
(in the case of any subsequent Interest Period), the Borrower shall have the
right to elect the interest period (each, an “Interest Period”) applicable to
such LIBO Rate Loan, which Interest Period shall, at the option of the Borrower
be a one, two or three month period; provided that (in each case):

(i) all LIBO Rate Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any LIBO Rate Loan shall commence on the
date of Borrowing of such LIBO Rate Loan (including, in the case of LIBO Rate
Loans, the date of any conversion thereto from a Borrowing of Base Rate Loans)
and each Interest Period occurring thereafter in respect of such LIBO Rate Loan
shall commence on the day on which the next preceding Interest Period applicable
thereto expires;

(iii) if any Interest Period for a LIBO Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a LIBO Rate Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBO Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) unless the Required Lenders otherwise agree, no Interest Period for a LIBO
Rate Loan may be selected at any time when an Event of Default is then in
existence; and

(vi) no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond the Maturity Date therefor.

With respect to any LIBO Rate Loans, at the end of any Interest Period
applicable to a Borrowing thereof, the Borrower may elect to split the
respective Borrowing of a single Type into two or more Borrowings of different
Types or combine two or more Borrowings into a single Borrowing of the same
Type, in each case, by having the Borrower give notice thereof together with its
election of one or more Interest Periods, in each case so long as each resulting
Borrowing (x) has an Interest Period which complies with the foregoing
requirements of this Section 2.09, (y) has a principal amount which is not less
than the Minimum Borrowing Amount applicable to Borrowings of the respective
Type and (z) does not cause a violation of the requirements of Section 2.02. If
by 12:00 Noon (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBO Rate Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBO Rate, the Borrower shall be deemed to have
elected in the case of LIBO Rate Loans, to convert such LIBO Rate Loans into
Base Rate Loans with such conversion to be effective as of the expiration date
of such current Interest Period.

 

-33-



--------------------------------------------------------------------------------

2.10 Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of LIBO Rate;

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Loan
because of any change since the Closing Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the official interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, order, official guideline or request, such as, but not limited to:
(A) any additional Tax imposed on any Lender (except Indemnified Taxes or Other
Taxes indemnified under Section 5.04 or any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the LIBO Rate;
or

(iii) at any time, that the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall no longer
be available until such time as the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to LIBO Rate Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower, agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice setting forth the additional amounts owed to such
Lender, showing in reasonable detail the basis for the calculation thereof,
shall be submitted to the Borrower by such Lender and shall, absent manifest
error, be final and conclusive and binding on all the parties hereto), (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b) At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBO
Rate Loan affected by the circumstances described in Section 2.10(a)(iii), the
Borrower shall, either (x) if the affected LIBO Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan, provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

(c) If any Lender determines that after the Closing Date the introduction of or
any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity requirements, or any change in
interpretation or

 

-34-



--------------------------------------------------------------------------------

administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower, agrees to pay to such
Lender, upon its written demand therefor, such additional amounts as shall be
required to compensate such Lender or such other corporation for the increased
cost to such Lender or such other corporation or the reduction in the rate of
return to such Lender or such other corporation as a result of such increase of
capital or liquidity requirements. In determining such additional amounts, each
Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable, provided that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall show in reasonable detail the basis for calculation
of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III ((x) and (y) collectively
referred to as “Dodd-Frank and Basel III”), shall be deemed to be a change after
the Closing Date in a Requirement of Law or government rule, regulation or
order, regardless of the date enacted, adopted, issued or implemented (including
for purposes of this Section 2.10).

2.11 Compensation. The Borrower, agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation and the calculation of the amount of such
compensation), for all losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
LIBO Rate Loans but excluding loss of anticipated profits) which such Lender may
sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing of, or conversion from or into, LIBO Rate
Loans does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation (whether or not withdrawn by such Borrower or
deemed withdrawn pursuant to Section 2.10(a)); (ii) if any prepayment or
repayment (including any prepayment or repayment made pursuant to Section 5.01,
Section 5.02 or as a result of an acceleration of the Loans pursuant to
Section 11) or conversion of any of its LIBO Rate Loans occurs on a date which
is not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any LIBO Rate Loans is not made on any date specified in a notice
of prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay LIBO Rate Loans when required by the terms of
this Agreement or any Note held by such Lender or (y) any election made pursuant
to Section 2.10(b).

2.12 Change of Lending Office . Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10 and 5.04.

2.13 Replacement of Lenders . (x) If any Lender becomes a Defaulting Lender,
(y) upon the occurrence of an event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to a Lender or (z) in the case of a refusal by a Lender to consent to
certain proposed changes, waivers, discharges or terminations with respect to
this Agreement which have been approved by the Required Lenders, as (and to the
extent) provided in Section 13.12(b), the Borrower shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (y), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s

 

-35-



--------------------------------------------------------------------------------

consent would be required for an assignment to such Replacement Lender pursuant
to Section 13.04); provided that (i) at the time of any replacement pursuant to
this Section 2.13, the Replacement Lender shall enter into one or more
Assignment and Assumption Agreements pursuant to Section 13.04(b) (and with all
fees payable pursuant to said Section 13.04(b) to be paid by the Borrower and/or
the Replacement Lender (as may be agreed to at such time among the Borrower and
the Replacement Lender)) pursuant to which the Replacement Lender shall acquire
all of the Commitments and outstanding Loans of, and in each case participations
in Letters of Credit and Swingline Loans by, the Replaced Lender and, in
connection therewith, shall (x) pay to the Replaced Lender in respect thereof an
amount equal to the sum of (I) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender
with respect to which such Replaced Lender is being replaced, (II) an amount
equal to all Unpaid Drawings (if any) with respect to which the respective
Replaced Lender is being replaced, in each case that have been funded by (and
not reimbursed to) such Replaced Lender, together with all then unpaid interest
with respect thereto at such time and (III) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01
and (y) in the case of the replacement of any Revolving Loan Commitment, pay to
the respective Issuing Lender amounts equal to such Replaced Lender’s RL
Percentage of any Unpaid Drawings pursuant to Letters of Credit evidenced by
such Revolving Loan Commitments (which at such time remain Unpaid Drawings) with
respect to Letters of Credit issued by such Issuing Lender to the extent such
amount was not theretofore funded by such Replaced Lender and (z) in the case of
any replacement of Revolving Loan Commitments, pay to the Swingline Lender, an
amount equal to such Replaced Lender’s pro rata share of any Mandatory RL
Borrowing (as appropriate) (determined in accordance with Sections 2.01(c),
2.01(d) and 2.07), to the extent such amount was not theretofore funded by such
Replaced Lender, without duplication and (ii) all obligations of the Borrower
due and owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon receipt by the Replaced Lender
of all amounts required to be paid to it pursuant to this Section 2.13, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption Agreement on behalf of such Replaced
Lender, and any such Assignment and Assumption Agreement so executed by the
Administrative Agent and the Replacement Lender shall be effective for purposes
of this Section 2.13 and Section 13.04. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above, recordation of the assignment on the Register
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, (x) the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.07 and 13.01), which shall survive as
to such Replaced Lender and (y) in the case of the replacement of any Revolving
Loan Commitment pursuant to this Section 2.13, the RL Percentages of the Lenders
shall be automatically adjusted at such time to give effect to such replacement.
In connection with any replacement of Lenders pursuant to, and as contemplated
by, this Section 2.13, the Borrower hereby irrevocably authorizes the MLP to
take all necessary action, in the name of such Borrower, as described above in
this Section 2.13 in order to effect the replacement of the respective Lender or
Lenders in accordance with the preceding provisions of this Section 2.13.

2.14 Extension of Revolving Loan Maturity Date.

(a) At least 60 days but not more than 90 days prior to each anniversary of the
Closing Date (any such applicable anniversary of the Closing Date, the
“Extension Date”), the Borrower, by written notice to the Administrative Agent,
may request (such request, an “Extension Request”) that each Lender extend the
Latest Maturity Date for such Lender’s Revolving Loan Commitment for an
additional one-year period.

(b) Upon receipt of an Extension Request, the Administrative Agent shall
promptly notify each Lender of such request and each Lender shall then, within
15 days of receipt of such notice from the Administrative Agent, notify the
Borrower and the Administrative Agent in writing whether such Lender will
consent to the extension (each such Lender consenting to the extension, an
“Extending Lender”). The failure of any Lender to notify the Administrative
Agent of its intent to consent to any extension shall be deemed a rejection by
such Lender.

(c) Subject to satisfaction of the conditions in Section 7 as of the Closing
Date, the Latest Maturity Date in effect at such time shall be extended for an
additional one-year period; provided, however, that no such extension shall be
effective (1) unless the Required Lenders agree thereto and (2) as to any Lender
that does not agree to such extension (any such Lender, a “Non-Extending
Lender”).

 

-36-



--------------------------------------------------------------------------------

(d) To the extent that there are Non-Extending Lenders, the Administrative Agent
shall promptly so notify the Extending Lenders, and each Extending Lender may,
in its sole discretion, no later than 5 days following such notice from the
Administrative Agent (or such later date as the Borrower and the Administrative
Agent may agree), give written notice to the Borrower and the Administrative
Agent of the amount of the Revolving Loan Commitments of the Non-Extending
Lenders that it is willing to assume. The failure of any Extending Lender to
notify the Administrative Agent of its intent to assume the Revolving Loan
Commitments of the Non-Extending Lenders shall be deemed a rejection by such
Lender.

(e) The Borrower shall be permitted to replace any Lender that is a
Non-Extending Lender with a replacement financial institution or other entity
(each, a “New Lender”); provided that (A) the New Lender shall purchase, at par,
all Obligations owing to such replaced Lender on or prior to the date of
replacement, (B) the Borrower shall be liable to such replaced Lender under
Section 2.11 if any LIBO Rate Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(C) the replaced Lender shall be obligated to assign its Revolving Loan
Commitment and RL Exposure to the applicable replacement Lender or Lenders in
accordance with the provisions of Section 13.04 (provided that the New Lender or
the Borrower shall be obligated to pay the processing and recordation fee
referred to therein) and (D) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

(f) If the Extending Lenders and the New Lenders are willing to commit amounts
that, in an aggregate, exceed the amount of the Revolving Loan Commitments of
the Non-Extending Lenders, the Borrower and the Administrative Agent shall
allocate the Revolving Loan Commitments of the Non-Extending Lenders among them.

2.15 [Reserved].

2.16 [Reserved].

2.17 [Reserved].

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) if any Swingline Loan Exposure or Letter of Credit Exposure exists at the
time a Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Loan Exposure and Letter of Credit
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective RL Percentages but only to the extent (x) the sum of all
Non-Defaulting Lenders’ RL Exposures plus such Defaulting Lender’s Swingline
Loan Exposure and Letter of Credit Exposure does not exceed the total of all
Non-Defaulting Lenders’ Revolving Loan Commitments and (y) immediately following
the reallocation to a Non-Defaulting Lender, the RL Exposure of such Lender does
not exceed its Revolving Loan Commitment at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five (5) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Loan Exposure (which may, if available, be with the proceeds of a Borrowing) and
(y) second, cash collateralize in a manner reasonably satisfactory to the
applicable Issuing Lender such Defaulting Lender’s Letter of Credit Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in aggregate amount equal to 100% of such Defaulting Lender’s Letter of Credit
Exposure for so long as such Letter of Credit Exposure is outstanding (such
arrangements, the “Letter of Credit Back-Stop Arrangements”);

 

-37-



--------------------------------------------------------------------------------

(iii) the Borrower shall not be required to pay any Fees to such Defaulting
Lender with respect to such Defaulting Lender’s Letter of Credit Exposure;

(iv) if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.18(a), then the fees payable to the
Lenders pursuant to Section 4.01(c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ RL Percentages; and

(v) if any Defaulting Lender’s Letter of Credit Exposure is neither cash
collateralized nor reallocated pursuant to this Section 2.18(a), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 4.01(c) with respect
to such Defaulting Lender’s Letter of Credit Exposure shall be payable to each
Issuing Lender until such Letter of Credit Exposure is cash collateralized
and/or reallocated;

(b) notwithstanding anything to the contrary contained in Section 2.01(b) or
Section 3, so long as any Lender is a Defaulting Lender (i) the Swingline Lender
shall not be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit unless the related
exposure has been 100% covered by the Revolving Loan Commitments of the
Non-Defaulting Lenders and/or cash collateral provided by the Borrower, in each
case in accordance with Section 2.18(a), and (ii) participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.18(a)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower, each Issuing Lender
and the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Loan Exposure, the Letter of Credit Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitments
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its RL Percentage.

Section 3. Letters of Credit.

3.01 Letters of Credit.

(a) Subject to and upon the terms and conditions set forth herein, the Borrower
may request that an Issuing Lender issue, increase the amount of, or extend the
maturity date of, at any time and from time to time on and after the Closing
Date and prior to the tenth day prior to the Revolving Loan Maturity Date, for
the account of the MLP, the Borrower or any of its Subsidiaries (in the case of
requests made by it) and for the benefit of (x) any holder (or any trustee,
agent or other similar representative for any such holders) of L/C Supportable
Obligations, an irrevocable standby letter of credit, in a form customarily used
by such Issuing Lender or in such other form as is reasonably acceptable to such
Issuing Lender, and (y) sellers of goods to the MLP, the Borrower or any of its
Restricted Subsidiaries, an irrevocable trade letter of credit, in a form
customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (each such letter of credit, a “Letter of
Credit” and, collectively, the “Letters of Credit”). All Letters of Credit shall
be issued on a sight basis only. Each Letter of Credit shall constitute a
utilization of the Revolving Loan Commitments and shall be participated in (as
more fully described in the following Section 3.04(a)) by the Lenders in
accordance with their respective RL Percentages. All Letters of Credit shall be
denominated in U.S. Dollars and shall be issued for the account of the MLP or
the Borrower. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

-38-



--------------------------------------------------------------------------------

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Closing Date and prior to the tenth day prior to the Revolving Loan Maturity
Date, following its receipt of the respective Letter of Credit Request, issue
for account of the Borrower, increase the amount of, or extend the maturity date
of , one or more Letters of Credit as are permitted to remain outstanding
hereunder without giving rise to a Default or an Event of Default; provided that
no Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
after the date hereof shall purport by its terms to enjoin or restrain such
Issuing Lender from issuing, increasing or extending such Letter of Credit or
any Requirements of Law applicable to such Issuing Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally (or such Letter of Credit in particular) or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which such Issuing Lender is not otherwise
compensated hereunder) not in effect with respect to such Issuing Lender on the
Closing Date, or any unreimbursed loss, cost or expense which was not applicable
or in effect with respect to such Issuing Lender as of the Closing Date and
which such Issuing Lender reasonably and in good faith deems material to it; or
such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance, increase or extension of
such Letter of Credit notice of the type described in the second sentence of
Section 3.03(b).

3.02 Maximum Letter of Credit Outstandings; Final Maturities. Notwithstanding
anything to the contrary contained in this Agreement, (i) no Letter of Credit
shall be issued, increased or extended, the Stated Amount of which, when added
to the Letter of Credit Outstandings (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time, would exceed $20,000,000 (the “Maximum Borrower Letter of
Credit Amount”), (ii) no Letter of Credit shall be issued, increased or extended
at any time when the RL Exposure exceeds (or would after giving effect to such
issuance, increase or extension exceed) the Total Revolving Loan Commitment at
such time, and (iii) each Letter of Credit shall by its terms terminate (x) in
the case of standby Letters of Credit, on or before the earlier of (A) the date
which occurs 12 months after the date of the issuance thereof (although any such
standby Letter of Credit shall be extendible for successive periods of up to 12
months, but, in each case, not beyond the tenth Business Day prior to the
Revolving Loan Maturity Date on terms acceptable to the respective Issuing
Lender) and (B) ten Business Days prior to the Revolving Loan Maturity Date, and
(y) in the case of trade Letters of Credit, on or before the earlier of (A) the
date which occurs 180 days after the date of issuance thereof and (B) 30 days
prior to the Revolving Loan Maturity Date; provided that Letters of Credit may
have termination dates that occur later than ten Business Days prior to the
Revolving Loan Maturity Date (in the case of standby Letters of Credit) or 30
Business Days prior to the Revolving Loan Maturity Date (in the case of trade
Letters of Credit) to the extent that prior to the issuance, increase or
extension of any such Letter of Credit, the Borrower shall have (i) deposited
cash and/or Cash Equivalents, in an amount equal to at least 102.5% of the
Stated Amount of such Letter of Credit, into the Cash Collateral Account or
(ii) delivered to the Administrative Agent a letter of credit issued for its
benefit in a stated amount equal to at least 102.5% of the Stated Amount of such
Letter of Credit and having terms and conditions, and issued by an issuer,
satisfactory to the Administrative Agent. The balance from time to time in such
Cash Collateral Account shall constitute part of the Collateral and shall not
constitute payment of the Obligations until applied as hereinafter provided. All
amounts held in the Cash Collateral Account shall constitute collateral security
first for the liabilities in respect of Letters of Credit outstanding from time
to time and second for the other Obligations hereunder until such time as all
Letters of Credit shall have been terminated and all of the liabilities in
respect of Letters of Credit have been paid in full, at which time the amounts
on deposit therein shall be returned to the Borrower.

3.03 Letter of Credit Requests; Minimum Stated Amount.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, increased or extended , the Borrower shall give the Administrative
Agent and the respective Issuing Lender at least three Business Days’ (or such
shorter period as is acceptable to such Issuing Lender) written notice thereof
(including by way of facsimile or electronic communication, if arrangements for
such electronic communication have been approved by the Issuing Bank). Each
notice shall be in the form of Exhibit C, appropriately completed (each, a
“Letter of Credit Request”).

 

-39-



--------------------------------------------------------------------------------

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues,
increases or extends a Letter of Credit that one or more of the conditions
specified in Section 7 are not then satisfied, or that the issuance of such
Letter of Credit would violate Section 3.02, then such Issuing Lender shall,
subject to the terms and conditions of this Agreement, issue, increase or extend
the requested Letter of Credit for the account of the Borrower. Upon the
issuance of or modification or amendment to any standby Letter of Credit, each
Issuing Lender shall promptly notify the Borrower and the Administrative Agent,
in writing of such issuance, modification or amendment and such notice shall be
accompanied by a copy of such Letter of Credit or the respective modification or
amendment thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Administrative Agent with a written
(including via facsimile) report of the daily aggregate outstandings of trade
Letters of Credit issued by such Issuing Lender for the immediately preceding
week.

(c) The Stated Amount of each Letter of Credit upon issuance shall be not less
than $50,000 or in such lesser amount as is reasonably acceptable to the
respective Issuing Lender.

3.04 Letter of Credit Participations.

(a) Immediately upon the issuance, increase or externsion by any Issuing Lender
of any Letter of Credit, such Issuing Lender shall be deemed to have sold and
transferred to each Lender (each such Lender with respect to any Letter of
Credit, in its capacity under this Section 3.04, a “Participant”), and each such
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from such Issuing Lender, without recourse or warranty, an
undivided interest and participation, in a percentage equal to such
Participant’s RL Percentage in such Letter of Credit, each drawing or payment
made thereunder (each, a “Drawing”) and the obligations of the Borrower under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Administrative Agent for the account of the Lenders as
provided in Section 4.01(c) and the Participants shall have no right to receive
any portion of any Facing Fees with respect to any such Letters of Credit) and
any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments and, as a result thereof the RL Percentages, of the
Lenders pursuant to Sections 2.13 or 13.04, it is hereby agreed that with
respect to all outstanding Letters of Credit and Unpaid Drawings relating
thereto, there shall be an automatic adjustment to the participations pursuant
to this Section 3.04 to reflect the new RL Percentages of the Lenders. With
respect to each Letter of Credit from time to time outstanding, the percentage
participations therein of the various Lenders calculated as provided above in
this Section 3.04(a) are herein called the “L/C Participation Percentages” of
the various Lenders in such Letters of Credit. All calculations of the L/C
Participation Percentages shall be made from time to time by the Administrative
Agent, which calculations shall be conclusive absent manifest error.

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and nonappealable decision).

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s L/C
Participation Percentage (as relates to the respective Letter of Credit) of such
unreimbursed

 

-40-



--------------------------------------------------------------------------------

payment in same day funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York City time) on any Business Day, any Participant required to
fund a payment under a Letter of Credit, such Participant shall make available
to the respective Issuing Lender such Participant’s L/C Participation Percentage
(as relates to the respective Letter of Credit) of the amount of such payment on
such Business Day in same day funds. If and to the extent such Participant shall
not have so made its L/C Participation Percentage of the amount of such payment
available to the respective Issuing Lender, such Participant agrees to pay to
such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to such
Issuing Lender at the overnight Federal Funds Rate for the first three days and
at the interest rate applicable to Revolving Loans that are maintained as Base
Rate Loans for each day thereafter. The failure of any Participant to make
available to an Issuing Lender its relevant L/C Participation Percentage of any
payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its relevant L/C Participation Percentage of any payment
under any Letter of Credit on the date required, as specified above, but no
Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s relevant L/C
Participation Percentage of any such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in same day funds, an amount equal to such
Participant’s share (based upon the proportionate aggregate amount originally
funded by such Participant to the aggregate amount funded by all Participants)
of the principal amount of such reimbursement obligation and interest thereon
accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever (except in the case of an Issuing Lender’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision)) and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiary Guarantors may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, any Participant, or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower or any Subsidiary Guarantor of the Borrower and the beneficiary named
in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

 

-41-



--------------------------------------------------------------------------------

3.05 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the respective Issuing Lender, by
making payment to the Administrative Agent in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it (each such amount, so paid until
reimbursed, an “Unpaid Drawing”), not later than one Business Day following
receipt by the Borrower of notice of such payment or disbursement (provided that
no such notice shall be required to be given if a Default or an Event of Default
under Section 11.05 shall have occurred and be continuing, in which case the
Unpaid Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the respective
Borrower to the fullest extent permitted under law)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York City time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date such Issuing Lender was reimbursed by the Borrower therefor at a rate per
annum the Base Rate in effect from time to time plus the Applicable Margin for
Revolving Loans maintained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York City time) on the
third Business Day following notice to the Borrower by the Administrative Agent
or the respective Issuing Lender of such payment or disbursement or following
the occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum which shall be
the Base Rate in effect from time to time plus the Applicable Margin for
Revolving Loans maintained as Base Rate Loans, as in effect from time to time
plus 2%, with such interest to be payable on demand. Each Issuing Lender shall
give the Borrower prompt written notice of each Drawing under any Letter of
Credit issued by it, provided that the failure to give any such notice shall in
no way affect, impair or diminish the Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which the Borrower or any Subsidiary Guarantor of the Borrower may have or have
had against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

3.06 Increased Costs. If at any time after the Closing Date, the introduction of
or any change in any applicable law, rule, regulation, order, guideline or
request or in the interpretation or administration thereof by the NAIC or any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by the NAIC or by any such Governmental Authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
(including any additional Tax) relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Participant
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit (except as a result of an additional Tax that is (a) an Indemnified Tax
or Other Tax indemnified under Section 5.04 or (b) Excluded Tax), then, upon the
delivery of the certificate referred to below to the Borrower by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable pursuant to this Section 3.06, will
give prompt written notice thereof to the Borrower, which notice shall include a
certificate submitted to the Borrower by such Issuing Lender or such Participant
(a copy of which certificate shall be sent by the Issuing Lender or such
Participant to the Administrative Agent), setting forth in reasonable detail the
basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrower.

 

-42-



--------------------------------------------------------------------------------

3.07 Extended Commitments. If the Revolving Loan Maturity Date has been extended
pursuant to Section 2.14, then such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Lenders to purchase participation therein and to make payments in respect
thereof pursuant to Section 3.04) under (and ratably participated in by Lenders
pursuant to) the Extended Revolving Loan Commitments up to an aggregate amount
not to exceed the aggregate principal amount of the unutilized Extended
Revolving Loan Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated). Except to
the extent of reallocations of participation pursuant to the prior sentence, the
occurrence of the Revolving Loan Maturity Date with respect to the relevant
Revolving Loan Commitments shall have no effect upon (and shall not diminish)
the percentage participation of the Lenders in any Letter of Credit issued
before the Revolving Loan Maturity Date.

3.08 Resignation or Removal of Issuing Lender. An Issuing Lender may resign as
Issuing Lender hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Borrower. The Issuing Lender
may be replaced at any time by agreement between the Borrower and the
Administrative Agent, provided that so long as no Event of Default exists, such
successor Issuing Lender shall be reasonably acceptable to the Borrower. The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Lender or any additional Issuing Lender. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Lender pursuant to
Section 4.01(c) and (d). From and after the effective date of any such
resignation or replacement or addition, as applicable, (i) the successor or
additional Issuing Lender shall have all the rights and obligations of an
Issuing Lender under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Lender” shall
be deemed to refer to such successor or such addition or to any previous Issuing
Lender, or to such successor or such additional Issuing Lender and all previous
Issuing Lenders, as the context shall require. After the resignation or
replacement of an Issuing Lender hereunder, the replaced Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement with respect to Letters of Credit
issued by it prior to such resignation or replacement, but shall not be required
to issue additional Letters of Credit. If at any time there is more than one
Issuing Lender hereunder, the Borrower may, in its discretion, select which
Issuing Lender is to issue any particular Letter of Credit.

Section 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Lender with a Revolving Loan Commitment a commitment
commission, in U.S. Dollars, for the period from and including the Closing Date
to and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated), computed at a rate for
each day equal to the Applicable Commitment Fee Percentage on the daily average
of the Total Unutilized Revolving Loan Commitment of such Non-Defaulting Lender
as in effect from time to time (with all commitment commissions payable as
described in this clause (a) being herein referred to as the “Commitment
Commission”). Accrued Commitment Commission shall be due and payable, in U.S.
Dollars, quarterly in arrears on each Quarterly Payment Date and on the
Revolving Loan Maturity Date or such earlier date upon which the Total Revolving
Loan Commitment is terminated.

(b) The Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement on the Closing Date, as fee compensation for the funding of such
Lender’s Revolving Loan, a closing fee (the “Closing Fee”) in an amount equal to
0.25% of the stated principal amount of such Lender’s Revolving Loan, payable to
such Lender from the proceeds of its Revolving Loans as and when funded on the
Closing Date. Such Closing Fee will be in all respects fully earned, due and
payable on the Closing Date and non-refundable and non-creditable thereafter.

(c) The Borrower agrees to pay to the Administrative Agent for distribution to
each Non-Defaulting Lender (based on their respective L/C Participation
Percentages in the outstanding Letters of Credit) a fee in respect of each
Letter of Credit issued hereunder (with all fees payable as described in this
clause (c) being herein referred

 

-43-



--------------------------------------------------------------------------------

to as “Letter of Credit Fees”), in each case, for the period from and including
the date of issuance of such Letter of Credit to and including the date of
termination or expiration of such Letter of Credit, computed at a rate per annum
(x) in the case of financial standby Letters of Credit, equal to the Applicable
Margin for Revolving Loans as in effect from time to time during such period
with respect to Revolving Loans that are maintained as LIBO Rate Loans on the
daily Stated Amount of each such Letter of Credit and (y) in the case of
performance or trade standby Letters of Credit, 1.00% on the daily Stated Amount
of each such Letter of Credit. Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

(d) At any time when there is more than one Lender with a Revolving Loan
Commitment, the Borrower agrees to pay to the respective Issuing Lender, for its
own account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/4 of 1% on the daily
Stated Amount of such Letter of Credit; provided that, in any event, the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that accrued Facing Fees
shall be due and payable quarterly in arrears on each Quarterly Payment Date and
upon the first day on or after the termination of the Total Revolving Loan
Commitment upon which no Letters of Credit remain outstanding.

(e) The Borrower agrees to pay to the respective Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to Letters of
Credit.

(f) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the MLP or the Borrower and the
Administrative Agent.

4.02 Voluntary Termination of Unutilized Revolving Loan Commitments.

(a) Upon at least one Business Day prior written notice to the Administrative
Agent at the Notice Office (which notice the Administrative Agent shall promptly
transmit to each of the Lenders), the Borrower shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Revolving Loan Commitment in whole, or reduce it in part, pursuant to
this Section 4.02(a), in an integral multiple of $500,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, with the amount of
each reduction pursuant to this Section 4.02(a) to apply to reduce the Total
Revolving Loan Commitment, provided that no such reduction shall be permitted to
be made pursuant to this Section 4.02(a) if the effect thereof is to cause the
RL Exposure to exceed the Total Revolving Loan Commitment after giving effect to
the reduction thereto pursuant to this Section 4.02(a). Each reduction to the
Total Revolving Loan Commitment pursuant to this Section 4.02(a) shall apply to
proportionately and permanently reduce the Revolving Loan Commitment of each
Lender (based on its respective RL Percentages). Notwithstanding anything to the
contrary contained in this Agreement, the Borrower may rescind any notice of
commitment reduction under Section 4.02(a) if such prepayment would have
resulted in a refinancing of all of the Loans and Commitments, which refinancing
shall not be consummated or shall otherwise be delayed.

(b) In the event (i) of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrower may, subject to its
compliance with the requirements of Section 13.12(b), or (ii) any Lender becomes
a Defaulting Lender, the Borrower may, in each case, upon three Business Days’
prior written notice to the Administrative Agent at the Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders)
terminate all of the Revolving Loan Commitment, if any, of such Lender, so long
as (x) all Loans, together with accrued and unpaid interest, Fees and all other
amounts, owing to such Lender are repaid concurrently with the effectiveness of
such termination pursuant to Section 5.01(b) (at which time Schedule 2.01 shall
be deemed modified to reflect such changed amounts) and (y) after giving effect
to such termination (and the adjustments to the RL Percentages and/or related
L/C Participation Percentages of the remaining Lenders as contemplated below),
the RL Exposure of any remaining Lender shall not exceed its Revolving Loan
Commitment. After giving effect to the termination of the Commitments of any
Lender

 

-44-



--------------------------------------------------------------------------------

pursuant to the provisions of this Section 4.02(b), unless the respective Lender
continues to have outstanding Loans or other Commitments (if any) hereunder,
such Lender shall no longer constitute a “Lender” for purposes of this
Agreement, except with respect to indemnifications under this Agreement
(including, without limitation, Sections 2.10, 2.11, 5.04, 12.12 and 13.01),
which shall survive as to such repaid Lender. In cases where the Revolving Loan
Commitment of any Lender is terminated pursuant to this Section 4.02(b), except
in cases where the respective Commitments are replaced in full, after giving
effect to the termination of any such Commitments of a given Lender pursuant to
this Section 4.02(b), there shall occur automatic adjustments (as determined by
the Administrative Agent) in the RL Percentages (and as a result thereof in the
related L/C Participation Percentages) of the remaining Lenders.

4.03 Mandatory Reduction of Commitments.

(a) The Total Revolving Loan Commitment shall terminate in its entirety on the
Revolving Loan Maturity Date.

(b) Each reduction to the Total Revolving Loan Commitment pursuant to this
Section 4.03 as provided above (or pursuant to Section 5.02) shall be applied
proportionately to reduce the Revolving Loan Commitment of each Lender with such
a Commitment.

Section 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments.

(a) The Borrower shall have the right to prepay the Loans, without premium or
penalty (other than as provided in Section 5.01(b)), in whole or in part at any
time and from time to time on the following terms and conditions: (i) the
Borrower shall give the Administrative Agent at its Notice Office written notice
(or telephonic notice promptly confirmed in writing) of its intent to prepay the
Loans, whether such Loans are Revolving Loans and/or Swingline Loans, the amount
of the Loans to be prepaid, the Types of Loans to be repaid and, in the case of
LIBO Rate Loans, the specific Borrowing or Borrowings pursuant to which made,
which notice shall be given by the Borrower (x) prior to 12:00 Noon (New York
City time) at least one Business Day prior to the date of such prepayment in the
case of Loans maintained as Base Rate Loans and (y) prior to 12:00 Noon (New
York City time) at least three Business Days prior to the date of such
prepayment in the case of LIBO Rate Loans (or, in the case of clause (x) and
(y), such shorter period as the Administrative Agent shall agree in its sole and
absolute discretion), and be promptly transmitted by the Administrative Agent to
each of the Lenders; (ii) each partial prepayment of Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $1,000,000
or such lesser amount as is acceptable to the Administrative Agent, provided
that if any partial prepayment of LIBO Rate Loans made pursuant to any Borrowing
shall reduce the outstanding principal amount of LIBO Rate Loans made pursuant
to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then if such Borrowing is a Borrowing of LIBO Rate Loans, such
Borrowing shall automatically be converted into a Borrowing of Base Rate Loans
and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans; provided that at the relevant Borrower’s
election in connection with any prepayment of Loans pursuant to this
Section 5.01(a), such prepayment shall not, so long as no Default or Event of
Default then exists, be applied to any Revolving Loan of a Defaulting Lender;
and (iv) each prepayment of principal of Revolving Loans pursuant to this
Section 5.01(a) shall be applied as directed by the Borrower in the applicable
notice of prepayment delivered pursuant to this Section 5.01(a). Notwithstanding
anything to the contrary contained in this Agreement, any such notice of
prepayment pursuant to this Section 5.01(a), if such prepayment would have
resulted in a refinancing of all of the Loans and Commitments, may state that it
is conditioned upon the occurrence or non-occurrence of any event specified
therein (including the effectiveness of other credit facilities), in which case
such notice may be revoked by the Borrower (by written notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

(b) [Reserved].

(c) In the event of a refusal by a Lender to consent to certain proposed
changes, amendments, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required

 

-45-



--------------------------------------------------------------------------------

Lenders as (and to the extent) provided in Section 13.12(b), the Borrower may,
upon five Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), repay all Loans, together with accrued and unpaid
interest, Fees and other amounts owing to such Lender in accordance with, and
subject to the requirements of, said Section 13.12(b), so long as (I) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(c), the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule 2.01
shall be deemed modified to reflect the changed Revolving Loan Commitments),
(II) such Lender’s RL Percentage of all outstanding Letters of Credit is, unless
re-allocated to another Lender or Lenders in accordance with the terms of this
Agreement, as the case may be, cash collateralized in a manner satisfactory to
the Administrative Agent and the respective Issuing Lenders and (III) the
consents, if any, required under Section 13.12(b) in connection with the
repayment pursuant to this clause (c) have been obtained.

5.02 Mandatory Repayments.

(a) If on any date the RL Exposure exceeds the Total Revolving Loan Commitment
as then in effect, the Borrower shall prepay on the first Business Day after
such date the principal of Swingline Loans and, after all Swingline Loans have
been repaid in full or if no Swingline Loans are outstanding, Revolving Loans,
in each case, in an amount equal to such excess. If, after giving effect to the
prepayment of all outstanding Swingline Loans and Revolving Loans, the aggregate
amount of the Letter of Credit Outstandings exceeds the Total Revolving Loan
Commitment as then in effect, the Borrower agrees to pay to the Administrative
Agent at the appropriate Payment Office on the first Business Day after such
date an amount of cash and/or Cash Equivalents equal to the amount of such
excess (up to a maximum amount equal to the Letter of Credit Outstandings at
such time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Borrower hereunder in the Cash Collateral Account.

(b) On each Clean-up Date, the Borrower shall prepay in full all Revolving Loans
outstanding on such date.

(c) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans which are to be repaid and, in the
case of LIBO Rate Loans, the specific Borrowing or Borrowings pursuant to which
such LIBO Rate Loans were made, provided that (i) repayments of LIBO Rate Loans
pursuant to this Section 5.02 may only be made on the last day of an Interest
Period applicable thereto unless all such LIBO Rate Loans with Interest Periods
ending on such date of required repayment and all Base Rate Loans have been paid
in full; and (ii) each repayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Loans shall be repaid in full on the Maturity Date for such
Loans.

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent or the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York City time) on the date when due and
shall be made in U.S. Dollars in immediately available funds at the Payment
Office of the Administrative Agent. Whenever any payment to be made hereunder or
under any Note shall be stated to be due on a day which is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable at the
applicable rate during such extension.

5.04 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law. If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.04), the Lender receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii)

 

-46-



--------------------------------------------------------------------------------

the applicable withholding agent will make such deductions or withholdings, and
(iii) the applicable withholding agent shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law. In addition, the Credit Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law. The Credit
Parties will furnish to the Agents within 45 days after the date the payment by
any of them of any Indemnified Taxes or Other Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
applicable Credit Party. The Credit Parties jointly and severally agree to
indemnify and hold harmless the Agents and each Lender, and reimburse the Agents
and each Lender, within 10 days of written request therefor, for the amount of
any Indemnified Taxes or Other Taxes (including any Indemnified Taxes or Other
Taxes imposed on amounts payable under this Section 5.04) payable or paid by the
Agents or such Lender or required to be withheld or deducted from a payment to
the Agents or such Lender, and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by the Agents or a Lender (or by
the Agents on behalf of a Lender), shall be conclusive absent manifest error.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduce rate of, withholding Tax. In addition, each Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements. Each Lender shall, whenever a
lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.04(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

(c) Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or prior
to the Closing Date or, in the case of a Lender that is a Lender to the Borrower
and that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the relevant Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party or Form W-8ECI (or successor form), or (ii) in the case of a
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” a
certificate substantially in the form of Exhibit D-1, D-2, D-3 or D-4 (any such
certificate, a “U.S. Tax Compliance Certificate”) and two accurate and complete
signed copies of Internal Revenue Service Form W-8BEN (or successor form)
certifying to such Lender’s entitlement as of such date to a complete exemption
from U.S. withholding tax with respect to payments of interest to be made under
this Agreement and under any Note, or (iii) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a
participating Lender), two accurate and complete signed copies of Internal
Revenue Service Form W-8IMY (or successor form) of the Lender, accompanied by
Form W-8ECI, Form W-8BEN, U.S. Tax Compliance Certificate, Form W-8IMY, and/or
any other required information (or successor or other applicable form) from each
beneficial owner that would be required under this Section 5.04(c) if such
beneficial owner were a Lender (provided that, if the Lender is a partnership
for U.S. federal income Tax purposes (and not a participating Lender), and one
or more direct or indirect partners are claiming the portfolio interest
exemption), the U.S. Tax Compliance Certificate may be provided by such Lender
on behalf of such partner(s); or (iv) two accurate and complete signed copies of
any other form prescribed by applicable U.S. federal income tax laws (including
the Treasury regulations) as a basis for claiming a complete exemption from, or
a reduction in, United States federal withholding Tax; (y) Each Lender that is a
United States person, as defined in Section 7701(a)(30) of the Code, shall
deliver to the Borrower and the Administrative Agent, at the times specified in
Section 5.04(b), two accurate and complete signed copies of Internal Revenue
Service Form W-9, or any successor form that such Person is entitled to provide
at such time, in order to qualify for an exemption from

 

-47-



--------------------------------------------------------------------------------

United States federal back-up withholding requirements; and (z) if any payment
made to a Lender under any Credit Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and to determine,
if necessary, the amount to deduct and withhold from such payment. Solely for
purposes of this Section 5.04(c)(z), “FATCA” shall include any amendment made to
FATCA after the Closing Date.

Notwithstanding any other provision of this Section 5.04, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to
Section 5.04(a), it shall pay to the relevant Credit Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under Section 5.04(a) with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses, including any Taxes, of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 5.04(d), in no event will the Administrative Agent or any Lender
be required to pay any amount to any Credit Party pursuant to this
Section 5.04(d) to the extent that such payment would place the Administrative
Agent or such Lender in a less favorable position (on a net after-Tax basis)
than such party would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. Nothing in this
Section 5.04(d) shall be construed to obligate the Administrative Agent or any
Lender to disclose its Tax returns or any other information regarding its Tax
affairs or computations to any Person or otherwise to arrange its Tax affairs in
any manner other than as it determines in its sole discretion.

For the avoidance of doubt, the term “Lender” for purposes of this Section 5.04
shall include any Issuing Lender and any Swingline Lender.

Section 6. Conditions to Effectiveness. The obligation of each Lender to make
Loans, and the obligation of each Issuing Lender to issue Letters of Credit,
shall not become effective until the satisfaction or waiver of the following
conditions:

6.01 Closing Date; Credit Documents; Notes. On or prior to the Closing Date, the
MLP, the Borrower, the Administrative Agent and each of the Lenders on the date
hereof shall have signed a counterpart of this Agreement (whether the same or
different counterparts) and shall have delivered (by electronic transmission or
otherwise) the same to the Administrative Agent or, in the case of the Lenders,
shall have given to the Administrative Agent telephonic (confirmed in writing),
written or facsimile notice (actually received) at such office that the same has
been signed and mailed to it.

6.02 Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, in the form of Exhibit E, dated the Closing Date
and signed on behalf of the Borrower (and not in any individual capacity) by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that
the conditions in Sections 6.07 and 6.16 have been satisfied on such date.

6.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from Latham & Watkins LLP, special counsel to the Credit Parties,
an opinion addressed to the Administrative Agent and each of the Lenders and
dated the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent.

 

-48-



--------------------------------------------------------------------------------

6.04 Corporate Documents; Proceedings; Organizational Structure; etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by a
Responsible Officer of such Credit Party, and attested to by the Secretary or
any Assistant Secretary of such Credit Party, with appropriate insertions,
together with copies of the certificate or articles of incorporation and by-laws
(or equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably satisfactory to
the Administrative Agent.

(b) On the Closing Date, the Administrative Agent shall have received good
standing certificates and bring-down telegrams or facsimiles, if any, for the
Credit Parties which the Administrative Agent reasonably may have requested,
certified by proper governmental authorities.

6.05 [Reserved].

6.06 [Reserved].

6.07 No Default. No Default or Event of Default shall be caused upon the
effectiveness of this Agreement.

6.08 [Reserved].

6.09 Security Agreements. On the Closing Date, (x) each Credit Party shall have
duly authorized, executed and delivered the Security Agreement substantially in
the form of Exhibit F (as amended, modified, restated and/or supplemented from
time to time, the “Security Agreement”) covering all of each Credit Parties’
present and future Collateral referred to therein (including, as applicable, by
reference to the Perfection Certificate) (the “Security Agreement Collateral”)
and (y) each Credit Party shall have duly authorized, executed and delivered the
Perfection Certificate and shall have delivered the following:

(i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction
and filings with the United States Patent and Trademark Office and United States
Copyright Office, in each case, as may be reasonably necessary or desirable to
perfect the security interests purported to be created by the Security Agreement
and as set forth on Schedule 6 to the Perfection Certificate;

(ii) all stock certificates or Instruments (as defined in the Security
Agreement), if any, representing or evidencing the Security Agreement Collateral
(to the extent required by the Security Agreement) accompanied by instruments of
transfer and stock powers undated and endorsed in blank shall have been
delivered pursuant to the terms of the Existing Term Loan Credit Agreement and
the related security agreement, and the collateral agent under such security
agreement shall hold such stock certificates, Instruments, instruments of
transfer and stock powers as bailee for the Guaranteed Creditors hereunder; and

(iii) certified copies, each of a recent date, of (x) requests for information
or copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name each Credit Party as debtor and that
are filed in the jurisdictions referred to in clause (i) above, together with
copies of such other financing statements that name any Credit Party as debtor
(none of which shall cover any of the Collateral except to the extent evidencing
Permitted Collateral Liens or to the extent such financing statements will be
terminated as contemplated by Section 6.05), (y) United States Patent and
Trademark Office and United States Copyright Office searches reasonably
requested by the Administrative Agent and (z) reports as of a recent date
listing all effective tax and judgment liens with respect to each Credit Party
in each jurisdiction as the Administrative Agent may reasonably require.

 

-49-



--------------------------------------------------------------------------------

6.10 Intercompany Subordination Agreement. On the Closing Date, the Borrower
shall have delivered to the Administrative Agent the Intercompany Subordination
Agreement.

6.11 Intercreditor Agreement. On the Closing Date, the Administrative Agent and
Collateral Agent and the administrative agent and collateral agent under the
Existing Term Loan Credit Agreement shall have entered into the First Lien
Intercreditor Agreement, and the Credit Parties shall have acknowledged and
consented thereto.

6.12 Flood Insurance Documentation. On or prior to the Closing Date, the
Borrower shall deliver to the Administrative Agent with respect to any parcel of
improved Mortgaged Property, a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each applicable Credit Party) together with a copy
of, or a certificate as to coverage under and a copy of the flood insurance
policy, and a declaration page relating to, the insurance policies required by
Section 9.03 hereof (including, without limitation, flood insurance policies)
and the applicable provisions of the Security Documents, each of which (i) shall
be endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable), (ii) shall name the
Collateral Agent and the Real Property Collateral Agent as their interests may
appear, on behalf of the Guaranteed Creditors, as additional insured, (iii) in
the case of flood insurance, shall (a) identify the addresses of each property
located in a special flood hazard area, (b) indicate the applicable flood zone
designation, the flood insurance coverage and the deductible relating thereto
and (c) provide that the insurer will give the Collateral Agent 45 days’ written
notice of cancellation or non-renewal if permitted by applicable law and
(iv) shall be otherwise in form and substance satisfactory to the Administrative
Agent.

6.13 [Reserved].

6.14 Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a solvency certificate from the chief financial officer of the MLP
as to the solvency of the MLP and the Borrower, taken as a whole, substantially
in the form of Exhibit G.

6.15 Fees, etc. On the Closing Date, the Borrower shall have paid to the Agents
and each Lender all costs, fees and expenses (including, without limitation,
legal fees and expenses) and other compensation payable to the Agents or such
Lender or otherwise payable in respect of the Transaction to the extent then
due.

6.16 Representation and Warranties. All representations, warranties and
agreements set forth in Section 8 hereof and elsewhere in the Credit Documents
shall be true and correct in all material respects on the Closing Date (in each
case, any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the Closing Date).

6.17 Patriot Act. The Agents shall have received from the Credit Parties all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least three Business Days prior to the Closing Date.

6.18 Insurance Certificates and Letter of Undertaking. On or prior to the
Closing Date, the Administrative Agent shall have received certificates of
insurance, naming the Collateral Agent and the Real Property Collateral Agent as
their interests may appear, on behalf of the Guaranteed Creditors, as an
additional insured or loss payee, as the case may be, under all liability and
property insurance policies required to be maintained pursuant to Section 9.03
and reasonably requested by the Administrative Agent (as well as evidence of
business interruption, windstorm, liability, property, casualty and flood
insurance policies).

 

-50-



--------------------------------------------------------------------------------

Section 7. Conditions Precedent to all Credit Events after the Closing Date. The
obligation of each Lender to make Loans after the Closing Date and the
obligation of each Issuing Lender to issue Letters of Credit after the Closing
Date is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also after giving effect thereto (i) no Default or Event of Default
shall have occurred and be continuing and (ii) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date) (in each case, any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such Credit Event).

7.02 Notice of Borrowing; Letter of Credit Request.

(a) Prior to the making of each Loan after the Closing Date (other than a
Swingline Loan or a Revolving Loan made pursuant to a Mandatory RL Borrowing),
the Administrative Agent shall have received a Notice of Borrowing meeting the
requirements of Section 2.03(a). Prior to the making of each Swingline Loan
after the Closing Date, the Swingline Lender shall have received the notice
referred to in Section 2.03(b)(i).

(b) Prior to the issuance of each Letter of Credit after the Closing Date, the
Administrative Agent and the respective Issuing Lender shall have received a
Letter of Credit Request meeting the requirements of Section 3.03(a).

The acceptance of the benefits of each Credit Event after the Closing Date shall
constitute a representation and warranty by the respective Borrower to the
Administrative Agent and each of the Lenders that all the conditions specified
in this Section 7.02 and applicable to such Credit Event are satisfied as of
that time.

Section 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of the MLP and
the Borrower, as applicable, makes the following representations, warranties and
agreements, in each case after giving effect to the Transaction, all of which
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans and the issuance of the Letters of Credit, with the
occurrence of each Credit Event on or after the Closing Date being deemed to
constitute a representation and warranty by each Credit Party that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Closing Date and on the date of each such other Credit Event (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

8.01 Organizational Status. Each of the MLP, the Borrower and each of its
Subsidiaries (i) is a duly organized and validly existing corporation,
partnership, or limited liability company, as the case may be, in good standing
under the laws of the jurisdiction of its organization, (ii) has the corporate
or limited liability company power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership, leasing or operation of its property or the conduct of its business
requires such qualifications except for failures to be so qualified which,
individually and in the aggregate, have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

8.02 Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of each of the Credit Documents to
which it is party and has taken all necessary corporate, partnership or limited
liability company action, as the case may be, to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

-51-



--------------------------------------------------------------------------------

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of preceding
clauses (i) and (ii), other than in the case of any contravention, breach,
default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational documents), as applicable, of any Credit
Party or any of its respective Subsidiaries.

8.04 Approvals. Except as could not reasonably be expected to have a Material
Adverse Effect, no order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (y) filings which
are necessary to perfect the security interests created under the Security
Documents), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, the execution, delivery and
performance of any Credit Document.

8.05 Financial Statements; Financial Condition.

(a) The consolidated balance sheets of the Borrower for each of the fiscal years
ended December 31, 2011 and 2012, respectively, and the consolidated statements
of operations and comprehensive income and cash flows of the Borrower for each
such fiscal year present fairly in all material respects the consolidated
financial position of the Borrower at the dates of such balance sheets and the
consolidated results of the operations of the Borrower for the periods covered
thereby. All of the foregoing historical financial statements have been audited
by KPMG LLP and prepared in accordance with U.S. GAAP consistently applied.

(b) On and as of the Closing Date, after giving effect to the consummation of
the Transaction, the MLP and its Subsidiaries, taken together on a consolidated
basis, are Solvent.

(c) [Reserved].

(d) Since December 31, 2012 there has been no Material Adverse Effect, and there
has been no change, event or occurrence that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of any Credit Party, threatened (i) with respect to any Credit
Document or (ii) that either individually or in the aggregate, have had, or
would reasonably be expected to have, a Material Adverse Effect.

8.07 True and Complete Disclosure.

(a) All written information (taken as a whole) furnished by or on behalf of any
Credit Party in writing to the Administrative Agent or any Lender (including,
without limitation, all such written information contained in the Credit
Documents) for purposes of or in connection with this Agreement, the other
Credit Documents or any transaction contemplated herein or therein does not, and
all other such written information (taken as a whole) hereafter furnished by or
on behalf of any Credit Party in writing to the Administrative Agent or any
Lender will not, on the date as of which such written information is dated or
certified, contain any material misstatement of fact or omit to state any
material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such written information was provided.

 

-52-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the foregoing clause (a) of this
Section 8.07, none of the Credit Parties makes any representation, warranty or
covenant with respect to any information consisting of statements, estimates,
forecasts and projections regarding the future performance of the MLP, the
Borrower or any of their respective Subsidiaries, or regarding the future
condition of the industries in which they operate other than that such
information has been (and in the case of such information furnished after the
Closing Date, will be) prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation thereof.

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans will be used by the Borrower for working capital,
capital expenditures and other general corporate purposes.

(b) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of the Loans nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

8.09 Tax Returns and Payments. Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect,
(i) the Borrower, the MLP and each of their respective Subsidiaries have timely
filed or caused to be timely filed with the appropriate taxing authority all Tax
returns, statements, forms and reports for taxes (the “Returns”) required to be
filed by, or with respect to the income, properties or operations of, the
Borrower, the MLP and/or any of their respective Subsidiaries, (ii) the Returns
accurately reflect all liability for Taxes of the Borrower, the MLP and their
respective Subsidiaries for the periods covered thereby, and (iii) each of the
Borrower, the MLP and each of their respective Subsidiaries has paid all Taxes
payable by it (including in its capacity as withholding agent), other than those
that are being contested in good faith by appropriate proceedings and fully
provided for as a reserve on the financial statements of the Borrower, the MLP
and their respective Subsidiaries in accordance with U.S. GAAP. There is no
material action, suit, proceeding, investigation, audit or claim now pending or,
to the best knowledge of the Borrower, the MLP or any of their respective
Subsidiaries, threatened in writing by any authority regarding any Taxes
relating to the Borrower, the MLP or any of their respective Subsidiaries. As of
the Closing Date, none of the Borrower, the MLP or any of their respective
Subsidiaries has entered into an agreement or waiver that is still in effect or
been requested in writing to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of Taxes of the
Borrower, the MLP or any of their respective Subsidiaries, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower, the MLP or any of their respective Subsidiaries not to be subject to
the normally applicable statute of limitations with respect to a material amount
of Tax.

8.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Borrower, each Subsidiary of the Borrower and each ERISA
Affiliate were to withdraw from all Multiemployer Plans in a complete withdrawal
as of the date this assurance is given, the aggregate withdrawal liability that
would be incurred would not reasonably be expected to have a Material Adverse
Effect.

 

-53-



--------------------------------------------------------------------------------

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrower or
any Subsidiary of the Borrower, threatened, which would reasonably be expected
to be asserted successfully against any Plan and, if so asserted successfully,
would reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

(e) The Borrower, any Subsidiary of the Borrower and any ERISA Affiliate have
made all contributions to or under each Plan and Multiemployer Plan required by
law within the applicable time limits prescribed thereby, the terms of such Plan
or Multiemployer Plan, respectively, or any contract or agreement requiring
contributions to a Plan or Multiemployer Plan except where any failure to
comply, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

8.11 The Security Documents.

(a) The provisions of the Security Agreement are effective to create in favor of
the Collateral Agent for the benefit of the Guaranteed Creditors a legal, valid
and enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of the applicable Credit Parties in
the Security Agreement Collateral, and upon (i) the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and the
Collateral Agent, as secured party, in the secretary of state’s office (or other
similar governmental entity) of the jurisdiction of organization of such Credit
Party, (ii) sufficient identification of Commercial Tort Claims (as defined in
the Security Agreement) constituting Collateral (as described in the Security
Agreement), (iii) the recordation of the Grant of Security Interest in U.S.
Patents, if applicable, and the Grant of Security Interest in U.S. Trademarks,
if applicable, in the respective form attached to the Security Agreement, in
each case in the United States Patent and Trademark Office, (iv) the Grant of
Security Interest in U.S. Copyrights, if applicable, in the form attached to the
Security Agreement with the United States Copyright Office and (v) upon the
taking of possession or control by the Collateral Agent (or the collateral agent
under the Existing Term Loan Credit Agreement as bailee for the Collateral Agent
pursuant to the First Lien Intercreditor Agreement) of the Security Agreement
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent (or the collateral agent under the Existing Term Loan Credit
Agreement as bailee for the Collateral Agent pursuant to the First Lien
Intercreditor Agreement) to the extent possession or control by the Collateral
Agent is required by the Security Agreement), the Collateral Agent, for the
benefit of the Guaranteed Creditors, has (to the extent provided in and required
by the Security Agreement) a fully perfected security interest in all right,
title and interest in all of the Security Agreement Collateral, subject to no
other Liens other than Permitted Collateral Liens, in each case, to the extent
perfection can be accomplished under applicable law by the taking of the
foregoing actions.

(b) [Reserved].

(c) Upon delivery in accordance with Sections 9.12 or 9.13 as applicable, each
Mortgage will create, as security for the obligations purported to be secured
thereby, a valid and enforceable (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) and, upon recordation in the appropriate recording office, perfected
security interest in and mortgage lien on the respective Mortgaged Property in
favor of the Real Property Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Guaranteed
Creditors, subject to no other Liens (other than Permitted Collateral Liens
related thereto).

8.12 Properties. All Real Property owned, leased or otherwise held by any Credit
Party as of the Closing Date, and the nature of the interest therein, is
correctly set forth in Schedule 7 to the Perfection Certificate. The rights set
forth in Schedule 7(c) to the Perfection Certificate as being held by the Credit
Parties as of the Closing Date constitute all of the Water Rights necessary or
incident to the use and operation of the Plant in the ordinary course of the
business of the Credit Parties and the same are valid and existing Water Rights
and there exist no unresolved objections or challenges pending against any of
said Water Rights. The Borrower has good and marketable fee simple title or
valid leasehold interests or easements or other limited property interests in
the case of Real Property, and good and valid title in the case of personal
property, to all material properties owned by it,

 

-54-



--------------------------------------------------------------------------------

including all material property reflected in the most recent historical balance
sheets referred to in Section 8.05(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Collateral Liens.

8.13 Capitalization. All outstanding membership interests of the Borrower have
been duly and validly issued and are fully paid and non-assessable (other than
any assessment on the members of the Borrower that may be imposed as a matter of
law) and are owned (as of the Closing Date) by the MLP. The Borrower does not
have outstanding any membership interests or other securities convertible into
or exchangeable for its membership interests or any rights to subscribe for or
to purchase, or any options for the purchase of, or any agreement providing for
the issuance (contingent or otherwise) of, or any calls, commitments or claims
of any character relating to, its membership interests.

8.14 Subsidiaries. On and as of the Closing Date and after giving effect to the
consummation of the Transaction, (i) the MLP has no direct Subsidiaries other
than the Borrower and (ii) the Borrower has no Subsidiaries.

8.15 Compliance with Statutes; Anti-Money Laundering and Economic Sanctions
Laws; FCPA.

(a) Each of the MLP and the Borrower and each of their respective Subsidiaries
(if any) is in compliance with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliance as, individually and in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

(b) No Credit Party, none of its Subsidiaries and, to the knowledge of the
executive management of each Credit Party, none of its Affiliates and none of
the respective officers, directors, brokers or agents of such Credit Party, such
Subsidiary or Affiliate (i) has violated or is in violation of any applicable
Anti-Money Laundering Law or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in any
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.

(c) No Credit Party, none of its Subsidiaries and, to the knowledge of senior
management of each Credit Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Credit Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Loan is an Embargoed Person.

(d) Except as otherwise authorized by OFAC, no Credit Party, none of its
Subsidiaries and, to the knowledge of the executive management of each Credit
Party, none of its Affiliates and none of the respective officers, directors,
brokers or agents of such Credit Party, such Subsidiary or such Affiliate acting
or benefiting in any capacity in connection with the Loans (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person, (ii) deals in, or
otherwise engages in any transaction related to, any property or interests in
property blocked pursuant to any applicable Economic Sanctions Laws or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the applicable prohibitions set forth in any Economic Sanctions Laws.

(e) None of the Borrower, any of its Subsidiaries or, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower located, organized or resident in a
Designated Jurisdiction.

 

-55-



--------------------------------------------------------------------------------

(f) Each Credit Party and its Subsidiaries is in compliance in all material
respects with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
(“FCPA”), and any foreign counterpart thereto applicable to such Credit Party or
such Subsidiary. To the knowledge of senior management of each Credit Party and
its Subsidiaries, no Credit Party or its Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or such
Subsidiary or to any other Person, in violation of FCPA.

8.16 Investment Company Act. None of the MLP ,the Borrower or any of its
Subsidiaries (if any) is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

8.17 Environmental Matters. Except for any matters that would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect:

(a) the Borrower and each of its Subsidiaries is in compliance with all
Environmental Laws and the requirements of any permits issued under such
Environmental Laws;

(b) there are no pending or, to the knowledge of any Credit Party, threatened
Environmental Claims against the Borrower or any of its Subsidiaries nor any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by the Borrower or any of its Subsidiaries of any Real Property
formerly owned, leased or operated by the Borrower or any of its Subsidiaries);

(c) there are no facts, circumstances, conditions or occurrences with respect to
the business or operations of the Borrower or any of its Subsidiaries, or any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries (including any Real Property formerly owned, leased or operated by
the Borrower or any of its Subsidiaries) that would be reasonably expected
(i) to form the basis of an Environmental Claim against the Borrower or any of
its Subsidiaries or (ii) to cause any Real Property owned, leased or operated by
the Borrower or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by the
Borrower or any of its Subsidiaries under any Environmental Law;

(d) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries where such
generation, use, treatment, storage, transportation or Release has (i) violated
or would be reasonably expected to violate any Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any
Environmental Law.

8.18 Labor Relations. Except as set forth in Schedule 8.18, and except to the
extent the same has not, either individually or in the aggregate, had and would
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts, slowdowns or other labor disputes pending against the
Borrower or any of its Subsidiaries or, to the knowledge of each Credit Party,
threatened against the Borrower or any of its Subsidiaries, (b) to the knowledge
of each Credit Party, there are no questions concerning union representation
with respect to the Borrower or any of its Subsidiaries, (c) the hours worked by
and payments made to employees of the Borrower or any of its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local, or foreign law dealing with such matters and (d) to the
knowledge of each Credit Party, no wage and hour department investigation has
been made of the Borrower or any of its Subsidiaries.

8.19 Intellectual Property. The Borrower and each of its Subsidiaries owns or
has the right to use all the patents, trademarks, domain names, service marks,
trade names, copyrights, inventions, trade secrets, formulas, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) (collectively,
“Intellectual Property”), necessary for the present conduct of its respective
business, without any known conflict with the Intellectual Property rights of
others, except for such failures to own or have the right to use and/or
conflicts as have not had, and would not reasonably be expected to have, a
Material Adverse Effect.

 

-56-



--------------------------------------------------------------------------------

8.20 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedules 1 and 2 of the Perfection
Certificate contain for each Credit Party, as of the Closing Date, (i) the exact
legal name of such Credit Party, (ii) the type of organization of such Credit
Party, (iii) whether or not such Credit Party is a registered organization,
(iv) the jurisdiction of organization of such Credit Party, (v) such Credit
Party’s Location, (vi) any corporate or organizational names such Credit Party
has had in the last five years, together with the date of the relevant change
and (vii) the organizational identification number (if any) of such Credit
Party.

Section 9. Affirmative Covenants. The MLP, the Borrower and each of its
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
until the Total Revolving Loan Commitments and all Letters of Credit have
terminated and the Loans, Notes and Unpaid Drawings (in each case together with
interest thereon), Fees and all other Obligations (other than any
indemnification obligations arising hereunder which are not then due and payable
and obligations in respect of Designated Interest Rate Protection Agreements,
Designated Hedge Agreements or Designated Treasury Services Agreements) incurred
hereunder and thereunder, are paid in full:

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent for distribution to each Lender:

(a) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of the MLP the
consolidated balance sheet of the MLP and its Subsidiaries as at the end of such
quarterly accounting period and the related consolidated statements of
operations and income and member’s equity and statement of cash flows for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, all of which shall be
certified by the chief financial officer of the general partner of the MLP that
they fairly present in all material respects in accordance with U.S. GAAP the
financial condition of the MLP and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes. If the MLP has filed
(within the time period required above) a Form 10-Q with the SEC for any fiscal
quarter described above, then to the extent that such quarterly report on Form
10-Q contains any of the foregoing items, the Lenders shall accept such Form
10-Q in lieu of such items.

(b) Annual Financial Statements. Within 90 (or, in the case of the fiscal year
ending December 31, 2013, 120) days after the close of each fiscal year of the
MLP, (i) the consolidated balance sheet of the MLP and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of
operations and income and stockholder’s equity and statement of cash flows for
such fiscal year setting forth (commencing with the MLP’s fiscal year ending
December 31, 2013) comparative figures for the preceding fiscal year and
comparable forecasted figures for such fiscal year based on the corresponding
forecasts delivered pursuant to Section 9.01(e) or in the case of the fiscal
year ending December 31, 2013, delivered to the Administrative Agent prior to
the Closing Date and certified, in the case of consolidated financial
statements, by KPMG LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
together with an opinion of such accounting firm (which opinion shall be without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) which demonstrates
that (I) in the course of its regular audit of the financial statements of the
MLP and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, such accounting firm obtained no knowledge of any
Default or Event of Default relating to financial or accounting matters which
has occurred and is continuing or, if in the opinion of such accounting firm
such a Default or Event of Default has occurred and is continuing, a statement
as to the nature thereof, and (II) such statements fairly present in all
material respects in accordance with U.S. GAAP the financial condition of the
MLP and its Subsidiaries as of the date indicated and the results of their
operations and changes in their cash flows for the periods indicated, and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year. If the MLP has filed (within the
time period required

 

-57-



--------------------------------------------------------------------------------

above) a Form 10-K with the SEC for any fiscal year described above, then to the
extent that such annual report on Form 10-K contains any of the foregoing items,
the Lenders shall accept such Form 10-K in lieu of such items.

(c) Reconciliation Report. Simultaneously with the delivery of each set of
consolidated financial statements referred to in Section 9.01(a) or (b) above,
(i) the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements and (ii) if different, the Borrower shall
provide a reconciliation report describing any material differences between such
financial statements and the corresponding financial information applicable to
the Borrower and its Subsidiaries on a consolidated basis (a “Reconciliation
Report”); provided that for the avoidance of doubt, it is acknowledged that no
Reconciliation Report shall be required to be audited.

(d) [Reserved.]

(e) Forecasts. No later than 90 days following the first day of each fiscal year
of the Borrower (commencing with the Borrower’s fiscal year ended December 31,
2014), a forecast in form reasonably satisfactory to the Administrative Agent
(including projected statements of income, sources and uses of cash and balance
sheets for the Borrower and its Subsidiaries on a consolidated basis) for each
of the fiscal quarters of such fiscal year prepared in detail, with appropriate
discussion, the principal assumptions upon which such forecast is based.

(f) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Borrower
substantially in the form of Exhibit H, certifying on behalf of the Borrower
that, to such Responsible Officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall (i) set forth in reasonable detail calculations
demonstrating compliance with Section 10.11, (ii) certify that there have been
no changes to Schedules 1, 2, 3, 7, 9, 10, 11, 12, 14 and 16 of the Perfection
Certificate or the latest Perfection Certificate Supplement, in each case since
the Closing Date or, if later, since the date of the most recent certificate
delivered pursuant to this Section 9.01(f), or if there have been any such
changes, a concurrent Perfection Certificate Supplement evidencing such changes
and whether the Borrower and the other relevant Credit Parties have otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any such changes and (iii) set forth outstanding
borrowings under the OCI Working Capital Facility as of such date.

(g) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of the Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of (i) the occurrence of any event which constitutes a Default
or an Event of Default or any default or event of default under any debt
instrument in excess of the Threshold Amount, (ii) any litigation or
governmental investigation or proceeding pending against the MLP, the Borrower
or any of its Subsidiaries (x) which, either individually or in the aggregate,
has had, or would reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Credit Document, (iii) any Casualty Event involving
Collateral with a fair market value in excess of $10,000,000 or (iv) any other
event, change or circumstance that has had, or would reasonably be expected to
have, a Material Adverse Effect.

(h) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the MLP, the Borrower or any of its Subsidiaries shall publicly file with the
Securities and Exchange Commission or any successor thereto (the “SEC”).

(i) Environmental Matters. Promptly after any officer of the Borrower or any of
its Subsidiaries obtains knowledge thereof, notice of one or more of the
following environmental matters to the extent that such environmental matters,
either individually or when aggregated with all other such environmental
matters, would reasonably be expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Borrower or its
Subsidiaries or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries;

 

-58-



--------------------------------------------------------------------------------

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Borrower or any of its Subsidiaries that (a) results
in noncompliance by the Borrower or any of its Subsidiaries with any
Environmental Law or (b) would reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by the Borrower or any of its
Subsidiaries of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority and all notices received by the
Borrower or any of its Subsidiaries from any Governmental Authority under, or
pursuant to, CERCLA which identify the Borrower or any of its Subsidiaries as a
potentially responsible party for remediation costs or which otherwise notify
the Borrower or any of its Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(j) Notices to Holders of Other Indebtedness. Contemporaneously with the sending
or filing thereof, the Borrower will provide to the Administrative Agent for
distribution to each of the Lenders, any notices provided to, or received from,
holders of other funded Indebtedness with a principal amount in excess of the
Threshold Amount.

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the MLP, the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

Documents required to be delivered pursuant to Section 9.01(a), (b) or (h) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic

 

-59-



--------------------------------------------------------------------------------

system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 13.16); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Lead
Arranger shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

9.02 Books, Records and Inspections.

(a) The Borrower (or the MLP) will, and will cause each of its Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity with U.S. GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities. The
Borrower (or the MLP) will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of the Borrower (or the
MLP) or such Subsidiary, any of the properties of the Borrower (or the MLP) or
such Subsidiary and to examine the books of account of the Borrower (or the MLP)
or such Subsidiary and discuss the affairs, finances and accounts of the
Borrower (or the MLP) or such Subsidiary with, and be advised as to the same by,
its and their officers and independent accountants, all upon reasonable prior
notice and at such reasonable times and intervals and to such reasonable extent
as the Administrative Agent or any such Lender may reasonably request; provided
that the Administrative Agent shall give the Borrower (or the MLP) an
opportunity to participate in any discussions with its accountants; provided
further that in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 9.02 and (ii) the
Administrative Agent shall not exercise its inspection rights under this
Section 9.02 more often than two times during any fiscal year and only one such
time shall be at the Borrower’s expense; provided, further, however, that when
an Event of Default exists, the Administrative Agent or any Lender and their
respective designees may do any of the foregoing at the expense of the Borrower
at any time during normal business hours and upon reasonable advance notice.

9.03 Maintenance of Property; Insurance.

(a) The Borrower will, and will cause each of its Subsidiaries to, (i) keep all
tangible property necessary to the business of the Borrower and its Subsidiaries
in good working order and condition, ordinary wear and tear, casualty and
condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties and engaged in similar businesses as the
Borrower and its Subsidiaries, which, for the avoidance of doubt, shall include
business interruption, windstorm, liability and property insurance policies and
(iii) furnish to the Administrative Agent, upon its request therefor, full
information as to the insurance carried. The provisions of this Section 9.03
shall be deemed supplemental to, but not duplicative of, the provisions of any
Security Documents that require the maintenance of insurance.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or any successor act thereto), then the Borrower shall, or
shall cause the applicable Credit Party to maintain, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and deliver to the Administrative Agent evidence of such
insurance in form and substance reasonably acceptable to the Administrative
Agent including, without limitation, evidence of annual renewals of such
insurance.

 

-60-



--------------------------------------------------------------------------------

(c) The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its property insured in favor of the Collateral Agent and the Real Property
Collateral Agent, as their interests may appear, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by the Borrower and/or such Subsidiary) (i) shall
be endorsed to the Collateral Agent’s and the Real Property Collateral Agent’s
reasonable satisfaction for the benefit of the Collateral Agent and the Real
Property Collateral Agent, as their interests may appear (including, without
limitation, by naming the Collateral Agent and the Real Property Collateral
Agent, as their interests may appear, as loss payee and/or additional insured)
and (ii) if agreed by the insurer (which agreement the Borrower shall use
commercially reasonable efforts to obtain), shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof (or, with respect to non-payment of premiums, 10 days’ prior written
notice) by the respective insurer to the Collateral Agent and the Real Property
Collateral Agent; provided, that the requirements of this Section 9.03(c) shall
not apply to (x) insurance policies covering (1) directors and officers,
fiduciary or other professional liability, (2) employment practices liability,
(3) workers compensation liability, (4) automobile and aviation liability,
(5) health, medical, dental and life insurance, and (6) such other insurance
policies and programs as the Collateral Agent may approve; and
(y) self-insurance programs.

(d) If the Borrower or any of its Subsidiaries shall fail to maintain insurance
in accordance with this Section 9.03, or the Borrower or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, after any applicable grace period, the Administrative Agent shall have
the right (but shall be under no obligation) to procure such insurance, and the
Credit Parties jointly and severally agree to reimburse the Administrative Agent
for all reasonable costs and expenses of procuring such insurance.

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence, and, in the case of the Borrower
and its Subsidiaries, its and their rights, franchises, licenses, permits,
leases, easements and Intellectual Property, in each case to the extent
material; provided, however, that nothing in this Section 9.04 shall prevent
(i) sales of assets and other transactions by the Borrower or any of its
Subsidiaries in accordance with Sections 10.02 and 10.10, (ii) the abandonment
by the Borrower or any of its Subsidiaries of any rights, franchises, licenses,
permits, leases, easements or Intellectual Property that the Borrower reasonably
determines are no longer material to the operations of the Borrower and its
Subsidiaries taken as a whole, (iii) the withdrawal by the Borrower or any of
its Subsidiaries of its qualification as a foreign corporation, partnership or
limited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (iv) the Transactions.

9.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including ERISA and applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
noncompliance as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06 Compliance with Environmental Laws.

(a) The Borrower will comply, and will cause each of its Subsidiaries to comply,
with all Environmental Laws and permits applicable to, or required by, the
ownership, lease or use of Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Subsidiaries, except such noncompliance
as would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, and will promptly pay or cause to be paid all
costs and expenses incurred in connection with such compliance, and will keep or
cause to be kept all such Real Property free and clear of any Liens imposed
pursuant to such Environmental Laws (other than Liens imposed on leased Real
Property resulting from the acts or omissions of the owner of such leased Real
Property or of other tenants of such leased Real Property who are not within the
control of the Borrower). Except as have not had, and would not reasonably be
expected to have, a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation,

 

-61-



--------------------------------------------------------------------------------

use, treatment, storage, Release or disposal of Hazardous Materials on, at,
under, about or within any Real Property now or hereafter owned, leased or
operated by the Borrower or transport or permit the transportation of Hazardous
Materials to or from any such Real Property, except for Hazardous Materials
generated, used, treated, stored, Released or disposed of on, at, under, about
or within any such Real Property or transported to or from such Real Property in
compliance with Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(i), (ii) at any time that the
Borrower or any of its Subsidiaries is not in compliance with Section 9.06(a) or
(iii) at any time when an Event of Default is in existence, the Credit Parties
will (in each case) jointly and severally provide, at the written request of the
Administrative Agent, an environmental assessment report concerning any
Mortgaged Property owned, leased or operated by the Borrower or any of its
Subsidiaries (in the event of (i) or (ii) that is the subject of or could
reasonably be expected to be the subject of such notice or noncompliance),
prepared by an environmental consulting firm reasonably approved by the
Administrative Agent, indicating the nature and scope of such environmental
matter(s) and the reasonable worst case cost of addressing the matter(s) in
accordance with Environmental Law. If the Credit Parties fail to provide the
same within 30 days after such request was made, the Administrative Agent may
order the same, the reasonable cost of which shall be borne (jointly and
severally) by the Borrower, and the Credit Parties shall grant and hereby grant
to the Administrative Agent and the Lenders and their respective agents access
to such Mortgaged Property and specifically grant the Administrative Agent and
the Lenders an irrevocable non-exclusive license to undertake such an assessment
at any reasonable time upon reasonable notice to the Borrower, all at the sole
expense of the Credit Parties (who shall be jointly and severally liable
therefor).

9.07 ERISA. As soon as possible and, in any event, within ten (10) Business Days
after the Borrower or any Subsidiary of the Borrower knows of the occurrence of
any of the following, the Borrower will deliver to the Administrative Agent a
certificate of the Borrower setting forth the full details as to such occurrence
and the action, if any, that the Borrower, such Subsidiary or an ERISA Affiliate
is required or proposes to take, together with any notices required or proposed
to be given or filed by the Borrower, such Subsidiary, the Plan administrator or
such ERISA Affiliate to or with the PBGC or any other Governmental Authority or
a Plan participant and any notices received by the Borrower, such Subsidiary or
such ERISA Affiliate from the PBGC or any other Governmental Authority or a Plan
participant with respect thereto: that (a) an ERISA Event has occurred that is
reasonably expected to result in a Material Adverse Effect; (b) there has been
an increase in Unfunded Pension Liabilities since the date the representations
hereunder are given, or from any prior notice, as applicable, in either case,
which is reasonably expected to result in a Material Adverse Effect; (c) there
has been an increase in the estimated withdrawal liability under Section 4201 of
ERISA, if the Borrower, any Subsidiary of the Borrower and the ERISA Affiliates
were to withdraw completely from any and all Multiemployer Plans which is
reasonably expected to result in a Material Adverse Effect or (d) the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412 of the Code, or adopts any
amendment to a Plan subject to Section 412 of the Code which is reasonably
expected to result in a Material Adverse Effect. The Borrower will also deliver
to the Administrative Agent, upon request by the Administrative Agent, a
complete copy of the most recent annual report (on Internal Revenue Service Form
5500-series, including, to the extent required, the related financial and
actuarial statements and opinions and other supporting statements,
certifications, schedules and information) filed with the Internal Revenue
Service or other Governmental Authority of each Plan that is maintained or
sponsored by the Borrower or a Subsidiary.

9.08 End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) each of
its, and each of its Subsidiaries’, fiscal years to end on December 31 of each
year and (ii) each of its, and each of its Subsidiaries’, fiscal quarters to end
on March 31, June 30, September 30 and December 31 of each year.

9.09 Performance of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract, lease, easement or instrument by which it is
bound, except such non-performances as, individually and in the aggregate, have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

-62-



--------------------------------------------------------------------------------

9.10 Taxes.

(a) The Borrower and the MLP each will pay and discharge, and will cause each of
their Subsidiaries’ to pay and discharge, all material Taxes imposed upon it
(including in its capacity as withholding agent) or upon its income or profits
or upon any properties owned by it or leased (if payment of Taxes is required by
the applicable lease agreement) to it, prior to the date on which penalties
attach thereto, and all material lawful claims which, if unpaid, might become a
Lien or charge upon any properties of the Borrower, the MLP or any of their
Subsidiaries not otherwise permitted under Section 10.01(i); provided that none
of the Borrower, the MLP or any of their Subsidiaries shall be required to pay
any such Tax which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP.

(b) The Borrower will promptly notify the Administrative Agent and each Lender
in writing of any event or change in circumstance that results in (or could
reasonably be expected to result in) the MLP being subject to U.S. federal
income tax as a corporation (pursuant to Section 7704 of the Code or otherwise).

9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12 Additional Security; Further Assurances; etc.

(a) Each of the MLP and the Borrower will and will cause each of the
Subsidiaries of the Borrower (other than Excluded Subsidiaries) to grant to the
Collateral Agent and the Real Property Collateral Agent for the benefit of the
Guaranteed Creditors security interests and Mortgages in such assets and
properties of the Borrower and such other Credit Parties that are Subsidiaries
of the Borrower as are not covered by the Security Documents to which it is a
party on the Closing Date and as may be reasonably requested from time to time
by the Administrative Agent or the Required Lenders (collectively, as may be
amended, modified or supplemented from time to time, the “Additional Security
Documents”), in each case, except for those assets and properties expressly
excluded pursuant to the Security Documents (including in respect of Excluded
Property (as defined in the Security Agreement)). All such security interests
and Mortgages shall be granted pursuant to documentation reasonably satisfactory
in form and substance to the Administrative Agent and (subject to exceptions as
are reasonably acceptable to the Administrative Agent and solely to the extent
required hereunder or by the applicable Security Documents) shall constitute,
upon taking all necessary perfection action (which the Credit Parties agree to
promptly take) valid and enforceable perfected security interests and Mortgages
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)), subject to
no other Liens except for Permitted Collateral Liens. The Additional Security
Documents or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect (subject to exceptions as are reasonably acceptable to the
Administrative Agent and solely to the extent required hereby or by the
applicable Security Documents) the Liens in favor of the Collateral Agent and
the Real Property Collateral Agent required to be granted pursuant to the
Additional Security Documents and all Taxes, fees and other charges payable in
connection therewith shall be paid in full by the Credit Parties.

(b) With respect to any person that is or becomes either (a) a direct or
indirect Subsidiary of the MLP after the Closing Date that directly or
indirectly owns any Equity Interests of the Borrower or (b) a Subsidiary of the
Borrower (other than an Excluded Subsidiary), the MLP or the applicable Credit
Party will (i) deliver to the Collateral Agent (or the collateral agent under
the Existing Term Loan Credit Agreement as bailee for the Collateral Agent
pursuant to the First Lien Intercreditor Agreement), on the date of formation of
such Subsidiary, the certificates, if any, representing all of the Equity
Interests of such Subsidiary, together with undated stock powers or other
appropriate transfers duly executed in blank, (ii) cause such Subsidiary, on or
prior to the date of its formation, to (A) execute and deliver a Guaranty in
form and substance reasonably acceptable to the Administrative Agent to become a
Guarantor, (B) execute and deliver a joinder agreement to the Security Agreement
in form and substance reasonably acceptable to the Administrative Agent to
become a grantor thereunder and pledge all of the assets and Equity Interests
held by it, including 100% of the Equity Interests of the Borrower and (C) take
all actions reasonably necessary or advisable to cause the Lien created by the
Security Agreement to be duly perfected to the extent required by the Security
Agreement or the First Lien Intercreditor Agreement (the terms of such agreement
to prevail in the event of conflict with the Security Agreement), in accordance
with all applicable requirements of law, including the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the Collateral Agent and (iii) at the request of the
Administrative Agent, deliver to the

 

-63-



--------------------------------------------------------------------------------

Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the other Lenders, of counsel to the Credit Parties
reasonably acceptable to the Administrative Agent as to such matters set forth
in this Section 9.12(b) as the Administrative Agent may reasonably request.

(c) Each Credit Party will, at the expense of the Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent (or, in the
case of any Mortgaged Property, the Real Property Collateral Agent), promptly
(but in any event within the time periods set forth in Section 9.13 or such
longer period as the Administrative Agent may reasonably agree), upon the
reasonable request of the Administrative Agent or the Collateral Agent (or, in
the case of any Mortgaged Property, the Real Property Collateral Agent), at
Borrower’s expense, any document or instrument supplemental to or confirmatory
of the Security Documents, including “Life-of-Loan” flood hazard determinations
and if applicable, executed Notices to Borrower and evidence of flood insurance,
mortgagee title policies, surveys, opinions of counsel, or otherwise deemed by
the Administrative Agent or the Collateral Agent (or, in the case of any
Mortgaged Property, the Real Property Collateral Agent) reasonably necessary for
the continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Collateral Liens
or as otherwise permitted by the applicable Security Document.

(d) [Reserved].

(e) Each Credit Party agrees that each action required by clauses (a), (b) and
(c) of this Section 9.12 shall be completed as soon as reasonably practicable,
but in no event later than 90 days (10 days in the case of clause (b)) after
such action is required to be taken pursuant to such clauses or requested to be
taken by the Administrative Agent or the Required Lenders (or such longer period
as the Administrative Agent shall otherwise agree), as the case may be; provided
that, in no event will the MLP or the Borrower or any other Credit Party be
required to take any action, other than using its commercially reasonable
efforts, to obtain consents from third parties with respect to its compliance
with this Section 9.12.

9.13 Post-Closing Actions. The MLP and the Borrower each agrees that it will, or
will cause its relevant Subsidiaries to, complete each of the actions described
on Schedule 9.13 as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.13 with respect to such action or such later date
as the Administrative Agent may reasonably agree.

Section 10. Negative Covenants. The Borrower and each of its Subsidiaries (and
in the case of Section 10.09(b), the MLP) hereby covenant and agree that on and
after the Closing Date and until the Total Revolving Loan Commitments and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings (in
each case, together with interest thereon), Fees and all other Obligations
(other than any indemnification obligations arising hereunder which are not then
due and payable and obligations in respect of Designated Interest Rate
Protection Agreements, Designated Hedge Agreements or Designated Treasury
Services Agreements) incurred hereunder and thereunder, are paid in full:

10.01 Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any property or assets (real or personal, tangible or intangible) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell accounts receivable with recourse to the Borrower or authorize the filing
of any financing statement under the UCC with respect to any Lien or any other
similar notice of any Lien under any similar recording or notice statute;
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of, or any filing in respect of,
the following (Liens described below are herein referred to as “Permitted
Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture or sale of the
property or assets and for which adequate reserves have been established in
accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization);

(ii) Liens in respect of property or assets of the Borrower or its Subsidiaries
imposed by law, which were incurred in the ordinary course of business and do
not secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
contractors’, materialmen’s and mechanics’ liens and other

 

-64-



--------------------------------------------------------------------------------

similar Liens arising in the ordinary course of business, and which are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the property or assets and for
which adequate reserves have been established in accordance with U.S. GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(iii) Liens in existence on the Closing Date which are listed, and the property
subject thereto described, in Schedule 10.01(iii), plus modifications, renewals,
replacements, refinancings and extensions of such Liens, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such
modification, refinancing, renewal, replacement or extension, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such modification, refinancing, renewal, replacement or
extension and (y) any such modification, refinancing, renewal, replacement or
extension does not encumber any additional assets or properties of the Borrower
or any of its Subsidiaries (other than after-acquired property that is affixed
or incorporated into the property encumbered by such Lien on the Closing Date
and the proceeds and products thereof) unless such Lien is permitted under the
other provisions of this Section 10.01;

(iv) Liens created pursuant to the Credit Documents;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) under which the applicable Credit Party is
the lessor, sublessor, licensor or sublicensor, granted to other Persons (i) not
materially interfering with the conduct of the business of the Borrower,
(ii) not materially impairing the value or marketability of any Real Property
affected thereby and (iii), in the case of Mortgaged Property, subordinate in
all respects to the Liens of the Security Documents;

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iii), provided that (x) such Liens serve only to
secure the payment of Indebtedness and/or other monetary obligations arising
under such Capitalized Lease Obligation and (y) the Lien encumbering the asset
or assets giving rise to such Capitalized Lease Obligation does not encumber any
asset of the Borrower or any of its Subsidiaries other than the proceeds of the
assets giving rise to such Capitalized Lease Obligations;

(vii) Liens placed upon equipment, machinery or other fixed assets acquired or
constructed after the Closing Date and used in the ordinary course of business
of the Borrower or any of its Subsidiaries and placed at the time of the
acquisition or construction thereof by the Borrower or such Subsidiary or within
270 days thereafter to secure Indebtedness incurred to pay all or a portion of
the purchase or construction price thereof or to secure Indebtedness incurred
solely for the purpose of financing the acquisition or construction of any such
equipment, machinery or other fixed assets or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iii) and (y) in all events, the Lien encumbering the equipment,
machinery or other fixed assets so acquired or constructed does not encumber any
other asset of the Borrower or such Subsidiary; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender on customary terms;

(viii) easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar charges or encumbrances and minor
title deficiencies with respect to the Real Property owned, leased or operated
by the Borrower or any of its Subsidiaries, which in the aggregate do not
materially interfere with the conduct of the business of the Borrower or any of
its Subsidiaries or materially impair the value or marketability of such Real
Property;

(ix) Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

 

-65-



--------------------------------------------------------------------------------

(xi) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party as the tenant or lessee;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

(xiv) subject to the terms of the First Lien Intercreditor Agreement, Liens
securing Indebtedness permitted under Section 10.04(xiv) and (xvii);

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease, sublease, license or sublicense
agreement (including software and other technology licenses) under which the
applicable Credit Party is the lessee, tenant, sublessee, subtenant, licensee or
sublicensee in the ordinary course of business;

(xvii) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodities brokerage accounts incurred in the ordinary course of
business and (iii) in favor of a banking or other financial institution arising
as a matter of law or under customary general terms and conditions encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xviii) Liens that are contractual rights of set-off relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness;

(xix) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Borrower complies, and (ii) any zoning or similar law or right reserved to or
vested in any Governmental Authority to control or regulate the use of any Real
Property that does not materially interfere with the ordinary conduct of the
business of the Borrower;

(xx) Liens on assets of non-Credit Parties securing Indebtedness of non-Credit
Parties permitted to be incurred pursuant to Section 10.04(xv);

(xxi) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Borrower or any of its Subsidiaries; and any
extensions, renewals and replacements thereof so long as the aggregate principal
amount of the Indebtedness secured by such Liens does not increase from that
amount outstanding at the time of any such extension, renewal or replacement,
plus accrued and unpaid interest and cash fees and

 

-66-



--------------------------------------------------------------------------------

expenses (including premium) incurred in connection with such renewal,
replacement or extension, and such extension, renewal or replacement does not
encumber any asset or properties of the Borrower or any of its Subsidiaries
other than the proceeds of the assets subject to such Lien;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(xviii);

(xxiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxiv) Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxv) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$10,000,000 securing any Interest Rate Protection Agreement or Hedging Agreement
permitted hereunder;

(xxvi) Liens on cash or Cash Equivalents (and the related escrow accounts (in
connection with the issuance into (and pending release from) escrow of any
Refinancing Notes;

(xxvii) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
expressly permitted by the terms of this Agreement arising pursuant to the
agreement evidencing such joint venture;

(xxviii) [reserved]; and

(xxix) Liens not otherwise permitted by the foregoing clauses (i) through
(xxviii), to the extent attaching to properties and assets with an aggregate
fair market value not in excess of, and securing liabilities not in excess of
$20,000,000 in the aggregate at any time outstanding.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Borrower or any of its Subsidiaries, the Administrative
Agent and the Collateral Agent (and in the case of Liens with respect to any
Mortgaged Property, the Real Property Collateral Agent acting in accordance with
the provisions of the First Lien Intercreditor Agreement) shall, and shall be
authorized to, take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).

10.02 Fundamental Changes. The Borrower will not, and will not permit any of its
Subsidiaries to, merge, dissolve, liquidate, consolidate with or into another
Person, wind-up or dissolve itself (or suffer any liquidation or dissolution),
except:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation; and

(ii) (w) any Domestic Subsidiary of the Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into the Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and, if such surviving Person is not the
Borrower, such Person expressly assumes, in writing, all the obligations of the
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution,

 

-67-



--------------------------------------------------------------------------------

amalgamation or liquidation is a Wholly-Owned Domestic Subsidiary of the
Borrower, is a corporation, limited liability company or limited partnership and
is or becomes a Subsidiary Guarantor concurrently with such merger,
consolidation or liquidation), (x) any Foreign Subsidiary of the Borrower may be
merged, consolidated, dissolved, amalgamated or liquidated with or into any
Wholly-Owned Foreign Subsidiary of the Borrower or any Wholly-Owned Domestic
Subsidiary of the Borrower that is an Excluded Subsidiary, so long as such
Wholly-Owned Foreign Subsidiary or such Excluded Subsidiary, as applicable, is
the surviving corporation of such merger, consolidation, dissolution,
amalgamation or liquidation and (y) any Foreign Subsidiary of the Borrower may
be merged, consolidated, dissolved, amalgamated or liquidated with or into any
Credit Party (so long as such Credit Party is the surviving corporation of such
merger, consolidation, dissolution, amalgamation or liquidation); provided that
any such merger, consolidation, dissolution, amalgamation or liquidation shall
only be permitted pursuant to this clause (vii), so long as (I) no Default and
no Event of Default then exists or would exist immediately after giving effect
thereto and (II) any security interests granted to the Collateral Agent and the
Real Property Collateral Agent for the benefit of the Guaranteed Creditors in
the assets (and Equity Interests) of any such Person subject to any such
transaction shall remain in full force and effect and perfected and enforceable
(to at least the same extent as in effect immediately prior to such merger,
consolidation, amalgamation or liquidation);

10.03 Dividends. The Borrower will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:

(i) [reserved];

(ii) the Borrower may pay cash Dividends or other distributions, or make loans
or advances to, any Parent Company or the equity interest holders thereof in
amounts required for any Parent Company or the equity interest holders thereof
to pay, in each case without duplication:

(A) U.S. franchise Taxes (and other fees and expenses) required to maintain
their corporate existence to the extent such Taxes, fees and expenses are
reasonably attributable to the operations of the Borrower;

(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Borrower is a partnership or disregarded
entity for U.S. federal income tax purposes or with respect to which the
Borrower is a corporation for U.S. federal income tax purposes and the Borrower
and/or any of its Subsidiaries are members of a consolidated, combined or
similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which a Parent Company is the common parent, an amount
not to exceed the amount of any U.S. federal, state and/or local income Taxes
that the Borrower and/or its Subsidiaries, as applicable, would have paid for
such taxable period had the Borrower and/or its Subsidiaries, as applicable been
a stand-alone corporate taxpayer or corporate tax group; and

(C) customary salary, bonus and other benefits payable to officers and employees
of the MLP or any Parent Company to the extent such salaries, bonuses and other
benefits are reasonably attributable to the ownership or operations of the
Borrower and its Subsidiaries in an aggregate amount not to exceed $15,000,000
after the Closing Date;

(iii) the Borrower may pay cash Dividends to the MLP, so long as the proceeds
thereof are promptly used by the MLP or any Parent Company to pay general
corporate operating and overhead costs and expenses (including administrative,
legal, accounting and similar expenses provided by third parties) of the MLP or
such Parent Company to the extent such costs and expenses are reasonably
attributable to the ownership or operations of the Borrower and its
Subsidiaries;

(iv) the Borrower may pay cash Dividends to the MLP or any Parent Company in an
unlimited amount; provided that, in each case, (A) no Event of Default (and in
the case of clause (i), no Default) shall have occurred and be continuing and
(B) Borrower shall be in compliance with the Financial Covenants on a Pro Forma
Basis for the most recently completed four fiscal quarter period (calculated

 

-68-



--------------------------------------------------------------------------------

based on audited or reviewed financial statements, or to the extent such
financials are not available for the most recent fiscal quarter, certified
internal management accounts for such quarter); provided further that with
respect to any period for which the MLP does not satisfy the “gross income
requirements” (within the meaning of Section 7704(c) of the Code), the amount of
cash Dividends made after such time permitted pursuant to this clause (iv) may
not exceed the Available Amount;

(v) the Borrower may engage in the Transaction;

(vi) any Subsidiary of the Borrower may pay Dividends or return capital or make
distributions and other similar payments with regard to its Equity Interests to
the Borrower or to other Subsidiaries of the Borrower which directly or
indirectly own equity therein;

(vii) any non-Wholly-Owned Subsidiary of the Borrower may declare and pay cash
Dividends to its shareholders generally so long as the Borrower or its
Subsidiary which owns the Equity Interests in the Subsidiary paying such
Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(viii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Borrower may pay cash Dividends to any Parent Company
to allow such Parent Company to pay cash dividends to any other Parent Company
to redeem or repurchase, contemporaneously with such Dividend, Equity Interests
of such Parent Company from management, employees, officers and directors (and
their successors and assigns) of any Parent Company, the Borrower and its
Subsidiaries; provided that (A) the aggregate amount of Dividends made by the
Borrower to such Parent Company pursuant to this clause (viii), and the
aggregate amount paid by such Parent Company in respect of all such Equity
Interests so redeemed or repurchased shall not (net of any cash proceeds
received by the MLP (but in no event from any Initial Public Offering) from
issuances of its Equity Interests and contributed to the Borrower in connection
with such redemption or repurchase), in either case, exceed either (x) during
any fiscal year of the Borrower, $7,500,000 (provided that subject to the
immediately succeeding clause (y), the amount of cash Dividends permitted to be,
but not, paid in any fiscal year pursuant to this clause (viii) shall increase
the amount of cash Dividends permitted to be paid in any succeeding fiscal year
pursuant to this clause (iii)) or (y) for all periods after the Closing Date
(taken as a single period), $25,000,000; (B) such amount in any calendar year
may be increased by an amount not to exceed: (I) the cash proceeds of key man
life insurance policies received by the Borrower or any of its Subsidiaries
after the Closing Date; plus (II) the net proceeds from the sale of Equity
Interests of the MLP or any Parent Company, in each case to members of
management, managers, directors or consultants of any Parent Company or any of
its Subsidiaries that occurs after the Term Loan Closing Date, where the net
proceeds of such sale are received by or contributed to the Borrower; provided
that the amount of any such net proceeds that are utilized for any Dividend
under this clause (viii) will not be considered to be net proceeds of Equity
Interests for purposes of clause (b)(x)(ii) of the definition of “Available
Amount”; less (III) the amount of any Dividends previously made with the cash
proceeds described in the preceding clause (I); and (C) cancellation of
Indebtedness owing to the Borrower from members of management, officers,
directors, employees of the Borrower or any of its Subsidiaries in connection
with a repurchase of Equity Interests of any Parent Company will not be deemed
to constitute a Dividend for purposes of this Agreement;

(ix) the Borrower may pay reasonable and customary indemnities to directors,
officers and employees of any Parent Company in the ordinary course of business,
to the extent reasonably attributable to the ownership or operation of the
Borrower and its Subsidiaries;

(x) the Borrower may pay cash Dividends to the MLP so long as the proceeds
thereof are promptly used by the MLP (or subsequently paid to any other Parent
Company) for payment of obligations under or in respect of director and officer
insurance policies to the extent reasonably attributable to the ownership or
operation of the Borrower and its Subsidiaries;

 

-69-



--------------------------------------------------------------------------------

(xi) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Equity Interests of such Person so
long as in the case of dividend or other distribution by a Subsidiary, the
Borrower or a Subsidiary receives at least its pro rata share of such dividend
or distribution;

(xii) the Borrower may make payments with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; provided that
the amount of any such cash proceeds that are utilized for any Dividend under
this clause (xiv) will not be considered to be cash proceeds of Equity Interests
for purposes of the definition of “Available Amount”; and

(xiii) the Borrower and any Subsidiary may pay dividends and distributions
within 60 days after the date of declaration thereof, if at the date of
declaration of such payment, such payment would have complied with another
provision of this Section 10.03.

10.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) Indebtedness under Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 so long as the
entering into of such Interest Rate Protection Agreements are bona fide hedging
activities and are not for speculative purposes;

(iii) Indebtedness of the Borrower and its Subsidiaries evidenced by Capitalized
Lease Obligations and purchase money Indebtedness (including obligations in
respect of mortgages, industrial revenue bonds, industrial development bonds and
similar financings) described in Section 10.01(vii); provided that in no event
shall the aggregate principal amount of Capitalized Lease Obligations and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Closing Date permitted by this clause (iii) exceed $7,500,000 at any one
time outstanding;

(iv) (a) Indebtedness of any Credit Party to another Credit Party,
(b) Indebtedness of any Subsidiary that is not a Credit Party to the MLP, the
Borrower or any Subsidiary and (c) Indebtedness of the Borrower or any other
Credit Party to a Subsidiary that is not a Credit Party; provided that (A) any
such Indebtedness owing by any Credit Party to any Subsidiary that is not a
Credit Party, shall be unsecured and subordinated in right of payment to the
Obligations on terms customary for intercompany subordinated Indebtedness, as
reasonably determined by the Administrative Agent and shall not exceed
$10,000,000 aggregate principal amount at any time outstanding; (B) any such
Indebtedness owing to any Credit Party, if evidenced by a promissory note, shall
be pledged pursuant to and in accordance with, and if required by, the Security
Agreement and (C) any such Indebtedness owing by any Subsidiary that is not a
Credit Party to any Credit Party shall be incurred in compliance with
Section 6.04;

(v) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04(v)
(“Existing Indebtedness”) and any subsequent extension, renewal or refinancing
thereof; provided that the aggregate principal amount of the Indebtedness to be
extended, renewed or refinanced does not increase from that amount outstanding
at the time of any such extension, renewal or refinancing, plus accrued and
unpaid interest and cash fees and expenses (including premium) incurred in
connection with such renewal, replacement or extension; provided, however, that
such refinancing Indebtedness: (x) has a Weighted Average Life to Maturity at
the time such refinancing Indebtedness is incurred which is not less than the
remaining Weighted Average Life to Maturity of the Indebtedness being extended,
renewed or refinanced; (y) to the extent such refinancing Indebtedness extends,
renews or refinances Indebtedness subordinated or pari passu to the Loans, such
refinancing Indebtedness is subordinated or pari passu to the Loans at least to
the same extent as the Indebtedness being extended, renewed or refinanced and
(z) shall not include Indebtedness of a Subsidiary of the Borrower that is not a
Subsidiary Guarantor that refunds, refinances, replaces, renews, extends or
defeases Indebtedness of the Borrower or a Subsidiary Guarantor;

 

-70-



--------------------------------------------------------------------------------

(vi) Investments (including guarantees) permitted under Section 10.05 to the
extent constituting Indebtedness;

(vii) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, obligations under any Treasury Services
Agreements;

(viii) Indebtedness in respect of Hedging Agreements so long as the entering
into of such Hedging Agreements are bona fide hedging activities and are not for
speculative purposes;

(ix) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(x) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(xii) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Borrower or its
Subsidiaries incurred in the ordinary course of business, and (y) Indebtedness
representing deferred compensation or stock-based compensation to employees of
the Borrower or its Subsidiaries;

(xiii) additional Indebtedness of the Borrower and its Subsidiaries not to
exceed $20,000,000 in aggregate principal amount outstanding at any time;

(xiv) Indebtedness of the Borrower and its Subsidiaries incurred pursuant to the
Existing Term Loan Credit Agreement in an aggregate principal amount at any time
outstanding not to exceed the sum of (y) $400,000,000 plus (y) the aggregate
principal amount of Indebtedness permitted to be incurred pursuant to
Section 2.15 of the Existing Term Loan Credit Agreement and any subsequent
extension, renewal or refinancing thereof; provided that the aggregate principal
amount of the Indebtedness to be extended, renewed or refinanced does not
increase from that amount outstanding at the time of any such extension, renewal
or refinancing, plus accrued and unpaid interest and cash fees and expenses
(including premium) incurred in connection with such renewal, replacement or
extension; provided, however, that such refinancing Indebtedness: (A) has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the remaining
Weighted Average Life to Maturity of the Indebtedness being extended, renewed or
refinanced; (B) to the extent such refinancing Indebtedness extends, renews or
refinances Indebtedness subordinated or pari passu to the Loans, such
refinancing Indebtedness is subordinated or pari passu to the Loans at least to
the same extent as the Indebtedness being extended, renewed or refinanced and
(C) shall not include Indebtedness of a Subsidiary of the Borrower that is not a
Subsidiary Guarantor that refunds, refinances, replaces, renews, extends or
defeases Indebtedness of the Borrower or a Subsidiary Guarantor, unless such
Person becomes a Guarantor concurrently with the incurrence thereof;

(xv) Indebtedness of Subsidiaries of the Borrower that are not Subsidiary
Guarantors not to exceed $2,500,000 in aggregate principal amount outstanding at
any time;

(xvi) Indebtedness incurred by the Borrower and/or any Subsidiary consisting of
(a) securities that are either unsecured or secured by Liens ranking junior to
or pari passu with the Liens securing the

 

-71-



--------------------------------------------------------------------------------

Obligations or (b) term loans that are either unsecured or secured by Liens
ranking junior to the Liens securing the Obligations, and the aggregate
principal amount of which, taken together with any Indebtedness incurred
pursuant to Section 2.15 of the Existing Term Loan Credit Agreement then
outstanding, does not exceed the Incremental Amount available at the time of
such incurrence and any subsequent extension, renewal or refinancing thereof;
provided that the aggregate amount of Indebtedness of Subsidiaries of the
Borrower that are not Subsidiary Guarantors outstanding at any time pursuant to
this clause (xvi) and clause (xiii) shall not exceed $20,000,000; provided
further that

(a) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower stating that other than in the case of any
such subsequent extension, renewal or refinancing thereof and other than any
such incurrence using capacity under clause (b) of the definition of Incremental
Amount, the Borrower has elected to decrease the Incremental Amount under clause
(a) of the definition thereof as a result of the incurrence of such Indebtedness
as contemplated by the definition of Incremental Amount;

(b) the maturity date (except customary asset sale or change of control
provisions) of such Indebtedness shall be no earlier than the then Latest
Maturity Date and the Weighted Average Life to Maturity of such Indebtedness
shall not be shorter than the then longest remaining Weighted Average Life to
Maturity of the then outstanding Loans;

(c) no Event of Default then exists or would result therefrom; and

(d) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of incurrence of such Indebtedness (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);

(xvii) Refinancing Notes and Refinancing Term Loans;

(xviii) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xix) guarantees made by the Borrower or any of its Subsidiaries of Indebtedness
of the Borrower or any of its Subsidiaries permitted to be outstanding under
this Section 10.04; provided that such guarantees are permitted by
Section 10.05;

(xx) guarantees of Indebtedness of directors, officers and employees of the
Borrower or any of its Subsidiaries in respect of expenses of such Persons in
connection with relocations and other ordinary course of business purposes;

(xxi) guarantees of obligations (other than Indebtedness for borrowed money) of
the MLP;

(xxii) Indebtedness of any Credit Party as an account party in respect of trade
letters of credit issued in the ordinary course of business;

(xxiii) Indebtedness of the Borrower and its subsidiaries in respect of the OCI
Working Capital Facility in an aggregate principal amount at any time
outstanding not to exceed $40,000,000 minus the amount of Indebtedness
outstanding under this Agreement; and

(xxiv) all premiums (if any), interest (including post-petition interest and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xxiii) above.

 

-72-



--------------------------------------------------------------------------------

10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, lend money or credit
or make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing, an “Investment” and, collectively, “Investments” and
with the value of each Investment being measured at the time made and without
giving effect to subsequent changes in value or any write-ups, write-downs or
write-offs thereof but giving effect to any cash return or cash distributions
received by the Borrower and its Subsidiaries with respect thereto), other than:

(i) Investments in cash and Cash Equivalents;

(ii) guarantees or indemnities arising under the Credit Documents;

(iii) intercompany loans to and other investments in the MLP (or any other
Parent Company) in lieu of dividends otherwise permitted in connection with
Section 10.03;

(iv) [reserved];

(v) Permitted Acquisitions;

(vi) the Borrower and its Subsidiaries may acquire and hold accounts receivable
owing to any of them, if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms of the
Borrower or such Subsidiary;

(vii) the Borrower may enter into Interest Rate Protection Agreements to the
extent permitted by Section 10.04(ii), and Hedging Agreements to the extent
permitted by Section 10.04(viii);

(viii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(ix) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(x) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xi) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;

(xii) the licensing, sublicensing or contribution of Intellectual Property
rights pursuant to arrangements with Persons other than the Borrower and its
Subsidiaries in the ordinary course of business for fair market value, as
determined by the Borrower or such Subsidiary in good faith;

(xiii) to the extent that they constitute Investments, purchases and
acquisitions of Inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case, in
the ordinary course of business;

 

-73-



--------------------------------------------------------------------------------

(xiv) loans and advances by the Borrower and its Subsidiaries to officers,
directors and employees of any Parent Company, the Borrower and its Subsidiaries
in connection with relocations and other ordinary course of business purposes
(including travel and entertainment expenses) in an aggregate amount outstanding
not to exceed $500,000;

(xv) guarantees of obligations (other than Indebtedness for borrowed money) of
the MLP;

(xvi) Investments in an unlimited amount; provided that (A) in each case, no
Default shall have occurred and be continuing and (B) Borrower shall be in
compliance with the Financial Covenants on a Pro Forma Basis for the most
recently completed four fiscal quarter period (calculated based on audited or
reviewed financial statements, or to the extent such financials are not
available for the most recent fiscal quarter, certified internal management
accounts for such quarter; provided further that if the MLP does not satisfy the
“gross income requirements” (within the meaning of Section 7704(c) of the Code),
the amount of Investments permitted pursuant to this clause (xvi) to be made
after such time may not exceed the Available Amount;

(xvii) the Borrower and its Subsidiaries may hold the Investments held by them
on the Closing Date and described on Schedule 10.05(xvii), and any modification,
replacement, renewal or extension thereof that does not increase the principal
amount thereof unless any additional Investments made with respect thereto are
permitted under the other provisions of this Section 10.05;

(xviii) the Borrower and its Subsidiaries may acquire and hold Investments
(including debt obligations and Equity Interests) received in connection with
the bankruptcy or reorganization of suppliers and customers, and Investments
received in good faith settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

(xix) non-cash consideration may be received in connection with any Asset Sale
permitted pursuant to Section 10.10;

(xx) additional Subsidiaries of the Borrower may be established or created if
the Borrower and such Subsidiary comply with the requirements of Section 9.12,
if applicable; provided that to the extent any such new Subsidiary is created
solely for the purpose of consummating a transaction pursuant to an acquisition
permitted by this Section 10.05, and such new Subsidiary at no time holds any
assets or liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transaction, such new Subsidiary
shall not be required to take the actions set forth in Section 9.12, as
applicable, until the respective acquisition is consummated (at which time the
surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xxi) Investments of a Person that is acquired and becomes a Subsidiary or of a
company merged or amalgamated or consolidated into any Subsidiary, in each case
after the Closing Date and in accordance with this Section 10.05 and/or
Section 10.02, as applicable, to the extent that such Investments were not made
in contemplation of or in connection with such acquisition, merger, amalgamation
or consolidation, do not constitute a material portion of the aggregate assets
acquired in such transaction and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;

(xxii) Investments by any Credit Party and any Subsidiary that is not a Credit
Party, in the Borrower and its Subsidiaries;

(xxiii) Investments in a Subsidiary that is not a Credit Party or in a joint
venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Subsidiary or joint venture; and

(xxiv) Investments by the Borrower or its Subsidiaries in connection with joint
ventures not to exceed $15.0 million in the aggregate amount outstanding at any
one time (measured by the fair market value of such Investment as of the date
made).

 

-74-



--------------------------------------------------------------------------------

10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Borrower or any of its Subsidiaries,
other than (i) the Transaction, (ii) to the extent not otherwise prohibited by
this Agreement, transactions between or among any Parent Company, the MLP, the
Borrower and its Subsidiaries and (iii) on terms and conditions, taken as a
whole, not less favorable to the Borrower and such Subsidiary as would
reasonably be obtained by the Borrower or such Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate.

10.07 Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements, Prepayments of Junior Debt. The Borrower will not, and will not
permit any of its Subsidiaries to:

(a) make (or give any notice in respect thereof) any payment or prepayment of
principal on or redemption or acquisition for value of, or any prepayment or
redemption as a result of any asset sale, change of control or similar event of,
any Indebtedness of the Borrower or any Subsidiary that is expressly
subordinated in right of payment to the Obligations, except for (i) any payment
of principal at scheduled maturity, (ii) a refinancing permitted by
Section 10.04(v), (iii) payments under any revolving or working capital facility
or (iv) so long as no Event of Default shall have occurred and be continuing;
provided that in the case of clause (iv), Borrower is in compliance with the
Financial Covenants on a Pro Forma Basis (calculated based on audited or
reviewed financial statements, or to the extent such financials are not
available for the most recent fiscal quarter, certified internal management
accounts for such quarter); and

(b) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Equity
Interests, or enter into any new agreement with respect to its Equity Interests,
unless such amendment, modification, change or other action contemplated by this
Section 10.07(b) could not reasonably be expected to be adverse in any material
respect to the interests of the Lenders.

10.08 Negative Pledges. The Borrower shall not, and shall not permit any of its
Subsidiaries to, agree or covenant with any Person to restrict in any way its
ability to grant any Lien on its assets in favor of the Lenders, other than
pursuant to any other intercreditor agreement contemplated by this agreement,
and except that this Section 10.08 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) the covenants contained in any Refinancing Term Loans or any Refinancing
Note Documents (in each case so long as same do not restrict the granting of
Liens to secure Indebtedness pursuant to this Agreement).

(iii) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(iv) customary provisions in leases, subleases, licenses, sublicenses and
easements and other contracts restricting the right of assignment thereof;

(v) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

 

-75-



--------------------------------------------------------------------------------

(vi) restrictions imposed by law;

(vii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale, provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(viii) contractual obligations binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary, so long as such contractual obligations
were not entered into solely in contemplation of such Person becoming a
Subsidiary;

(ix) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent,
the Collateral Agent, the Real Property Collateral Agent and the Guaranteed
Parties with respect to the credit facilities established hereunder and the
Obligations under the Credit Documents on a senior basis;

(x) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(xi) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Subsidiary of the Borrower that is not a Credit
Party applicable solely to such non-Credit Party, which Indebtedness is
permitted by Section 10.04; and

(xii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (viii), (ix) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

10.09 Business.

(a) The Borrower will not permit at any time the business activities taken as a
whole conducted by the Borrower and its Subsidiaries to be materially different
from the business activities taken as a whole conducted by the Borrower and its
Subsidiaries on the Closing Date and Similar Business.

(b) The MLP will not engage in any business other than its ownership of the
capital stock of, and the management of, the Borrower and activities incidental
thereto; provided that the MLP may engage in those activities that are
incidental to (i) the maintenance of its corporate existence in compliance with
applicable law, (ii) legal, tax and accounting matters in connection with any of
the foregoing or following activities, (iii) the entering into, and performing
its obligations under this Agreement, any other revolver or working capital
facility permitted hereunder and the Existing Term Loan Credit Agreement and any
other Indebtedness permitted to be incurred thereunder or refinancings thereof,
(iv) the issuance, sale or repurchase of its Equity Interests and the receipt of
capital contributions, (v) the making of dividends or distributions on its
Equity Interests, (vi) the making of upstream loans, (vii) guarantees of
obligations of the Borrower and its Subsidiaries, (viii) activities customarily
engaged in by master limited partnerships (other than the incurrence of issuance
of Indebtedness for borrowed money, (ix) the filing of registration statements,
and compliance with applicable reporting and other obligations, under federal,
state or other securities laws, (x) the listing of its equity securities and
compliance with applicable reporting and other obligations in connection
therewith, (xi) the retention of (and the entry into, and exercise of rights and
performance of obligations in respect of, contracts and agreements with)
transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (xii) the performance of obligations under
and compliance with its certificate of organization and operating agreement, or
any applicable law, ordinance, regulation, rule, order, judgment, decree or
permit, (xiii) the incurrence and payment of its operating and business expenses
and any taxes for which it may be liable (including reimbursement to Affiliates
for such expenses paid on its behalf), (xiv) the consummation of the Transaction
and (xv) the making of loans to or other Investments in, or incurrence of
Indebtedness from, the Borrower or its Subsidiaries, as and to the extent not
prohibited by this Agreement.

 

-76-



--------------------------------------------------------------------------------

(c) The Borrower will not directly or indirectly, use the proceeds of any Loan,
or lend, contribute or otherwise make available such proceeds to any joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender, Agent,
or otherwise) of Sanctions.

10.10 Asset Sales. The Borrower shall not, and shall not permit any of its
Subsidiaries to, effect any Asset Sale, other than:

(i) the disposition of Cash Equivalents in a transaction not prohibited by this
Agreement;

(ii) dispositions consisting of Liens, Investments, or Dividends otherwise
permitted hereunder;

(iii) the sale or discount, in each case in the ordinary course of business, of
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

(iv) licenses, sublicenses, easements, leases or subleases (including of
Intellectual Property) under which the applicable Credit Party is the lessor,
sublessor, licensor or sublicensor to other Persons (i) not materially
interfering with the conduct of the business of the Borrower, (ii) not
materially impairing the value or marketability of any Real Property affected
thereby and (iii), in the case of Mortgaged Property, subordinate in all
respects to the Liens of the Security Documents;

(v) sales or leases of (A) inventory, (B) goods held for sale and (C) immaterial
assets in the ordinary course of business;

(vi) sales or other disposals of (i) outdated, obsolete, surplus or worn out
property, in each case, in the ordinary course of business and (ii) property no
longer used or useful in the conduct of the business of the Borrower;

(vii) transfers of property subject to condemnation proceedings upon the
occurrence of the related Recovery Event;

(viii) abandonment of Intellectual Property rights in the ordinary course of
business, which in the reasonable good faith determination of the Borrower are
not material to the conduct of the business of the Borrower;

(ix) voluntary terminations of or unwinding of Interest Rate Protection
Agreements, Hedging Agreements and Treasury Services Agreements;

(x) [reserved];

(xi) dispositions of Investments (including Equity Interests) in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; and

(xii) Asset Sales not otherwise permitted by this Section 10.10; provided that
with respect to any Asset Sale of assets in excess of $10 million (except to
Credit Parties), (I) no Default or Event of Default exists or would result
therefrom and (II) such disposition is for at least 75% cash consideration;
provided, that (a) the amount of any liabilities (as shown on the Borrower’s or
any Subsidiary’s most recent

 

-77-



--------------------------------------------------------------------------------

balance sheet or in the notes thereto) of the Borrower or any Subsidiary (other
than liabilities that are by their terms subordinated to the Secured
Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received), and (c) any Designated Non-Cash Consideration
received by the Borrower or any of its Subsidiaries in such Asset Sale having an
aggregate fair market value (as determined in good faith by the Borrower), taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not to exceed, at the time of
receipt of such consideration, $10,000,000 (with the fair market value of each
item of Designated Non-Cash Consideration being measured at the time received
and without giving effect to subsequent changes in value) shall, in each case,
be deemed to be cash.

10.11 Financial Covenants.

(a) The Borrower will not permit the Consolidated Senior Secured Net Leverage
Ratio on the last day of any fiscal quarter (beginning with the first full
fiscal quarter ending after the Closing Date) to exceed (i) in the case of each
fiscal quarter ending prior to March 31, 2015, 2.00 to 1.00 and (ii) in the case
of the fiscal quarter ending March 31, 2015 and each fiscal quarter ending
thereafter, 1.75 to 1.00.

(b) The Borrower will not permit the Consolidated Interest Coverage Ratio on the
last day of any fiscal quarter (beginning with the first full fiscal quarter
ending after the Closing Date) to be less than 5.00 to 1.00.

10.12 Accounting Practices. The Borrower will not make any change in
(a) accounting policies or reporting practices, except as would not reasonably
be expected to cause a Material Adverse Effect, or (b) its fiscal year.

Section 11. Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. The MLP, the Borrower or any Guarantor shall (i) default in the
payment when due of any principal of any Loan or any Note or (ii) default, and
such default shall continue unremedied for five or more Business Days, in the
payment when due of any interest on any Loan or Note, any Unpaid Drawing or any
Fees or any other amounts owing hereunder or under any other Credit Document; or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by the MLP, the Borrower or any Guarantor herein or in any other
Credit Document or in any certificate delivered to the Administrative Agent, the
Collateral Agent, the Real Property Collateral Agent or any Lender pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

11.03 Covenants. The MLP, the Borrower or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(g)(i), 9.04 (as to the Borrower), 9.08,
9.11, 9.13 or Section 10 or (ii) default in the due performance or observance by
it of any other term, covenant or agreement contained in this Agreement or in
any other Credit Document (other than those set forth in Sections 11.01 and
11.02), and such default shall continue unremedied for a period of 30 days after
written notice thereof to the defaulting party by the Administrative Agent or
the Required Lenders; or

11.04 Default Under Other Agreements. (i) The MLP, the Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Obligations) beyond the period of grace, if any, provided in an instrument
or agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of the MLP, the Borrower or any of its Subsidiaries shall be
declared to be

 

-78-



--------------------------------------------------------------------------------

(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that (A) it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least equal to the Threshold
Amount and (B) the preceding clause (ii) shall not apply to Indebtedness that
becomes due as a result of a voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is otherwise
permitted hereunder and such Indebtedness is promptly paid; or

11.05 Bankruptcy, etc. The MLP, the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary, whether or not so designated) shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the MLP,
the Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), and the petition is not controverted within 21
days, or is not dismissed within 60 days, after commencement of the case; or a
custodian (as defined in the Bankruptcy Code), receiver, receiver-manager,
trustee, monitor is appointed for, or takes charge of, all or substantially all
of the property of the MLP, the Borrower or any of its Subsidiaries (other than
any Immaterial Subsidiary, whether or not so designated), or the MLP, the
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), commences any other proceeding under any
reorganization, bankruptcy, insolvency, arrangement, winding-up, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to the MLP, the
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated), or there is commenced against the MLP, the
Borrower or any of its Subsidiaries (other than any Immaterial Subsidiary,
whether or not so designated) any such proceeding which remains undismissed for
a period of 60 days, or the MLP, the Borrower or any of its Subsidiaries (other
than any Immaterial Subsidiary, whether or not so designated), is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the MLP, the Borrower or any of its
Subsidiaries (other than any Immaterial Subsidiary, whether or not so
designated), suffers any appointment of any custodian, receiver,
receiver-manager, trustee, monitor or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
the MLP, the Borrower or any of its Subsidiaries (other than any Immaterial
Subsidiary, whether or not so designated), makes a general assignment for the
benefit of creditors; or any corporate, limited liability company or similar
action is taken by the Borrower or any of its Subsidiaries (other than any
Immaterial Subsidiary, whether or not so designated), for the purpose of
effecting any of the foregoing; or

11.06 ERISA. (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in a Material Adverse Effect; (b) there is or arises Unfunded Pension Liability
which has resulted or would reasonably be expected to result in a Material
Adverse Effect or (c) there is or arises any potential withdrawal liability
under Section 4201 of ERISA, if the Borrower or any Subsidiary or any ERISA
Affiliate was to withdraw completely from any and all Multiemployer Plans which
has resulted or would reasonably be expected to result in a Material Adverse
Effect; or

11.07 Credit Documents. Other than in accordance with its terms, any of the
Credit Documents shall cease to be in full force and effect, or in the case of
Security Documents, shall cease to give the Collateral Agent and the Real
Property Collateral Agent, for the benefit of the Guaranteed Creditors the
Liens, rights, powers and privileges purported to be created thereby, including,
without limitation (to the extent provided therein), a perfected security
interest in, and Lien on, all of the Collateral (other than Collateral with an
aggregate fair market value not in excess of the Threshold Amount), in favor of
the Collateral Agent and the Real Property Collateral Agent superior to and
prior to the rights of all third Persons (except as permitted by the Security
Documents), and subject to no other Liens except Permitted Collateral Liens, in
each case, except as otherwise expressly permitted in this Agreement); or

11.08 Guaranties. Other than in accordance with its terms, any Guaranty or any
provision thereof shall cease to be in full force or effect as to any Guarantor,
or any Guarantor or any Person acting for or on behalf of such Guarantor shall
deny or disaffirm such Guarantor’s obligations under the Guaranty to which it is
a party or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Guaranty to which it is a party; or

11.09 Judgments. One or more judgments or decrees shall be entered against any
Credit Party involving in the aggregate for all Credit Parties a liability or
liabilities (not paid or fully covered by a reputable and solvent

 

-79-



--------------------------------------------------------------------------------

insurance company with respect to judgments for the payment of money) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments and decrees (to
the extent not paid or fully covered by such insurance company) equals or
exceeds the Threshold Amount; or

11.10 Change of Control. A Change of Control shall occur; or

11.11 Casualty or Condemnation. A Casualty Event involving all or substantially
all of the Collateral shall occur; or

11.12 Abandonment of Operations. There shall occur the abandonment by the
Borrower of all or substantially all of the operations of the Plant for a period
in excess of 90 days, other than in respect of any force majeure;

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Revolving Loan Commitment terminated, whereupon
all Commitments of each Lender shall forthwith terminate immediately;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder (including
Unpaid Drawings) to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Credit Party; (iii) terminate any Letter of
Credit which may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 11.05 with
respect to the MLP or the Borrower, it will pay) to the Collateral Agent at the
Payment Office such additional amount of cash or Cash Equivalents, to be held as
security by the Collateral Agent, as is equal to the aggregate Stated Amount of
all Letters of Credit issued for the account of the Borrower, as the case may
be, and then outstanding; (v) enforce, as Collateral Agent, (or, subject to the
terms of the First Lien Intercreditor Agreement, in the case of Mortgaged
Property, direct the Real Property Collateral Agent to enforce) all of the Liens
and security interests created pursuant to the Security Documents; and
(vi) enforce each Guaranty.

After the occurrence of any of the events described in clauses (i) through
(iv) of the preceding paragraph, subject to the terms of the First Lien
Intercreditor Agreement, any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 5) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Credit Documents and amounts payable under Section 5,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third held by them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Obligations then owing under Designated Interest Rate
Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements, ratably among the Lenders and Guaranteed Creditors in
proportion to the respective amounts described in this clause Fourth held by
them;

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by a Requirement of Law.

 

-80-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Designated Interest
Rate Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Guaranteed Creditor. Each Guaranteed Creditor not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 12
hereof for itself and its Affiliates as if a “Lender” party hereto.

11.13 Right to Cure. Notwithstanding anything to the contrary contained in
Section 11, in the event that the Borrower fails (or, but for the operation of
this Section 11.13, would fail) to comply with either of the Financial Covenants
as of the last day of any fiscal quarter, at any time after such last day until
the day that is 10 Business Days after the date the certificate calculating the
Financial Covenants for such fiscal quarter is required to be delivered pursuant
to Section 9.01(f), any Parent Company shall have the right to issue Permitted
Cure Securities for cash or otherwise receive cash contributions to its capital
(collectively, the “Cure Right”), which cash shall be contributed as common
equity to the Borrower (such contributed amount, the “Cure Amount”), all
Financial Covenants shall be recalculated by increasing EBITDA with respect to
such fiscal quarter and any four-quarter period that contains such fiscal
quarter, solely for the purpose of measuring the Financial Covenants and not for
any other purpose under this Agreement (including any “baskets”), by an amount
equal to the Cure Amount; provided, that, (i) in each four-fiscal-quarter period
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (ii) no more than five Cure Rights will be exercised in the aggregate
during the term of this Agreement, (iii) for purposes of this Section 11.13, the
Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Covenants and (iv) for the avoidance of doubt, in
recalculating the Financial Covenants by increasing EBITDA as set forth above,
there shall be no pro forma effect given to any reduction of Indebtedness with
the Cure Amount during the fiscal quarter for which such Cure Right is
exercised. If, after giving effect to the adjustments in this paragraph, the
Borrower shall then be in compliance with the requirements of the Financial
Covenants, the Borrower shall be deemed to have satisfied the requirements of
the Financial Covenant as of the relevant date of determination with the same
effect as though there had been no failure to comply therewith at such date, and
the applicable breach or default of the Financial Covenant that had occurred
shall be deemed cured for the purposes of this Agreement.

Section 12. The Administrative Agent.

12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints Bank of America, N.A. to act
on its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Credit Documents (other than the Mortgages) and the Real Property Collateral
Agent shall act as the “collateral agent” under the Mortgages, and each of the
Lenders (including in its capacity as a potential Guaranteed Creditor under a
Designated Interest Rate Protection Agreement, Designated Hedge Agreement or
Designated Treasury Services Agreement) hereby irrevocably appoints and
authorizes (i) the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
(other than Mortgaged Property) granted by any Credit Party to secure any of the
Obligations and (ii) the Real Property Collateral Agent to act as the agent of
such Lender for purposes of acquiring, holding and enforcing any and all Liens
on Mortgaged Property granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are

 

-81-



--------------------------------------------------------------------------------

reasonably incidental thereto. In this connection, the Administrative Agent or
the Real Property Collateral Agent, as the case may be, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 12.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article XII and Article XIII (including Section 13.01, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Credit Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent (and in the case of the Mortgaged
Property, the Real Property Collateral Agent) to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Guaranteed Creditors with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement, the First Lien Intercreditor Agreement
and the Security Documents and acknowledge and agree that any such action by any
Administrative Agent and Real Property Collateral Agent, as the case may be,
shall bind the Lenders.

(c) The Lenders hereby authorize the Administrative Agent to enter into any
intercreditor agreement or arrangement permitted under this Agreement and any
such intercreditor agreement shall be binding upon the Lenders.

12.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

12.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11 and 13.12) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by the Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii)

 

-82-



--------------------------------------------------------------------------------

the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article VI or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

12.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

12.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

12.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the Borrower’s consent (other than during the existence of an Event
of Default under Section 11.01 or 11.05), to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the Borrower’s
consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Credit Documents, the provisions of this Article and
Section 13.01 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

-83-



--------------------------------------------------------------------------------

12.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

12.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Lead Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

12.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any debtor relief law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 4.01 and 13.01) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

12.10 Collateral Matters and Guaranty Matters. Each of the Lenders (including in
its capacity as a potential Guaranteed Creditor under a Designated Interest Rate
Protection Agreement, Designated Hedge Agreement or Designated Treasury Services
Agreement) irrevocably authorize the Administrative Agent, and the
Administrative Agent shall,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Credit Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Designated Interest Rate
Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document
to a Person that is not a Credit Party, (iii) that constitutes “Excluded
Property” (as such term is defined in the Security Agreement), (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under the Subsidiaries
Guaranty pursuant to clause (b) below or (v) if approved, authorized or ratified
in writing in accordance with Section 13.12;

 

-84-



--------------------------------------------------------------------------------

(b) to release any Subsidiary Guarantor from its obligations under the
Subsidiaries Guaranty if such Person ceases to be a Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 10.01(vi), (vii) or (xxi).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.10. In each case as specified in this Section 12.10, the
Administrative Agent will (and each Lender (including in its capacity as a
potential Guaranteed Creditor under a Designated Interest Rate Protection
Agreement, Designated Hedge Agreement or Designated Treasury Services Agreement)
irrevocably authorizes the Administrative Agent to), at the Borrower’s expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Credit Documents and this Section 12.10.

12.11 Withholding Taxes. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 5.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Credit Document against any amount due the Administrative Agent under this
Section 12.11. The agreements in this Section 12.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, the term
“Lender,” for purposes of this Section 12.11, shall include any Issuing Lender
and any Swingline Lender.

12.12 Indemnification by the Lenders. To the extent that the Borrower for any
reason fails to pay any amount required under Section 13.01(a) to be paid by it
to the Administrative Agent (or any sub-agent thereof), or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s pro rata share (based on the amount of then outstanding Loans) of
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
Section 12.12 are subject to the provisions of Section 5.04.

 

-85-



--------------------------------------------------------------------------------

12.13 Designated Interest Rate Protection Agreements, Designated Hedge
Agreements and Designated Treasury Services Agreements. No Guaranteed Creditor
that obtains the benefits of Section 11, any Guaranty or any Collateral by
virtue of the provisions hereof or of any Guaranty or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Credit Documents. Notwithstanding any other
provision of this Section 12 to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Designated Interest
Rate Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements unless the Administrative Agent has received written notice
of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Guaranteed Creditor.

12.14 First Lien Intercreditor Agreement and Collateral Matters.

The Lenders (including in its capacity as a potential Guaranteed Creditor under
a Designated Interest Rate Protection Agreement, Designated Hedge Agreement or
Designated Treasury Services Agreement) and the Issuing Bank hereby agree to the
terms of the First Lien Intercreditor Agreement and acknowledge that Bank of
America, N.A. (and any successor Collateral Agent under the Security Documents
(and in the case of any Mortgage, any successor Real Property Collateral Agent)
and the First Lien Intercreditor Agreement) will be serving as collateral agent
for both the Guaranteed Creditors and the secured parties under the Existing
Term Loan Credit Agreement pursuant to the Security Documents and the First Lien
Intercreditor Agreement. Each Lender hereby consents to Bank of America, N.A.
and any successor serving in such capacity and agrees not to assert any claim
(including as a result of any conflict of interest) against Bank of America,
N.A., or any such successor, arising from the role of the collateral agent under
the Security Documents or the First Lien Intercreditor Agreement so long as the
collateral agent is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.

Section 13. Miscellaneous.

13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree to: (i) if the Closing
Date occurs, pay all reasonable invoiced out-of-pocket costs and expenses of the
Agents (including, without limitation, the reasonable fees and disbursements of
Cahill Gordon & Reindel LLP and, if reasonably necessary, one local counsel in
any relevant jurisdiction) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein, the administration hereof and
thereof and any amendment, waiver or consent relating hereto or thereto,
(whether or not effective), and of the Agents, each Lender and Issuing Lender in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings; (ii) pay and hold each Agent, each Lender
and each Issuing Lender harmless from and against any and all Other Taxes with
respect to the foregoing matters and save each Agent, each Lender and each
Issuing Lender harmless from and against any and all liabilities with respect to
or resulting from any delay or omission (other than to the extent attributable
to such Agent, such Lender, such Issuing Lender or Lead Arranger) to pay such
Other Taxes; and (iii) indemnify each Agent, each Lender and each Issuing Lender
and their respective Affiliates, and the officers, directors, employees, agents,
and investment advisors of each of the foregoing (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) (but excluding
Taxes other than Taxes that represent liabilities, obligations, losses, damages,
penalties, actions, costs, expenses and disbursements arising from a non-Tax
claim) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent, any
Lender or any Issuing Lender is a party thereto and whether or not such
investigation, litigation or other proceeding is brought by or on behalf of any
Credit Party) related to the entering into and/or performance of this Agreement
or any other Credit Document or the use of any Letter of Credit or the

 

-86-



--------------------------------------------------------------------------------

proceeds of any Loans hereunder or the consummation of the Transaction or any
other transactions contemplated herein or in any other Credit Document or the
exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
in the Environment relating in any way to any Real Property owned, leased or
operated, at any time, by the Borrower or any of its Subsidiaries; the
generation, storage, transportation, handling, Release or threat of Release of
Hazardous Materials by the Borrower or any of its Subsidiaries at any location,
whether or not owned, leased or operated by the Borrower or any of its
Subsidiaries; the non-compliance by the Borrower or any of its Subsidiaries with
any Environmental Law (including applicable permits thereunder) applicable to
any Real Property; or any Environmental Claim asserted against the Borrower, any
of its Subsidiaries or relating in any way to any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries, including,
in each case, without limitation, the reasonable fees and disbursements of
counsel and other consultants incurred in connection with any such
investigation, litigation or other proceeding (but excluding in each case any
losses, liabilities, claims, damages or expenses (i) to the extent incurred by
reason of the gross negligence, bad faith or willful misconduct of the
applicable Indemnified Person or the directors, officers and employees of such
Person, (ii) to the extent incurred by reason of any material breach of the
obligations of such Indemnified Person under this Agreement or the other Credit
Documents (in the case of each of preceding clauses (i) and (ii), as determined
by a court of competent jurisdiction in a final and non-appealable decision) or
(iii) that do not involve or arise from an act or omission by the Borrower or
Guarantors or any of their respective affiliates and is brought by an
Indemnified Person (other than claims against any Agent in its capacity as such
or in its fulfilling such role. To the extent that the undertaking to indemnify,
pay or hold harmless any Agent, any Lender or any Issuing Lender or other
Indemnified Person set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, the Credit Parties shall
make the maximum contribution to the payment and satisfaction of each of the
indemnified liabilities which is permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment), (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or (z) any
indirect, special, exemplary, incidental, punitive or consequential damages
(including, without limitation, any loss of profits, business or anticipated
savings) which may be alleged as a result of this Agreement or any other Credit
Document or the financing contemplated hereby.

(c) To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnified Person referred to
in subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnified Person through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Person as determined by a
final and nonappealable judgment of a court of competent jurisdiction. For the
avoidance of doubt, this paragraph shall not limit the obligation of the
Borrower to indemnify each Indemnified Person for any liabilities or damages
incurred by such Indemnified Person that are asserted against such Indemnified
Person by a third party that are payable by the Borrower pursuant to subsection
(a) of this Section.

(d) The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any

 

-87-



--------------------------------------------------------------------------------

other Person, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) (other than
accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever located) to or for the credit
or the account of the Borrower or any of its Subsidiaries against and on account
of the Obligations and liabilities of the Credit Parties to the Administrative
Agent, such Issuing Lender or such Lender under this Agreement or under any of
the other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 13.06(b), and all other
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Lender or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including facsimile)
and mailed, faxed or delivered: if to any Credit Party, c/o OCI Beaumont LLC,
P.O. Box 1647, 5470 N. Twin City Hwy., Nederland, Texas 77627, Attention:
Contracts Manager; Facsimile No.: (832) 747-9969; with a copy to Capital
Corporate Services, 800 Brazos, Suite 400, Austin, TX 78701; with an additional
copy to Orascom Construction Industries, Group Corporate Treasury, 2005A
Corniche El Nil, Nile City South Tower, Cairo, Egypt, 11221, Attention: Dalia
Khorshid / Hussein Marei; Facsimile No.: +202 2461 9409; and if to the
Administrative Agent, at the Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, faxed or sent by overnight courier, be effective when
deposited in the mails, delivered to overnight courier, as the case may be, or
sent by facsimile, except that notices and communications to the Administrative
Agent and the Borrower shall not be effective until received by the
Administrative Agent or the Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, the Borrower or the MLP
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS (AS DEFINED HEREIN) OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Affiliate, officer, director, employee,
agent or investment advisor of any of the foregoing (collectively, the “Agent
Parties”) have any liability to the MLP, the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the MLP, the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

-88-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided, however, that the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Administrative Agent and Lenders and, provided, further, that, although any
Lender may transfer, assign or grant participation in its rights hereunder, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13 and 13.04(b)) and the transferee, assignee or participant, as the
case may be, shall not constitute a “Lender” hereunder and, provided, further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the Revolving
Loan Maturity Date) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory repayment of any Loan shall not constitute a change in the terms of
such participation, and that an increase in any Commitment (or the available
portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement, (iii) modify any of the voting
percentages set forth in Section 13.12 or the underlying definitions, (iv)
except as otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral under all the Security Documents supporting
the Loans or Letters of Credit hereunder in which such participant is
participating or (v) except as otherwise provided in the Credit Documents,
release all or substantially all of the value of the Guaranty supporting the
Loans in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto). The Borrower
agrees that each participant shall be entitled to the benefits of Sections 2.10
and 5.04 (subject to the limitations and requirements of such Sections, provided
that any forms required to be delivered pursuant to Section 5.04(c) by any
participant shall be provided to the participating Lender) to the same extent as
if it were a Lender and had acquired its interest by assignment; provided,
however, that a participant shall not be entitled to receive any greater payment
under Section 2.10 or Section 5.04 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant
except to the extent such entitlement to a greater payment results from a change
in law after the sale of the participation takes place. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and interest amounts) of each
participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loan, or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is to a
Governmental Authority and is necessary in connection with a Tax audit or other
proceeding to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and the Borrower and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement, notwithstanding any notice to the contrary.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the relevant Commitments have
terminated, outstanding Obligations) hereunder to (i)(A) its parent company
and/or any Affiliate of such Lender which is at least 50% owned by such Lender
or its parent company or (B) to one or more other Lenders or any Affiliate of
any such other Lender which is at least 50% owned by such other Lender or its
parent company (provided that any fund, managed account or other entity that
invests in loans and is managed or advised by the same investment
advisor/manager of another fund, managed account or other entity which is a
Lender (or by an Affiliate of such investment advisor/manager) shall be treated
as an Affiliate of such other Lender for the purposes of this subclause
(x)(i)(B)); provided that no such assignment may be made to any such Person that
is, or

 

-89-



--------------------------------------------------------------------------------

would at such time constitute, a Defaulting Lender, or (ii) in the case of any
Lender that is a fund, managed account or other entity that invests in loans,
any other fund, managed account or other entity that invests in loans and is
managed or advised by the same investment advisor/manager of any Lender or by an
Affiliate of such investment advisor/manager or (y) assign all, or if less than
all, a portion equal to at least $5,000,000 (or such lesser amount as may be
agreed to by the Administrative Agent and, so long as no Event of Default then
exists under Section 11.01 or 11.05, the Borrower, which consent shall not be
unreasonably withheld or delayed) in the aggregate for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations (or,
if the relevant Commitments have terminated, outstanding Obligations) hereunder
to one or more Eligible Transferees (treating any fund, managed account or other
entity that invests in loans and any other fund, managed account or other entity
that invests in loans and is managed or advised by the same investment
advisor/manager of such fund, managed account or other entity or by an Affiliate
of such investment advisor/manager as a single Eligible Transferee for all
purposes including without limitation the assignment fee referenced below), each
of which assignees shall become a party to this Agreement as a Lender by
execution of an Assignment and Assumption Agreement, provided that (i) at such
time, Schedule 2.01 shall be deemed modified to reflect the Commitments and/or
outstanding Loans, as the case may be, of such new Lender and of the existing
Lenders, (ii) upon the surrender of the relevant Notes by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (iii) the consent of the Administrative
Agent and, so long as no Event of Default then exists under Section 11.01 or
11.05, the consent of the Borrower shall (in either case) be required in
connection with any such assignment pursuant to clause (y) above (which
consents, in any such case, shall not be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, (iv) (A) the consent of the Swingline Lender and each Issuing Lender
set forth in the definition thereof shall be required in connection with any
assignment of Revolving Loan Commitments shall be required in connection with
any assignment of Revolving Loan Commitments pursuant to this Section 13.04(b)
(which consents, in any such case, shall not be unreasonably withheld or
delayed), (v) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, which the Administrative Agent may
waive in its sole discretion and (v) no such transfer or assignment shall be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.15. To the extent of any assignment pursuant to this Section
13.04(b), the assigning Lender shall be relieved of its obligations hereunder
with respect to its assigned Commitments and outstanding Loans. At the time of
each assignment pursuant to this Section 13.04(b) to a Person that is not
already a Lender hereunder, such assignee shall provide to the Administrative
Agent and the Borrower such Tax forms as are required to be provided under
clauses (b) and (c) of Section 5.04. To the extent that an assignment of all or
any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.10 from those being
charged by the assigning Lender prior to such assignment, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment). Notwithstanding
anything to the contrary contained above, at any time after the termination of
the Total Revolving Loan Commitment, if any Revolving Loans or Letters of Credit
remain outstanding, assignments may be made as provided above, except that the
respective assignment shall be of a portion of the outstanding Revolving Loans
of the respective Lender and its participation in Letters of Credit and its
obligation to make Mandatory RL Borrowing, although any such assignment effected
after the termination of the Total Revolving Loan Commitment shall not release
the assigning Lender from its obligations as a participant with respect to
outstanding Letters of Credit or to fund its share of any Mandatory RL Borrowing
(although the respective assignee may agree, as between itself and the
respective assigning Lender, that it shall be responsible for such amounts).

(c) [Reserved].

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-90-



--------------------------------------------------------------------------------

(e) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(f) [Reserved].

(g) If the Borrower wishes to replace the Loans or Commitments with Loans or
Commitments having different terms, it shall have the option, with the consent
of the Administrative Agent and subject to at least three Business Days’ advance
notice to the Lenders of such Loans or holding such Commitments, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require such Lenders to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 13.12 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 13.12). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the applicable Lenders in the same manner as would be required
if such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any amounts owing pursuant to
Section 2.08. By receiving such purchase price, the applicable Lenders shall
automatically be deemed to have assigned such Loans or Commitments pursuant to
the terms of an Assignment and Assumption Agreement, in the form of Exhibit I,
and accordingly no other action by such Lenders shall be required in connection
therewith. The provisions of this paragraph are intended to facilitate the
maintenance of the perfection and priority of existing security interests in the
Collateral during any such replacement.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent (or in the case of any Mortgaged
Property, the Real Property Collateral Agent), any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent (or in the case of any
Mortgaged Property, the Real Property Collateral Agent), any Issuing Lender or
any Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent (or in the case of any Mortgaged
Property, the Real Property Collateral Agent), any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent (or in the case of any Mortgaged
Property, the Real Property Collateral Agent), any Issuing Lender or any Lender
to any other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata.

(a) The Administrative Agent agrees that promptly after its receipt of each
payment from or on behalf of any Credit Party in respect of any Obligations of
such Credit Party, it shall, except as otherwise provided in this Agreement,
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise) which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such

 

-91-



--------------------------------------------------------------------------------

amount as shall result in a proportional participation by all of the Lenders in
such amount; provided that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to (x) the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders, (y) the express
provisions of this Agreement which permit disproportionate payments as, and to
the extent, provided herein and (z) any other provisions which permit
disproportionate payments with respect to the Loans as, and to the extent,
provided therein.

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that except as otherwise specifically provided herein, all computations
of the Applicable Margin shall utilize U.S. GAAP and policies in conformity with
those used to prepare the audited financial statements of the Borrower referred
to in Section 8.05(a)(i) for the fiscal year of the Borrower ended December 31,
2012; provided further, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any leverage calculation or any financial
definition used therein to implement the effect of any change in U.S. GAAP or
the application thereof occurring after the Closing Date on the operation
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend any leverage test or any financial definition used therein
for such purpose), then the Borrower and the Administrative Agent shall
negotiate in good faith to amend such leverage test or the definitions used
therein (subject to the approval of the Required Lenders) to preserve the
original intent thereof in light of such changes in U.S. GAAP; provided, further
that all determinations made pursuant to any applicable leverage test or any
financial definition used therein shall be determined on the basis of U.S. GAAP
as applied and in effect immediately before the relevant change in U.S. GAAP or
the application thereof became effective, until such leverage test or such
financial definition is amended. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting Standards
141R or ASC 805 (or any other financial accounting standard having a similar
result or effect).

(b) All computations of interest (other than interest based on the Base Rate
(including Base Rate Loans determined by reference to the Eurodollar Rate)),
Commitment Commission and other Fees (other than Drawing Fees) hereunder shall
be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, Commitment Commission or Fees are payable. All computations
of interest based determined by reference to the Base Rate (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be based on a
365-day or 366-day year, as the case may be.

(c) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; PROVIDED HOWEVER, NOTWITHSTANDING THE
FOREGOING OR ANY OTHER PROVISION CONTAINED IN THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS, THE LAWS OF THE STATE OF TEXAS SHALL GOVERN AS TO (I) WHETHER
THE TRANSACTION EVIDENCED BY THIS AGREEMENT AND

 

-92-



--------------------------------------------------------------------------------

THE CREDIT DOCUMENTS TRANSFERS OR CREATES AN INTEREST IN TEXAS REAL PROPERTY FOR
SECURITY PURPOSES OR OTHERWISE, (II) THE NATURE OF AN INTEREST IN TEXAS REAL
PROPERTY THAT IS TRANSFERRED OR CREATED BY SUCH TRANSACTION, (III) THE METHOD
FOR FORECLOSURE OF A LIEN ON ANY REAL PROPERTY SITUATED IN TEXAS SECURING
PAYMENT OF THE OBLIGATIONS, (IV) THE NATURE OF AN INTEREST IN ANY SUCH REAL
PROPERTY THAT RESULTS FROM FORECLOSURE OF ANY SUCH LIEN, (V) THE MANNER AND
EFFECT OF RECORDING OR FAILING TO RECORD EVIDENCE OF SUCH TRANSACTION THAT
TRANSFERS OR CREATES AN INTEREST IN ANY SUCH REAL PROPERTY AND (VI) THE
PERFECTION, THE EFFECT OF PERFECTION OR NONPERFECTION, AND THE PRIORITY OF
SECURITY INTERESTS AND AGRICULTURAL LIENS TO THE EXTENT REQUIRED UNDER SECTIONS
9.301 THROUGH 9.307 OF THE TEXAS BUSINESS & COMMERCE CODE (AS CONTEMPLATED IN
SECTION 1.301(c) OF THE TEXAS BUSINESS & COMMERCE CODE). REAL PROPERTY SITUATED
IN THE OUTER CONTINENTAL SHELF OR REAL PROPERTY (SUCH AS MINERAL LEASES) ARISING
OUT OF REAL PROPERTY IN THE OUTER CONTINENTAL SHELF, WHICH REAL PROPERTY IN THE
OUTER CONTINENTAL SHELF IS DEEMED ADJACENT TO THE STATE OF TEXAS PURSUANT TO THE
OUTER CONTINENTAL SHELF LANDS ACT, SHALL BE DEEMED TEXAS REAL PROPERTY OR REAL
PROPERTY SITUATED IN TEXAS FOR PURPOSES OF THIS SECTION 13.08. ANY LEGAL ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(EXCEPT THAT, (X) IN THE CASE OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT,
PROCEEDINGS MAY ALSO BE BROUGHT BY THE ADMINISTRATIVE AGENT, COLLATERAL AGENT OR
REAL PROPERTY COLLATERAL AGENT, AS THE CASE MAY BE, IN THE STATE IN WHICH THE
RELEVANT MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

 

-93-



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

13.10 [Reserved].

13.11 Headings Descriptive. The headings of the several Sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

13.12 Amendment or Waiver; etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the Credit Parties
party hereto or thereto and the Required Lenders and acknowledged by the
Administrative Agent (although additional parties may be added to (and annexes
may be modified to reflect such additions) the Subsidiaries Guaranty and the
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall (i) without
the prior written consent of each Lender directly and adversely affected
thereby, extend the final scheduled maturity of any Loan or Note or extend the
stated expiration date of any Letter of Credit beyond the Revolving Loan
Maturity Date, or reduce the rate or extend the time of payment of interest or
Fees thereon (except in connection with applicability of any post-default
increase in interest rates and (y) extensions expressly permitted by
Section 2.14) or reduce or forgive the principal amount thereof (it being
understood that this clause (i) shall not include the waiver of any mandatory
prepayment requirements), (ii) except as otherwise expressly provided in the
Credit Documents, release all or substantially all of the Collateral under all
the Security Documents without the prior written consent of each Lender,
(iii) except as otherwise provided in the Credit Documents, releases all or
substantially all of the value of the Guaranty without the prior written consent
of each Lender, (iv) amend, modify or waive any provision of this
Section 13.12(a) or Section 13.06 (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to
Revolving Loans on the Closing Date), in each case, without the prior written
consent of each Lender directly and adversely affected thereby, (v) reduce the
percentage specified in the definition of Required Lenders without the prior
written consent of each Lender directly and adversely affected thereby (it being
understood that, with the prior written consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans are included on the Closing Date), (vi) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement without the consent of each Lender, (vii) amend
Section 2.14 the effect of which is to extend the maturity of any Loan without
the prior written consent of each Lender directly and adversely affected
thereby; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Revolving Loan
Commitment shall not constitute an increase of the Commitment of any Lender, and
that an increase in the available portion of any Commitment of any Lender shall
not constitute an increase of the Commitment of such Lender), (2) without the
consent of each Issuing Lender, amend, modify or waive any provision of
Section 3 or alter its rights or obligations with respect to Letters of Credit,
(3) without the consent of the Swingline Lender, alter the Swingline Lender’s
rights or obligations with respect to Swingline Loans, (4) without the consent
of each Agent adversely affected thereby, amend, modify or waive any provision
of Section 12 or any other provision as same relates to the rights or
obligations of such Agent or (5) without the consent of Collateral Agent (or in
the case of any Credit Document relating to Mortgaged Property, the Real
Property Collateral Agent), amend, modify or waive any provision relating to the
rights or obligations of the Collateral Agent (or in the case of any Credit
Document relating to Mortgaged Property, the Real Property Collateral Agent).

 

-94-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clauses (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders with one or
more Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Loans of such Lender in accordance with
Section 5.01(b), provided that, unless the Commitments that are terminated, and
Loans repaid, pursuant to the preceding clause (B) are immediately replaced in
full at such time through the addition of new Lenders or the increase of
outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto.

(c) Notwithstanding anything in this Section 13.12 to the contrary, in
connection with the incurrence by any Credit Party thereof of additional
Indebtedness, including pursuant to Section 10.04(iv), the Lenders authorize the
Administrative Agent and the Administrative Agent agrees to execute and deliver
any amendments, amendments and restatements, re-statements or waivers of or
supplements to or other modifications to, any Security Document, and to make or
consent to any filings or take any other actions in connection therewith,
including the entry into the intercreditor agreement referred to in
Section 6.11, as may be reasonably deemed by the Borrower to be necessary or
reasonably desirable for any Lien on the assets of any Credit Party permitted to
secure such additional Indebtedness to become a valid, perfected lien (with such
priority as may be designated by the relevant Credit Party or Subsidiary, to the
extent such priority is permitted by the Credit Documents) pursuant to the
Security Document being so amended, amended and restated, restated, waived,
supplemented or otherwise modified or otherwise.

(d) Notwithstanding anything to the contrary in clause (a) above of this
Section 13.12, this Agreement may be amended (or amended and restated) with the
written consent of each Lender (unless at such time Loans are held by Lenders
who are not affiliates of any Lead Arranger, in which case, the Required
Lenders), the Administrative Agent and the Borrower, (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Loan and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

(g) Without the consent of any other person, the applicable Credit Party or
Credit Parties and the Administrative Agent and/or Collateral Agent (or in the
case of any Credit Document relating to Mortgaged Property, the Real Property
Collateral Agent) may (in its or their respective sole discretion, or shall, to
the extent

 

-95-



--------------------------------------------------------------------------------

required by any Credit Document) enter into any amendment or waiver of any
Credit Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Guaranteed Creditors, or as required by local law to give effect
to, or protect any security interest for the benefit of the Guaranteed
Creditors, in any property or so that the security interests therein comply with
any applicable Requirement of Law.

(h) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

13.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 5.04, 12.07 and 13.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal and interest amounts of the Loans of each Lender. The
MLP, the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive for such purposes, absent manifest error),
notwithstanding notice to the contrary. With respect to any Lender, the transfer
of the Commitments of, and the principal (and interest) amounts of the Loans
owing to, such Lender and the rights to the principal of, and interest on, any
Loan made pursuant to such Commitments shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitments and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register upon and only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender.

13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Lead Arranger and Lender agrees that it will use its commercially reasonable
efforts not to disclose without the prior consent of the Borrower (other than to
its employees, auditors, advisors or counsel to another Lender if such Lender or
such Lender’s holding or parent company in its sole discretion determines that
any such party should have access to such information, provided such Persons
shall be instructed to maintain the confidential nature of such information) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender may disclose any such information (i) as

 

-96-



--------------------------------------------------------------------------------

has become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by such Lender, (ii) as may be required or appropriate in
any report, statement or testimony submitted to any municipal, state or Federal
regulatory body having or claiming to have jurisdiction over such Lender or to
the Federal Reserve Board or the Federal Deposit Insurance Corporation or
similar organizations (whether in the United States or elsewhere) or their
successors, (iii) as may be required or appropriate in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent, the Collateral Agent, the Real Property Collateral Agent
or any other party hereto, (vi) to any prospective or actual direct or indirect
contractual counterparty in any swap, hedge or similar agreement (or to any such
contractual counterparty’s professional advisor), so long as such contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 13.16 (or language substantially similar to this
Section 13.16(a)), (vii) to any prospective or actual transferee, pledgee or
participant in connection with any contemplated transfer, pledge or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee, pledge or participant agrees
to be bound by the confidentiality provisions contained in this Section 13.16
(or language substantially similar to this Section 13.16(a)), (viii) in
connection with exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder and thereunder; (ix) as
has become available on a non-confidential basis from a source other than the
Borrower, and (x) on a confidential basis to (a) any rating agency in connection
with rating the Borrower or the credit facilities provided hereunder or (b) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder; provided, further, that, to the extent
permitted pursuant to any applicable law, order, regulation or ruling, and other
than in connection with credit and other bank examinations conducted in the
ordinary course with respect to such Lender, in the case of any disclosure
pursuant to the foregoing clauses (ii), (iii) or (iv), such Lender will use its
commercially reasonable efforts to notify the Borrower in advance of such
disclosure so as to afford the Borrower the opportunity to protect the
confidentiality of the information proposed to be so disclosed.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the MLP, the Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the MLP, the Borrower or any of its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.

13.17 USA Patriot Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act Title III of Pub. 107-56
(signed into law October 26, 2001 and amended on March 9, 2009) (the “Patriot
Act”), it is required to obtain, verify, and record information that identifies
Holdings, the MLP, the Borrower and each Subsidiary Guarantor, which information
includes the name of each Credit Party and other information that will allow
such Lender to identify the Credit Party in accordance with the Patriot Act, and
each Credit Party agrees to provide such information from time to time to any
Lender.

13.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption Agreement or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

13.19 [Reserved].

13.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each of the Borrower and the MLP acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Collateral
Agent, the Real Property Collateral Agent and the Lead Arranger are arm’s-length
commercial transactions between the Borrower, the MLP and their respective
Affiliates, on the one hand, and

 

-97-



--------------------------------------------------------------------------------

the Administrative Agent, the Collateral Agent, the Real Property Collateral
Agent and the Lead Arranger, on the other hand, (B) each of the Borrower and the
MLP has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each of the Borrower and the MLP is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent, the Real
Property Collateral Agent and the Lead Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower and the MLP or any of their respective Affiliates, or
any other Person and (B) none of the Administrative Agent, the Collateral Agent,
the Real Property Collateral Agent or the Lead Arranger has any obligation to
the Borrower and the MLP or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Credit Documents; and (iii) the Administrative
Agent, the Collateral Agent, the Real Property Collateral Agent and the Lead
Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
the MLP and their respective Affiliates, and none of the Administrative Agent,
the Collateral Agent, the Real Property Collateral Agent or the Lead Arranger
has any obligation to disclose any of such interests to the Borrower and the MLP
or any of their respective Affiliates. To the fullest extent permitted by law,
each of the Borrower and the MLP hereby waives and releases any claims that it
may have against the Administrative Agent, the Collateral Agent, the Real
Property Collateral Agent and the Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

13.21 [Reserved].

13.22 [Reserved].

13.23 Non-Recourse to GP. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS DO NOT
AND WILL NOT IN ANY WAY CONSTITUTE A DIRECT OR INDIRECT GUARANTY BY THE GP OF
THE OBLIGATIONS OF THE MLP, THE BORROWER OR ANY SUBSIDIARY HEREUNDER OR
THEREUNDER. IF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IS
HELD BY ANY AUTHORITY TO CONSTITUTE A DIRECT OR INDIRECT GUARANTY BY THE GP OF
THE OBLIGATIONS OF THE MLP, THE BORROWER OR ANY SUBSIDIARY, SUCH PROVISION SHALL
BE DEEMED INEFFECTIVE TO THE EXTENT SUCH PROVISION CONSTITUTES A DIRECT OR
INDIRECT GUARANTY BY THE GP OF THE OBLIGATIONS OF THE MLP, THE BORROWER OR ANY
SUBSIDIARY. NEITHER THIS AGREEMENT NOR ANY CREDIT DOCUMENT IS INTENDED TO CREATE
ANY LIABILITY OF THE GP FOR THE PERFORMANCE OF ANY OBLIGATION OF THE MLP, THE
BORROWER OR ANY SUBSIDIARY THEREUNDER OR HEREUNDER. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY GUARANTEED CREDITOR SHALL HAVE ANY RECOURSE AGAINST THE GP
(INCLUDING ANY RECOURSE FOR ANY DEFICIENCY REMAINING UNDER THIS AGREEMENT OR ANY
CREDIT DOCUMENT AFTER THE DISPOSITION OF COLLATERAL PLEDGED PURSUANT TO THE
CREDIT DOCUMENTS).

Section 14. MLP Guaranty.

14.01 The Guaranty. In order to induce the Agents, the Collateral Agent (and in
the case of the Mortgages, the Real Property Collateral Agent), the Issuing
Lenders, the Swingline Lender and the Lenders to enter into this Agreement and
to extend credit hereunder, and to induce the other Guaranteed Creditors to
enter into Designated Interest Rate Protection Agreements, Designated Hedge
Agreements and Designated Treasury Services Agreements in recognition of the
direct and indirect benefits to be received by the MLP from the proceeds of the
Loans, the issuance of the Letters of Credit and the entering into of such
Designated Interest Rate Protection Agreements, Designated Hedge Agreements and
Designated Treasury Services Agreements, the MLP hereby agrees with the
Guaranteed Creditors as follows: the MLP hereby unconditionally and irrevocably
guarantees as primary obligor and not merely as surety the full and prompt
payment when due, whether upon maturity, acceleration or otherwise, of any and
all of its Obligations to the Guaranteed Creditors. If any or all of the
Obligations of the MLP to the Guaranteed Creditors becomes due and payable
hereunder, the MLP, unconditionally and irrevocably, promises to pay such
indebtedness to the Administrative Agent and/or the other Guaranteed Creditors,
or order, on demand, together with any and all expenses which may be incurred by
the Administrative Agent and the other Guaranteed Creditors in collecting any of
the Obligations. This Guaranty is a guaranty of payment and not of

 

-98-



--------------------------------------------------------------------------------

collection. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Obligations and any of the aforesaid payees repays
all or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrower), then and in such event
the MLP agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the MLP, notwithstanding any revocation of this Guaranty
or any other instrument evidencing any liability of the Borrower, and the MLP
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.

14.02 Bankruptcy. Additionally, the MLP unconditionally and irrevocably
guarantees the payment of any and all of its Obligations to the Guaranteed
Creditors whether or not due or payable by the Borrower upon the occurrence of
any of the events specified in Section 11.05, and irrevocably and
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, in lawful money of the United States.

14.03 Nature of Liability. The liability of the MLP hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Obligations, whether executed by any other guarantor or by
any other party, and the MLP understands and agrees, to the fullest extent
permitted under law, that the liability of the MLP hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrower or by any other party, or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking (other than payment in cash of the Obligations), or (d) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower, or (e) any payment made to any Guaranteed Creditor on the Obligations
which any such Guaranteed Creditor repays to the Borrower pursuant to court
order in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and the MLP waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, or (f) any action
or inaction by the Guaranteed Creditors as contemplated in Section 14.05, or
(g) any invalidity, irregularity or enforceability of all or any part of the
Obligations or of any security therefor.

14.04 Independent Obligation. The obligations of the MLP hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a separate action or actions may be brought and prosecuted against
the MLP whether or not action is brought against any other guarantor, any other
party or the Borrower and whether or not any other guarantor, any other party or
the Borrower be joined in any such action or actions. The MLP waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to the
MLP.

14.05 Authorization. To the fullest extent permitted under law, the MLP
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Obligations
(including any increase or decrease in the principal amount thereof or the rate
of interest or fees thereon), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and this Guaranty shall apply to the
Obligations as so changed, extended, renewed or altered;

(b) take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Obligations or any liabilities
(including any of those hereunder) incurred directly or indirectly in respect
thereof or hereof, and/or any offset there against;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;

 

-99-



--------------------------------------------------------------------------------

(d) release or substitute any one or more endorsers, guarantors, the Borrower,
other Credit Parties or other obligors;

(e) settle or compromise any of the Obligations, any security therefor or any
liability (including any of those hereunder) incurred directly or indirectly in
respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
its creditors other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Credit Document, any Designated Interest Rate
Protection Agreement, any Designated Hedge Agreement, any Designated Treasury
Services Agreement or any of the instruments or agreements referred to herein or
therein, or otherwise amend, modify or supplement this Agreement, any other
Credit Document, any Designated Interest Rate Protection Agreement, any
Designated Hedge Agreement, any Designated Treasury Services Agreement or any of
such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the MLP from its
liabilities under this Guaranty.

14.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of the Borrower or the members, managers, officers,
directors, partners or agents acting or purporting to act on its behalf, and any
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

14.07 Subordination. Any indebtedness of the Borrower now or hereafter owing to
the MLP is hereby subordinated to the Obligations of the Borrower owing to the
Guaranteed Creditors; and if the Administrative Agent so requests at a time when
an Event of Default exists, all such indebtedness of the Borrower to the MLP
shall be collected, enforced and received by the MLP for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Obligations of the Borrower to the
Guaranteed Creditors, but without affecting or impairing in any manner the
liability of the MLP under the other provisions of this Guaranty. Without
limiting the generality of the foregoing, the MLP hereby agrees with the
Guaranteed Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Obligations have been irrevocably paid in full in cash.

14.08 Waiver.

(a) The MLP waives (except as shall be required by applicable law and cannot be
waived) any right to require any Guaranteed Creditor to (i) proceed against the
Borrower, any other guarantor or any other party, (ii) proceed against or
exhaust any security held from the Borrower, any other guarantor or any other
party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. The MLP waives any defense (except as shall be required by
applicable statute and cannot be waived) based on or arising out of (i) any
defense of the Borrower, any other guarantor or any other party, other than
payment of the Obligations to the extent of such payment, based on or arising
out of the disability of the Borrower, any other guarantor or any other party,
or the validity, legality or unenforceability of the Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower other than payment of the Obligations to the extent of such payment,
(ii) non-perfection or release of collateral in secured transactions or
(iii) any other circumstance that might constitute a defense of the Borrower or
the MLP. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent, the Real
Property Collateral Agent or any other Guaranteed Creditor by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Guaranteed Creditors may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the MLP hereunder except to the extent the
Obligations have been paid. The

 

-100-



--------------------------------------------------------------------------------

MLP waives, to the fullest extent permitted under law, any defense arising out
of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of the MLP against the Borrower or any other party or any
security.

(b) The MLP waives, to the fullest extent permitted under law, all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional Obligations. The MLP assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks which the MLP assumes
and incurs hereunder, and agrees that neither the Administrative Agent nor any
of the other Guaranteed Creditors shall have any duty to advise the MLP of
information known to them regarding such circumstances or risks.

14.09 Maximum Liability. It is the desire and intent of the MLP and the
Guaranteed Creditors that this Guaranty shall be enforced against the MLP to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. If, however, and to the extent
that, the obligations of the MLP under this Guaranty shall be adjudicated to be
invalid or unenforceable for any reason (including, without limitation, because
of any applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the MLP’s obligations under this Guaranty shall
be deemed to be reduced and the MLP shall pay the maximum amount of the
Obligations which would be permissible under applicable law.

14.10 Payments. All payments made by the MLP pursuant to this Section 14 will be
made without setoff, counterclaim or other defense, and shall be subject to the
provisions of Sections 5.03 and 5.04.

*        *        *

 

-101-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

OCI BEAUMONT LLC By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President

OCI PARTNERS LP

by OCI GP LLC, its general partner

By:  

/s/ Frank Bakker

  Name:   Frank Bakker   Title:   President and Chief Executive Officer

[Signature Page OCI Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ J. Stephen Mernick

  Name:   J. Stephen Mernick   Title:   Managing Director

[Signature Page 2014 OCI Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 2.01

to the Credit Agreement

Commitments

 

Lender

   Commitment      Applicable
Percentage  

BANK OF AMERICA, N.A.

   $ 40,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 8.18

to the Credit Agreement

Labor Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 9.13

to the Credit Agreement

Post-Closing Requirements

1. The Borrower shall deliver to the Real Property Collateral Agent each of the
following items as soon as reasonably practicable and in any event within 30
days after the Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion):

(i) Mortgages; Fixture Filings. A Mortgage encumbering each parcel of Mortgaged
Property of any Credit Party as of the Closing Date in favor of the Real
Property Collateral Agent, for the benefit of the Guaranteed Creditors, duly
executed and acknowledged by each Credit Party that is the owner of or holder of
any interest in such Mortgaged Property, and otherwise in form for recording in
the applicable political subdivision where the applicable Mortgaged Property is
situated, together with such certificates, affidavits, questionnaires or returns
as shall be required in connection with the recording or filing thereof, and
such financing statements and other instruments as may be necessary to grant a
mortgage Lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent;

(ii) Consents and Approvals. With respect to such Mortgaged Property, such
consents, approvals, amendments, supplements, estoppels [(including, without
limitation, an estoppel relating to that certain Leasehold Services Agreement by
and between Lucite International, Inc. and OCI Beaumont LLC, as amended)],
tenant subordination agreements or other instruments as may reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of such
Mortgaged Property to grant the Lien contemplated by the Mortgage with respect
thereto;

(iii) Opinions. Legal opinions, addressed to the Real Property Collateral Agent
and the Guaranteed Creditors, of (a) local counsel to the Credit Parties in each
jurisdiction where the Mortgaged Property is located regarding the
enforceability of each Mortgage and such other matters as may be reasonably
requested by the Administrative Agent and (b) Latham & Watkins LLP regarding due
authorization, execution and delivery of each Mortgage, in each case of clauses
(a) and (b) above in form and substance reasonably satisfactory to the
Administrative Agent;

(iv) Payment of Recording Fees and Costs. Evidence reasonably acceptable to the
Administrative Agent of payment by the Borrower of all search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages required
under this paragraph 1.



--------------------------------------------------------------------------------

(v) Title Insurance Policies. With respect to each Mortgage, a mortgagee title
insurance policy or a binding commitment with respect thereto having the effect
of a policy of title insurance with respect to each Mortgage, naming the Real
Property Collateral Agent as the insured for the benefit of the Guaranteed
Creditors, issued by Chicago Title Insurance Company, or a different nationally
recognized title insurance company reasonably acceptable to the Administrative
Agent, in form and substance and in an amount reasonably acceptable to the
Administrative Agent insuring the Mortgage to be a valid and subsisting
first-priority Lien on the property described therein, free and clear of all
Liens other than Permitted Collateral Liens, which shall (A) to the extent
reasonably necessary, include such reinsurance arrangements (with provisions for
direct access, if reasonably necessary) as shall be reasonably acceptable to the
Administrative Agent, (B) contain a “tie-in” or “cluster” endorsement, if
available under applicable law (i.e., policies which insure against losses
regardless of location or allocated value of the insured property up to a stated
maximum coverage amount) and (C) have been supplemented by such endorsements (to
the extent available) as shall be reasonably requested by the Administrative
Agent, including endorsements on matters relating to usury, first loss, last
dollar, zoning and contiguity, doing business, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, address,
separate tax lot coverage over minerals and so-called comprehensive coverage
over covenants and restrictions (each, a “Mortgage Policy”);

(vi) Survey. With respect to each parcel of Mortgaged Property, (a) a copy of an
existing survey, together with an “affidavit of no change” satisfactory to the
title insurance company and the Administrative Agent and sufficient to remove
the standard survey exception and provide reasonable and customary survey
related endorsements to the Mortgage Policy or (b) a survey otherwise
satisfactory to the title insurance company and the Administrative Agent to
remove the standard survey exception and provide reasonable and customary survey
related endorsements to the Mortgage Policy, as elected by the Administrative
Agent in its reasonable discretion;

(v) Site Plan. A comprehensive site plan of the Plant, and any appurtenant,
beneficial or burdening easements, rights of way, and other rights or interests
with respect to Real Property utilized in the operation of the Credit Parties’
business, in form and substance reasonably satisfactory to the Administrative
Agent;

(vi) Zoning. With respect to each parcel of Mortgaged Property, a zoning report
or other evidence of compliance with zoning and similar Requirements of Law in
form and substance reasonably satisfactory to the Administrative Agent;

(vii) Leases. With respect to the Mortgaged Property, copies of all leases in
which any Credit Party holds the lessor’s interest or other agreements relating
to possessory interests, if any, which agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement in form and substance reasonably satisfactory to the
Administrative Agent, and shall otherwise be acceptable to the Administrative
Agent;



--------------------------------------------------------------------------------

(viii) Perfection Certificate Supplement. A supplement to the Perfection
Certificate required to be delivered on the Closing Date, which supplement
reflects any applicable changes to Schedules 7(a), (b) and (c) thereof; and

(xi) Affidavits and Other Information. With respect to each Mortgaged Property,
such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title insurance company to issue the Mortgage
Policies contemplated above.

2. The Borrower shall deliver to the Collateral Agent each of the following
items within 30 days after the Closing Date (or such later date as the
Administrative Agent may agree in its sole discretion):

(i) Insurance Certificates and Endorsements. All insurance certificates and
endorsements thereof naming the Collateral Agent as Mortgagee and Loss Payee or
Additional Insured, as applicable, in form and substance reasonably acceptable
to the Collateral Agent.



--------------------------------------------------------------------------------

SCHEDULE 10.01(iii)

to the Credit Agreement

Existing Liens

 

  1. Liens securing the loans incurred under the Existing Term Loan Credit
Agreement.

 

  2. Liens securing the following Letters of Credit.

 

Holding Bank

  

Applicant

  

Beneficiary

  

Effective
Date

  

Expiration
Date

  

Amount
(USD)

Citibank – USA

   OCI Beaumont LLC    Etoile 660 Madison LLC – NY, USA    8/17/2012   
4/16/2020    282,300.00



--------------------------------------------------------------------------------

SCHEDULE 10.04(v)

to the Credit Agreement

Existing Indebtedness (Including Letters of Credit)

Existing Third Party Credit Facilities

Existing Term Loan Credit Agreement.

Intercompany Loans

 

Lender

  

Borrower

   Principal Amount   

Date of
Loan
Agreement

  

Interest Rate

   Maturity
Date

OCI Fertilizer International B.V.

   OCI Beaumont LLC    USD 100,000,000    9/15/2013, as amended   
The rate per annum applicable to the Term B-2 Loans under the Existing Term Loan
Credit Agreement plus 25 basis points.    1/20/2020

Letters of Credit

 

Holding Bank

   Applicant    Beneficiary    Effective
Date    Expiration
Date    Amount
(USD)

Citibank – USA

   OCI Beaumont
LLC    Etoile 660
Madison LLC –
NY, USA    8/17/2012    4/16/2020    282,300.00

Bank of America N.A.

   OCI Beaumont
LLC    Enterprise
Products
Operating LLC –
Houston, TX    3/18/2014    6/15/2014    3,000,000

Bank of America N.A.

   OCI Beaumont
LLC    Houston Pipe
Line Company
LP – Houston, TX    3/18/2014    6/15/2014    10,000,000



--------------------------------------------------------------------------------

SCHEDULE 10.05(xvii)

to the Credit Agreement

Existing Investments

100% of the equity interests of the Borrower owned by the MLP.



--------------------------------------------------------------------------------

SCHEDULE 13.03

to the Credit Agreement

Lender Addresses

Administrative Agent

Administrative Agent’s Office (for payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

100 Federal Street, Mail Code: MA5-100-09-04

Boston, MA 02110

Attention:

Telephone:

Electronic Mail:

with a copy to:

Bank of America, N.A., as Administrative Agent

Bank of America Plaza

101 S. Tryon St., Mail Code: NC1-002-15-36

Charlotte, NC 28255-0001

Telephone:

Facsimile:

Electronic Mail:

Wire Instruction:

Bank of America, N.A., New York, NY

ABA #

Account No.:

Attention: Credit Services

Ref: OCI Beaumont LLC

Other Notices as Administrative Agent:

Bank of America, N.A., as Administrative Agent

901 Main Street, Dallas, TX 75202

Attention:

Telephone:

Facsimile:

Electronic Mail:



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Administrative Agent

        (the “Administrative Agent”) for the Lenders

        party to the Credit Agreement referred to below

Credit Services

222 Broadway

New York, NY 10038

Attention: Kim Williams

Ladies and Gentlemen:

The undersigned, OCI Beaumont LLC, a Texas limited liability company (the
“Borrower”), refers to the Revolving Credit Agreement, dated as of April 4, 2014
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, OCI Partners LP, a Delaware limited partnership
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”); hereby gives you irrevocable
notice pursuant to Section 2.03 of the Credit Agreement that the undersigned
hereby requests a Borrowing under the Credit Agreement and sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.03 of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is                     ,
                    .1

(ii) The aggregate principal amount of the Proposed Borrowing is $            .

(iii) The Revolving Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [LIBO Rate Loans].

(iv) [The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months]].2

 

 

 

1  Shall be at least one Business Day in the case of Base Rate Loans and at
least three Business Days in the case of LIBO Rate Loans, in each case, after
the date hereof, provided that (in each case) any such notice shall be deemed to
have been given on a certain day only if given before 12:00 Noon (New York City
time) on such day (or such later time as the Administrative Agent shall agree in
its sole and absolute discretion).

2  To be included for a proposed Borrowing of LIBO Rate Loans.

 

Exhibit A-1-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in the Credit Agreement and the
other Credit Documents are and will be true and correct in all material respects
(in each case, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such date), before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date; and

(B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours,

 

OCI BEAUMONT LLC

By:       Name:   Title:

 

Exhibit A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Bank of America, N.A., as Administrative Agent

        (the “Administrative Agent”) for the Lenders

        party to the Credit Agreement referred to below

Credit Services

222 Broadway

New York, NY 10038

Attention: Kim Williams

Ladies and Gentlemen:

The undersigned, OCI Beaumont LLC, a Texas limited liability company (the
“Borrower”), refers to the Revolving Credit Agreement, dated as of April 4, 2014
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among the Borrower, OCI Partners LP, a Delaware limited partnership
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”); hereby gives you irrevocable
notice pursuant to Section 2.06 of the Credit Agreement that the undersigned
hereby requests to [convert][continue] the Borrowing of Loans referred to below
and sets forth below the information relating to such [conversion][continuation]
(the “Proposed [Conversion][Continuation]”) as required by Section 2.06 of the
Credit Agreement:

(i) The Proposed [Conversion][Continuation] relates to the Borrowing of
Revolving Loans originally made on [            ] (the “Outstanding Borrowing”)
in the principal amount of $             and currently maintained as a Borrowing
of [Base Rate Loans][LIBO Rate Loans with an Interest Period ending
on                             , 201[ ]].

(ii) The Business Day of the Proposed [Conversion][Continuation] is
                    .1

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of [Base Rate
Loans] [LIBO Rate Loans with an Interest Period ending on                    
            ,

 

 

1 

Shall be a Business Day at least three Business Days after the date hereof,
provided that such notice shall be deemed to have been given on a certain day
only if given before 12:00 Noon (New York City time) on such day.

 

Exhibit A-2-1



--------------------------------------------------------------------------------

            ]][converted into a Borrowing of [Base Rate Loans] [LIBO Rate Loans
with an Interest Period ending on                                      ,
                ]].2

[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion].3

 

Very truly yours,

 

OCI BEAUMONT LLC

By:       Name:   Title:

 

2  To be included for a Proposed Conversion or Continuation.

3  In the case of a Proposed Conversion, insert this sentence only in the event
that the conversion is from a Base Rate Loan to a LIBO Rate Loan.

 

Exhibit A-2-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE

 

$                                     

  New York, New York                            ,         

FOR VALUE RECEIVED, OCI BEAUMONT LLC, a Texas limited liability company (the
“Borrower”) hereby promises to pay to                                          
    (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below) located at Bank of America, N.A., as Administrative
Agent, Credit Services, 901 Main Street, Dallas, TX 75202, Attention: Eldred
Sholars on or before the Revolving Loan Maturity Date for Revolving Loans (as
defined in the Credit Agreement) the principal sum of                         
DOLLARS ($            ) or, if less, the aggregate unpaid principal amount, if
any, of the Revolving Loans made by the Lender pursuant to the Credit Agreement,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Revolving Credit
Agreement, dated as of April 4, 2014, among the Borrower, OCI Partners LP, a
Delaware limited partnership (the “MLP”), the lenders party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as administrative agent
(together with any successor administrative agent, the “Administrative Agent”)
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”) and is entitled to the benefits thereof and of the other
Credit Documents (as defined in the Credit Agreement). This Note is secured by
the Security Documents (as defined in the Credit Agreement) and is entitled to
the benefits of the Guaranty (as defined in the Credit Agreement). As provided
in the Credit Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the Revolving Loan Maturity Date, in whole or in
part, and Revolving Loans may be converted from one Type (as defined in the
Credit Agreement) into another Type to the extent provided in the Credit
Agreement. This Note may only be transferred to the extent and in the manner set
forth in the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

Exhibit B-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

OCI BEAUMONT LLC By:       Name:   Title:

 

Exhibit B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE NOTE

 

$                                     

  New York, New York                            ,         

FOR VALUE RECEIVED, OCI BEAUMONT LLC, a Texas limited liability company (the
“Borrower”) hereby promises to pay to [                                         
           ] (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below) located at Bank of America, N.A., as Administrative
Agent, Credit Services, 901 Main Street, Dallas, TX 75202, Attention: Eldred
Sholars on or before the Swingline Expiry Date for Swingline Loans (as defined
in the Credit Agreement) the principal sum of                             
DOLLARS ($            ) or, if less, the aggregate unpaid principal amount, if
any, of the Swingline Loans made by the Lender pursuant to the Credit Agreement,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Credit Agreement.

This Note is one of the Swingline Notes referred to in the Revolving Credit
Agreement, dated as of April 4, 2014, among the Borrower, OCI Partners LP, a
Delaware limited partnership (the “MLP”), the lenders party thereto from time to
time (the “Lenders”) and Bank of America, N.A., as administrative agent
(together with any successor administrative agent, the “Administrative Agent”)
(as amended, restated, modified and/or supplemented from time to time, the
“Credit Agreement”) and is entitled to the benefits thereof and of the other
Credit Documents (as defined in the Credit Agreement). This Note is secured by
the Security Documents (as defined in the Credit Agreement) and is entitled to
the benefits of the Guaranty (as defined in the Credit Agreement). As provided
in the Credit Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the Swingline Expiry Date, in whole or in part.
This Note may only be transferred to the extent and in the manner set forth in
the Credit Agreement.

In case an Event of Default (as defined in the Credit Agreement) shall occur and
be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Credit Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

Exhibit B-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

OCI BEAUMONT LLC By:       Name:   Title:

 

Exhibit B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

[See attached]

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 4,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OCI Beaumont LLC (the “Borrower”), OCI Partners LP
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any
Credit Document are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and deliver promptly to the Borrower and the Administrative Agent an
updated certificate or promptly notify the Borrower and the Administrative Agent
in writing of its inability to do so, and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times as are reasonably
requested by the Borrower or the Administrative Agent.

[NAME OF LENDER]

 

By:       Name:   Title:

Date:                      , 20[    ]

 

Exhibit D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 4,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OCI Beaumont LLC (the “Borrower”), OCI Partners LP
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Pursuant to the provisions of Sections 5.04(c) and 13.04(a) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no payments in connection with any Credit Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or promptly notify
the Borrower and the Administrative Agent in writing of its inability to do so,
and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times as are reasonably
requested by the Borrower or the Administrative Agent.

[NAME OF PARTICIPANT]

 

By:       Name:   Title:

Date:                      , 20[    ]

 

 

Exhibit D-2-1



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(FOR FOREIGN PARTICIPANTS THAT ARE PARTNERSHIPS FOR U.S. FEDERAL

INCOME TAX PURPOSES)

Reference is hereby made to the Revolving Credit Agreement dated as of April 4,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OCI Beaumont LLC (the “Borrower”), OCI Partners LP
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Pursuant to the provisions of Sections 5.04(c) and 13.04(a) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) neither the undersigned nor any of its direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Code, (iv) none of its direct or indirect partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code and (vi) no payments in connection with any Credit Document are
effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) and
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or promptly
notify such Lender in writing of its inability to do so and (2) the undersigned
shall have at all times furnished such Lender with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payments, or at such times as are reasonably requested by such
Lender.

 

Exhibit D-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

 

By:       Name:   Title:

Date:                      , 20[    ]

 

Exhibit D-3-2



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of April 4,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among OCI Beaumont LLC (the “Borrower”), OCI Partners LP
(the “MLP”), the lenders party thereto from time to time (the “Lenders”) and
Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
that are not defined herein shall have the meanings ascribed to them in the
Credit Agreement.

Pursuant to the provisions of Section 5.04(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) no payments in connection with any Credit Document are
effectively connected with the undersigned’s or its partners/members’ conduct of
a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, or if a lapse in
time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate, the undersigned shall promptly so inform the
Borrower and the Administrative Agent in writing and deliver promptly to the
Borrower and the Administrative Agent an updated certificate or promptly notify
the Borrower and the Administrative Agent in writing of its inability to do so,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably requested by the Borrower or the
Administrative Agent.

 

Exhibit D-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER]

 

By:       Name:   Title:

Date:                      , 20[    ]

 

Exhibit D-4-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

OFFICER’S CERTIFICATE

[            ], 2014

This Officer’s Certificate is furnished pursuant to Section 6.02 of that certain
Revolving Credit Agreement, dated as of April 4, 2014 (as amended, restated,
supplemented or modified from time to time, the “Revolving Credit Agreement”),
among OCI Beaumont LLC, a Texas limited liability company (the “Borrower”), OCI
Partners LP, a Delaware limited partnership (the “MLP”), the lenders party
thereto from time to time (the “Lenders”) and Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
in this Certificate shall have the meanings set forth in the Credit Agreement.

I, [                ], the [                ] of the Borrower, in that capacity
only and not in my individual capacity (and without personal liability), DO
HEREBY CERTIFY on behalf of the Borrower that all of the conditions set forth in
Section 6.07 and Section 6.16 of the Credit Agreement have been satisfied as of
the date hereof.

[Remainder of this page intentionally left blank]

 

Exhibit E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of the date first set forth above.

 

OCI BEAUMONT LLC By:       Name:   [                ]   Title:    
[                ]

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SECURITY AGREEMENT

[See attached]

 

Exhibit F-1



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of [            ], 2014,
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and BANK OF AMERICA, N.A. (“Bank of America”), in its capacity as
collateral agent for the Secured Creditors (as defined below) (in such capacity,
together with its successors and permitted assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
[            ], 2014 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Revolving Credit Agreement”) by and among OCI Beaumont
LLC, a Texas limited liability company (the “Borrower”), OCI Partners LP (the
“MLP”), a Delaware limited partnership, Bank of America, as administrative
agent, the lenders party thereto as “Lenders” (such Lenders, together with their
respective successors and permitted assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”), the Issuing Lenders
(as defined therein) from time to time party thereto, the Lenders and the
Issuing Lenders have agreed to make certain financial accommodations available
to the Borrower from time to time pursuant to the terms and conditions thereof;
and

WHEREAS, Agent has agreed to act as agent for the benefit of the Secured
Creditors in connection with the transactions contemplated by the Revolving
Credit Agreement, this Agreement and the other Credit Documents; and

WHEREAS, in order to induce the Lenders to enter into the Revolving Credit
Agreement and the other Credit Documents, and to induce the Secured Creditors to
make financial accommodations to the Borrower as provided for in the Revolving
Credit Agreement and the other Credit Documents and Designated Interest Rate
Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements, Grantors have agreed to grant a continuing security
interest in and to the Collateral (as herein defined) in order to secure the
complete payment, observance and performance of, among other things, the Secured
Obligations (as herein defined).

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. All initially capitalized terms used herein (including in the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Revolving Credit Agreement. Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Revolving Credit Agreement; provided, however, that to the
extent that the Code is used to define any term used herein and if such term is
defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern. In addition to those terms
defined elsewhere in this Agreement, as used in this Agreement, the following
terms shall have the following meanings:

(a) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(b) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(c) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.



--------------------------------------------------------------------------------

(d) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(e) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(f) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(g) “CFC” means a Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Internal Revenue Code of
1986, as amended from time to time.

(h) “Code” means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Agent’s Liens on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.

(i) “Collateral” has the meaning specified therefor in Section 2.

(j) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims with a value, in
the aggregate, equal to or exceeding $2,500,000 listed on Schedule 12 of the
Perfection Certificate.

(k) “Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 11(b) of the Perfection Certificate or the most recent Perfection
Certificate Supplement, (iii) income, license fees, royalties, damages, and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

(l) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(m) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(n) “Discharging of Credit Agreement Obligations” has the meaning specified
therefor in the First Lien Intercreditor Agreement.

(o) “Equipment” means equipment (as that term is defined in the Code).

(p) “Excluded Property” has the meaning specified in Section 2 hereof.

(q) “Existing Term Loan Collateral Agent” means Bank of America, N.A. in its
capacity as collateral agent for the Secured Creditors under the Existing Term
Loan Credit Agreement, together with its successors and permitted assigns in
such capacity.

(r) “First Lien Intercreditor Agreement” means that First Lien Intercreditor
Agreement, dated as of the date hereof, among Bank of America, N.A., as
administrative agent under the Revolving Credit Agreement, the Agent, Bank of
America, N.A., as Existing Term Loan Collateral Agent and administrative agent
under the Existing Term Loan Credit Agreement and the Real Property Collateral
Agent.

 

2



--------------------------------------------------------------------------------

(s) “Fixtures” means fixtures (as that term is defined in the Code).

(t) “General Intangibles” means general intangibles (as that term is defined in
the Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedging Agreements, rights arising under common law, statutes, or
regulations, choses or things in action, goodwill, Intellectual Property,
Intellectual Property Licenses, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, including Intellectual Property
Licenses, infringement claims, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, interests in a
partnership or limited liability company which do not constitute a security
under Article 8 of the Code, and any other personal property other than
Commercial Tort Claims, money, Accounts, Chattel Paper, Deposit Accounts, goods,
Investment Related Property, Negotiable Collateral, and oil, gas, or other
minerals before extraction.

(u) “Grantor” and “Grantors” have the respective meanings specified therefor in
the preamble to this Agreement.

(v) “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

(w) “Intellectual Property” means any and all Patents, Copyrights, Trademarks,
trade secrets, know-how, inventions (whether or not patentable), algorithms,
software programs (including source code and object code), processes, product
designs, industrial designs, blueprints, drawings, data, customer lists, URLs
and domain names, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind,
including all rights therein and all applications for registration or
registrations thereof.

(x) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses) and (B) the right to use
any of the licenses or other similar rights described in this definition in
connection with the enforcement of the Secured Creditors’ rights under the
Credit Documents.

(y) “Inventory” means inventory (as that term is defined in the Code).

(z) “Investment Related Property” means (i) any and all investment property (as
that term is defined in the Code), and (ii) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(aa) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(bb) “Lender” and “Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

 

3



--------------------------------------------------------------------------------

(cc) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(dd) “Patents” means patents and patent applications, including (i) the patents
and patent applications listed on Schedule 11(a) of the Perfection Certificate
or the most recent Perfection Certificate Supplement, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof,
(iv) the right to sue for past, present, and future infringements thereof, and
(v) all of each Grantor’s rights corresponding thereto throughout the world.

(ee) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

(ff) “Permitted Discretion” means a determination made in the exercise of
reasonable (from the perspective of a secured lender) business judgment.

(gg) “Pledged Companies” means each Person listed on Schedule 9 of the
Perfection Certificate as a “Pledged Company”, together with each other Person,
all or a portion of whose Equity Interests is acquired or otherwise owned by a
Grantor after the Closing Date.

(hh) “Pledged Interests” means, subject to the last paragraph of Section 2
hereof, all of each Grantor’s right, title and interest in and to all of the
Equity Interests now owned or hereafter acquired by such Grantor, regardless of
class or designation, including in each of the Pledged Companies, and all
substitutions therefor and replacements thereof, all proceeds thereof and all
rights relating thereto, also including any certificates representing the Equity
Interests, the right to receive any certificates representing any of the Equity
Interests, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and the right to receive all
dividends, distributions of income, profits, surplus, or other compensation by
way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

(ii) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(jj) “Pledged Notes” has the meaning specified therefor in Section 5(i).

(kk) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(ll) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(mm) “Proceeds” has the meaning specified therefor in Section 2.

(nn) “PTO” means the United States Patent and Trademark Office.

(oo) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor and the improvements thereto.

(pp) “Real Property Collateral Agent” shall have the meaning ascribed to the
term in the First Lien Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

(qq) “Records” means information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

(rr) “Revolving Credit Agreement” has the meaning specified therefor in the
recitals to this Agreement.

(ss) “Secured Creditors” means “Guaranteed Creditors” as such term is defined in
the Revolving Credit Agreement.

(tt) “Secured Obligations” means the “Obligations” as such term is defined in
the Revolving Credit Agreement.

(uu) “Securities Account” means a securities account (as that term is defined in
the Code).

(vv) “Security Interest” has the meaning specified therefor in Section 2.

(ww) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Related Property.

(xx) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 11(a) of the Perfection Certificate or the most recent
Perfection Certificate Supplement, (ii) all renewals thereof, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past or future infringements
or dilutions thereof, (iv) the right to sue for past, present and future
infringements and dilutions thereof, (v) the goodwill of each Grantor’s business
symbolized by the foregoing or connected therewith, and (vi) all of each
Grantor’s rights corresponding thereto throughout the world.

(yy) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D.

(zz) “URL” means “uniform resource locator,” an internet web address.

2. Grant of Security. Each Grantor hereby grants, collaterally assigns, and
pledges to Agent, for the benefit of each of the Secured Creditors, to secure
the Secured Obligations, a continuing security interest (hereinafter referred to
as the “Security Interest”) in all of such Grantor’s right, title, and interest
in and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Deposit Accounts;

(e) all of such Grantor’s Equipment and Fixtures;

 

5



--------------------------------------------------------------------------------

(f) all of such Grantor’s General Intangibles;

(g) all of such Grantor’s Inventory;

(h) all of such Grantor’s Investment Related Property;

(i) all of such Grantor’s Negotiable Collateral;

(j) all of such Grantor’s Supporting Obligations;

(k) all of such Grantor’s Commercial Tort Claims;

(l) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any of the Secured Creditors; and

(m) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Related
Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the “Proceeds”). Without
limiting the generality of the foregoing, the term “Proceeds” includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include: (i) capital stock of any Immaterial Subsidiary
or voting Equity Interests of any CFC or FSHCO, solely to the extent that such
Equity Interests represent more than 65% of the outstanding voting Equity
Interests of such CFC or FSHCO; (ii) any rights or interest in any contract,
lease, permit, license, or license agreement covering real or personal property,
or any other agreement of any Grantor if under the terms of such contract,
lease, permit, license, or license agreement, or applicable law with respect
thereto, the grant of a security interest or lien therein is prohibited as a
matter of law or under the terms of such contract, lease, permit, license, or
license agreement and such prohibition or restriction has not been waived or the
consent of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver (x) is required by the Borrower, the MLP
or any other Grantor or (y) has been obtained that would permit Agent’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such contract, lease, permit, license, or license agreement and (B) the
foregoing exclusions of clauses (i) and (ii) shall in no way be construed to
limit, impair, or otherwise affect any of Agent’s or any Secured Creditor’s
continuing security interests in and Liens upon any rights or interests of any
Grantor in or to (1) monies due or to become due under or in connection with any
described contract, lease, permit, license, license agreement, or Equity
Interests (including any Accounts or Equity Interests), or (2) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, license agreement, or Equity Interests); (iii) any United
States intent-to-use trademark or service mark applications to the extent that,
and solely during the period in which, the grant of a security

 

6



--------------------------------------------------------------------------------

interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law, provided that
upon submission and acceptance by the PTO of an amendment to allege use pursuant
to 15 U.S.C. Section 1060(a) (or any successor provision), such intent-to-use
trademark application shall be considered Collateral; (iv) Equipment or other
assets owned by any Grantor on the date hereof or hereafter acquired that is
subject to a Lien securing indebtedness in respect of purchase money financing
or similar arrangement or Capitalized Lease Obligations permitted to be incurred
pursuant to the provisions of the Revolving Credit Agreement if the contract or
other agreement in which such Lien is granted (or the documentation providing
for such indebtedness in respect of purchase money financing) prohibits the
creation of any other Lien on such Equipment or other assets (after giving
effect to the applicable anti-assignment provisions of the Code or other
applicable law and other than proceeds and receivables thereof, the assignment
of which is expressly deemed effective under the Code or other applicable law
notwithstanding such prohibition); (v) any governmental licenses or state or
local franchises, charters and authorizations, to the extent security interests
in such licenses, franchises, charters or authorizations are prohibited or
restricted thereby after giving effect to the applicable anti-assignment
provisions of the Code; (vi) interests in any partnership, joint venture or
non-wholly owned subsidiary to the extent and for so long as the documents
governing such interests in such partnership, joint venture, or non-wholly owned
subsidiary prohibit the granting of a security interest therein without the
consent of one or more third parties (other than another Credit Party);
(vii) any property of a Person existing at the time such Person is acquired or
merged with and into or consolidated with a Grantor in a transaction permitted
by the Revolving Credit Agreement and to the extent such property is subject to
a Permitted Lien (and any refinancing thereof permitted by the Revolving Credit
Agreement) to the extent and for so long as the contract or other agreement in
which such Lien is granted prohibits the creation of any other Lien on such
property; (viii) any property to the extent that such grant of a security
interest therein is prohibited by any Requirements of Law of a Governmental
Authority or requires a consent not obtained of any Governmental Authority
pursuant to such Requirement of Law by, except to the extent that such
Requirement of Law providing for such prohibition or requiring such consent is
ineffective under applicable law, (ix) any Collateral that constitutes motor
vehicles or other assets subject to a certificate of title statute, (x) any
leasehold interest of any Grantor as lessee in Real Property but not any
Collateral located on such Real Property; (xi) any fee interest in Real Property
with a fair market value less than $5,000,000 other than any Real Property
encumbered by a Mortgage, (xii) any Collateral which would result in adverse tax
consequences to the Borrower (as reasonably determined by the Borrower in
writing delivered to the Agent), and (xiii) any Collateral as to which the Agent
and the Borrower reasonably agree in writing that the cost or other consequences
of obtaining a security interest or perfection thereof is excessive when
compared to the benefit to the Secured Creditors of the security afforded
thereby (as confirmed by written notice to the Borrower). It is hereby
understood and agreed that any property described in the preceding proviso, and
any property that is otherwise expressly excluded from clauses (i) through
(xii) above, shall be excluded from the definition of “Collateral” and shall
constitute “Excluded Property”; provided, however, “Excluded Property” shall not
include (i) any fee or leasehold parcel of Real Property which, notwithstanding
its value, is, as determined by the Borrower in good faith, necessary or
integral to the operation of the Plant or to the business of the Credit Parties
or to the utility or value of other Mortgaged Property, (ii) any asset or
property which secures obligations under the Existing Term Loan Credit Agreement
and (iii) any Proceeds, products, substitutions or replacements of Excluded
Property (unless such Proceeds, products, substitutions or replacements would
otherwise constitute Excluded Property). In addition, in no event shall
(a) control agreements or control or similar arrangements be required with
respect to deposit accounts or securities accounts, (b) notices be required to
be sent to account debtors or other contractual third-parties prior to the
occurrence and during the continuance of an Event of Default or (c) pledge
agreements or security agreements governed under the laws of any non-U.S.
jurisdiction be required.

3. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to Agent, the
Secured Creditors or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving any Grantor due to the existence of such Insolvency Proceeding.

 

7



--------------------------------------------------------------------------------

4. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any Secured Creditor of any of the rights hereunder
shall not release any Grantor from any of its duties or obligations under such
contracts and agreements included in the Collateral, and (c) none of the Secured
Creditors shall have any obligation or liability under such contracts and
agreements included in the Collateral by reason of this Agreement, nor shall any
of the Secured Creditors be obligated to perform any of the obligations or
duties of any Grantors thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder. Until an Event of Default shall occur
and be continuing, except as otherwise provided in this Agreement, the Revolving
Credit Agreement, or any other Credit Document, Grantors shall have the right to
possession and enjoyment of the Collateral, subject to and upon the terms hereof
and of the Revolving Credit Agreement and the other Credit Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until both (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent’s election
to exercise such rights with respect to the Pledged Interests pursuant to
Section 15.

5. Representations and Warranties. Each Grantor hereby represents and warrants
as of the Closing Date to Agent, for the benefit of the Secured Creditors, which
representations and warranties shall be true and correct, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), and such representations and warranties shall
survive the execution and delivery of this Agreement:

(a) The exact legal name of each of the Grantors as of the Closing Date is set
forth on the signature pages of this Agreement.

(b) Schedule 7 of the Perfection Certificate sets forth all Real Property owned
by any of the Grantors as of the Closing Date.

(c) As of the Closing Date: (i) Schedule 11(b) of the Perfection Certificate
provides a complete and correct list of all registered Copyrights owned by any
Grantor and all applications for registration of Copyrights owned by any Grantor
and, in each case, material to the conduct of the business of any Grantor; and
(ii) Schedule 11(a) of the Perfection Certificate provides a complete and
correct list of all registered Patents and Trademarks owned by any Grantor and
all applications for Patents owned by any Grantor; and (iv) Schedule 11(a) of
the Perfection Certificate provides a complete and correct list of all
registered Trademarks owned by any Grantor and all applications for registration
of Trademarks owned by any Grantor and, in each case, material to the conduct of
the business of any Grantor.

(d) (i) each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary to the conduct of its business except as would not
reasonably be expected individually or in the aggregate to result in a Material
Adverse Effect; and

(ii) to each Grantor’s knowledge, no Person has infringed or misappropriated or
is currently infringing or misappropriating any Intellectual Property rights
owned by such Grantor, in each case, that either individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.

(e) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary to
perfect such security interest have been duly taken or will have been taken upon
the filing of financing statements listing each applicable

 

8



--------------------------------------------------------------------------------

Grantor, as a debtor, and Agent, as secured party, in the jurisdictions listed
next to such Grantor’s name on Schedule 6 of the Perfection Certificate as of
the Closing Date. Upon the making of such filings, Agent shall have a perfected
security interest in the Collateral of each Grantor (subject only to Permitted
Liens) to the extent such security interest can be perfected by the filing of a
financing statement in such jurisdiction. Upon filing of the Copyright Security
Agreement, if any, with the United States Copyright Office, filing of the Patent
Security Agreement, if any, and the Trademark Security Agreement with the PTO,
and the filing of appropriate financing statements in the jurisdictions listed
on Schedule 6 of the Perfection Certificate, all actions necessary to perfect
the Security Interest in and to each Grantor’s Copyrights, Patents, or
Trademarks, respectively, have been taken and such perfected Security Interest
is enforceable as such as against any and all creditors of and purchasers from
any Grantor, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally. All action by any Grantor necessary to
perfect such security interest on each item of Collateral (to the extent
perfection is required hereby) has been duly taken or will be taken
substantially contemporaneously with the Closing Date.

(f) (i) Except for the Security Interest created hereby, each Grantor is and
will at all times be the sole holder of record and the legal and beneficial
owner, free and clear of all Liens other than Liens permitted under
Section 10.01(xiv) and (xxvii) of the Revolving Credit Agreement and
non-consensual Permitted Liens arising as a matter of law, of the Pledged
Interests indicated on Schedule 9 of the Perfection Certificate as being owned
by such Grantor as of the date hereof and, when acquired by such Grantor, any
Pledged Interests acquired after the Closing Date; (ii) all of the Pledged
Interests owned by such Grantor are duly authorized, validly issued, fully paid
and nonassessable (to the extent such concepts are applicable), and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Equity Interests of the Pledged Companies of such Grantor identified
on Schedule 9 of the Perfection Certificate as supplemented or modified by any
Pledged Interests Addendum or any Joinder to this Agreement; (iii) such Grantor
has the right and requisite authority to pledge the Investment Related Property
pledged by such Grantor to Agent as provided herein; (iv) all actions necessary
to perfect the Agent’s Liens in the Investment Related Property under the Code,
and the proceeds thereof, have been duly taken, upon (A) the execution and
delivery of this Agreement; (B) the taking of possession by Agent (or its agent,
bailee or designee, including the Existing Term Loan Collateral Agent pursuant
to the First Lien Intercreditor Agreement) of any certificates representing the
Pledged Interests, together with undated powers (or other documents of transfer
reasonably acceptable to Agent) endorsed in blank by the applicable Grantor; and
(C) the filing of financing statements in the applicable jurisdiction set forth
on Schedule 6 of the Perfection Certificate as of the date hereof for such
Grantor with respect to the Pledged Interests of such Grantor that are not
represented by certificates; and (v) each Grantor has delivered to and deposited
with Agent (or its agent, bailee or designee, including the Existing Term Loan
Collateral Agent pursuant to the First Lien Intercreditor Agreement) all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer reasonably acceptable to Agent (or its
agent, bailee or designee, including the Existing Term Loan Collateral Agent
pursuant to the First Lien Intercreditor Agreement)) endorsed in blank with
respect to such certificates.

(g) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or, in the case of
clause (ii), any other Person is required (i) for the grant of a Security
Interest by such Grantor in and to the Collateral pursuant to this Agreement or
for the execution, delivery, or performance of this Agreement by such Grantor,
or (ii) for the exercise by Agent of the voting or other rights provided for in
this Agreement with respect to the Investment Related Property or the remedies
in respect of the Collateral pursuant to this Agreement, except (x) for those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date, (y) for filings which
are necessary to perfect the security interests created under the Security
Documents and (z) as may be required in connection with such disposition of
Investment Related Property by laws affecting the offering and sale of
securities generally. No Intellectual Property License described in clause
(i) of the definition thereof of any Grantor that is necessary to the conduct of
such Grantor’s business requires any consent of any other Person in order for
such Grantor to grant the security interest granted hereunder in such Grantor’s
right, title or interest in or to such Intellectual Property License except as
would not reasonably be expected individually or in the aggregate to result in a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(h) [reserved]

(i) Except as would not reasonably be expected individually or in the aggregate
to have a Material Adverse Effect, there is no default, breach, violation, or
event of acceleration existing under any promissory note (as defined in the
Code) constituting Collateral and pledged hereunder (each a “Pledged Note”) and
no event has occurred or circumstance exists which, with the passage of time or
the giving of notice, or both, would constitute a default, breach, violation, or
event of acceleration under any Pledged Note.

6. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 22 and subject to the
terms of the First Lien Intercreditor Agreement:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $2,500,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Grantors shall promptly (and in any
event within thirty (30) days after receipt thereof (or such longer period as
Agent in its Permitted Discretion may agree)), notify Agent thereof, and if and
to the extent that perfection or priority of Agent’s Security Interest is
dependent on or enhanced by possession, the applicable Grantor, promptly (and in
any event within thirty (30) days (or such longer period as Agent in its
Permitted Discretion may agree)) after written request by Agent (subject to the
terms of the First Lien Intercreditor Agreement), shall execute such other
documents and instruments as shall be reasonably requested by Agent (subject to
the terms of the First Lien Intercreditor Agreement) and, if requested by the
Agent, endorse and deliver physical possession of such Negotiable Collateral,
Investment Related Property, or Chattel Paper to Agent (or its agent, bailee or
designee, including the Existing Term Loan Collateral Agent pursuant to the
First Lien Intercreditor Agreement), together with such undated powers (or other
relevant document of transfer reasonably acceptable to Agent) endorsed in blank,
and shall do such other acts or things deemed reasonably necessary by Agent,
subject to the terms of the First Lien Intercreditor Agreement, to protect
Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Promptly (and in any event within thirty (30) days (or such longer period as
Agent in its Permitted Discretion may agree)) after written request by Agent
(subject to the terms of the First Lien Intercreditor Agreement), each Grantor
shall take all steps reasonably necessary to grant Agent control of all
electronic Chattel Paper in accordance with the Code and all “transferable
records” as that term is defined in Section 16 of the Uniform Electronic
Transaction Act and Section 201 of the federal Electronic Signatures in Global
and National Commerce Act as in effect in any relevant jurisdiction, to the
extent that the aggregate value or face amount of such electronic Chattel Paper
equals or exceeds $2,500,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Revolving Credit Agreement), subject to the terms of the First Lien
Intercreditor Agreement, promptly (and in any event within thirty (30) days (or
such longer period as Agent in its Permitted Discretion may agree)) upon the
occurrence of an Event of Default and at the reasonable request of Agent
(provided that such request shall be deemed to have been automatically given in
connection with an Event of Default under Section 11.05 of the Revolving Credit
Agreement), such Chattel Paper and instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the Security Interest of Bank of America, N.A., as Agent for the
benefit of the Secured Creditors”;

 

10



--------------------------------------------------------------------------------

(c) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $2,500,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within thirty (30) days (or such longer period as Agent in its
Permitted Discretion may agree) after becoming a beneficiary), notify Agent
thereof and, promptly after written request by Agent (subject to the terms of
the First Lien Intercreditor Agreement), use commercially reasonable efforts to
enter into a tri-party agreement with Agent (or the Applicable Collateral Agent
(as defined in the First Lien Intercreditor Agreement) and the issuer or
confirming bank with respect to letter-of-credit rights assigning such
letter-of-credit rights to Agent and, subject to the First Lien Intercreditor
Agreement, directing all payments thereunder to Agent’s account, all in form and
substance reasonably satisfactory to Agent;

(d) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, for which the
Grantors (or any of them) has an interest therein in the amount of $2,500,000 or
more in the aggregate for all Commercial Tort Claims, then the applicable
Grantor or Grantors shall promptly (and in any event within thirty (30) days (or
such longer period as Agent in its Permitted Discretion may agree) of obtaining
such Commercial Tort Claim)), notify Agent upon incurring or otherwise obtaining
such Commercial Tort Claims and, promptly and in any event within thirty
(30) days (or such longer period as Agent in its Permitted Discretion may agree)
after request by Agent (subject to the terms of the First Lien Intercreditor
Agreement), amend Schedule 12 of the Perfection Certificate to describe such
Commercial Tort Claims in a manner that reasonably identifies such Commercial
Tort Claims and which is otherwise reasonably satisfactory to Agent or the
Applicable Collateral Agent (as defined in the First Lien Intercreditor
Agreement), and hereby authorizes the filing of additional financing statements
or amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary by Agent
(subject to the terms of the First Lien Intercreditor Agreement) to give Agent a
perfected security interest in any such Commercial Tort Claim (subject only to
Permitted Liens);

(e) [reserved];

(f) Intellectual Property.

(i) Upon the request of Agent (subject to the terms of the First Lien
Intercreditor Agreement), in order to facilitate filings with the PTO and the
United States Copyright Office, each Grantor shall execute and deliver to Agent
one or more Copyright Security Agreements, Trademark Security Agreements, or
Patent Security Agreements to further evidence Agent’s Liens on such Grantor’s
Patents, Trademarks, or Copyrights, and the General Intangibles of such Grantor
relating thereto or represented thereby;

(ii) If any Grantor shall at any time after the date hereof (i) obtain any
rights to any additional Intellectual Property or (ii) become entitled to the
benefit of any additional Intellectual Property or any renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property, or any improvement on any Intellectual Property,
or if any intent-to use trademark application is no longer subject to clause
(c) of the definition of Excluded Property, the provisions hereof shall
automatically apply thereto and any such item enumerated in the preceding clause
(i) or (ii) shall automatically constitute Intellectual Property as if such
would have constituted Intellectual Property at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Grantor shall promptly (and in any event
within 30 days or such longer period as the Agent may agree) provide to the
Agent written notice of any of the foregoing and, upon the request of the Agent
(subject to the terms of the First Lien Intercreditor Agreement), confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described in clauses (i) and (ii) above by execution of an instrument in
form reasonably acceptable to the Agent and the filing of any instruments or
statements as shall be reasonably necessary to create, preserve, protect or
perfect the Agent’s security interest in such Intellectual Property. Further,
each Grantor authorizes the Agent to modify this Agreement by amending Schedules
11(a) and 11(b) to the Perfection Certificate to include any Intellectual
Property of such Grantor acquired or arising after the date hereof.

 

11



--------------------------------------------------------------------------------

(iii) Except as would not reasonably be expected individually or in the
aggregate to result in a Material Adverse Effect, each Grantor shall have the
duty, with respect to Intellectual Property that is necessary in the conduct of
such Grantor’s business, to protect and diligently enforce and defend at such
Grantor’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation, or
dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person,
(B) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, and (D) to take all
reasonable and necessary action to preserve and maintain all of such Grantor’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability. Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor’s business except as
would not reasonably be expected individually or in the aggregate to result in a
Material Adverse Effect. Each Grantor hereby agrees to take the steps described
in this Section 6(f)(iii) with respect to all new or acquired Intellectual
Property to which it or any of its Subsidiaries is now or later becomes entitled
that is necessary in the conduct of such Grantor’s business except as would not
reasonably be expected individually or in the aggregate to result in a Material
Adverse Effect;

(iv) Grantors acknowledge and agree that the Secured Creditors shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 6(f)(iv), Grantors acknowledge and agree that the Secured Creditors
shall not be under any obligation to take any steps necessary to preserve rights
in the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any of the Secured Creditors may do so at
its option from and after the occurrence and during the continuance of an Event
of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Borrower; and

(v) Except as would not reasonably be expected to result individually or in the
aggregate in a Material Adverse Effect, each Grantor shall take reasonable steps
to maintain the confidentiality of, and otherwise protect and enforce its rights
in, the Intellectual Property that is necessary in the conduct of such Grantor’s
business.

(g) Investment Related Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Closing Date, it shall promptly (and in any
event within thirty (30) days (or such longer period as Agent in its Permitted
Discretion may agree) of acquiring or obtaining such Collateral) deliver to
Agent a duly executed Pledged Interests Addendum identifying such Pledged
Interests;

(ii) Subject to the terms of the First Lien Intercreditor Agreement, upon the
occurrence and during the continuance of an Event of Default, following the
request of Agent (provided that such request shall be deemed to have been
automatically given in connection with an Event of Default under Section 11.05
of the Revolving Credit Agreement), all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

(iii) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same would be
prohibited by the Revolving Credit Agreement;

 

12



--------------------------------------------------------------------------------

(iv) Each Grantor agrees that it will cooperate with Agent in obtaining all
reasonably necessary approvals and making all reasonably necessary filings under
federal, state, or local law of the United States to effect the perfection of
the Security Interest on the Investment Related Property or to effect any sale
or transfer thereof;

(v) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement and held by any
Grantor, each Grantor hereby covenants that the Pledged Interests issued
pursuant to such agreement (A) are not and shall not be dealt in or traded on
securities exchanges or in securities markets, (B) do not and will not
constitute investment company securities, and (C) are not and will not be held
by such Grantor in a securities account, in each case, unless the Grantors take
such steps as shall be reasonably requested by Agent to provide a perfected
security interest therein (subject to the terms of the First Lien Intercreditor
Agreement).

(h) Real Property; Fixtures. Each Grantor covenants and agrees that upon the
acquisition of any interest in Real Property (other than Excluded Property), it
will promptly notify Agent and the Real Property Collateral Agent of the
acquisition of such Real Property and will grant to the Real Property Collateral
Agent, for the benefit of the Secured Creditors, a Mortgage on each interest in
Real Property (other than Excluded Property) now or hereafter owned by such
Grantor and shall deliver such other documentation and opinions as are
consistent with those required to be delivered pursuant to Sections 9.12 and
9.13 of the Revolving Credit Agreement, in form and substance reasonably
satisfactory to the Real Property Collateral Agent, in connection with the grant
of such Mortgage as the Real Property Collateral Agent shall reasonably request
in its Permitted Discretion and such Grantor shall pay all recording costs,
intangible taxes and other fees and costs (including reasonable attorneys’ fees
and expenses) incurred in connection therewith. Each Grantor acknowledges and
agrees that, to the extent permitted by applicable law, all of the Collateral
shall remain personal property regardless of the manner of its attachment or
affixation to real property;

(i) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Revolving Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s consent
to any sale or other disposition of any of the Collateral except as expressly
permitted in this Agreement or the other Credit Documents;

(k) Pledged Notes. Except as would not reasonably be expected individually or in
the aggregate to result in a Material Adverse Effect, Grantors without the prior
written consent of Agent, will not, other than Permitted Dispositions or other
transactions permitted under the Revolving Credit Agreement, assign or surrender
their rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes.

(l) Information Regarding Collateral. No Grantor shall effect any change (i) in
any Grantor’s legal name, (ii) in the location of any Grantor’s chief executive
office, (iii) in any Grantor’s identity or organizational structure, (iv) in any
Grantor’s organizational identification number, if any, or (v) in any Grantor’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless it shall have given the Agent and
the Administrative Agent prompt (and in any event within 10 Business Days after
such change) written notice, or such longer notice period agreed to by the
Agent, of such change, clearly describing such change and providing such other
information in connection therewith as the Agent or the Administrative Agent may
reasonably request and it shall take all action reasonably satisfactory to the
Agent to maintain the perfection and priority of the security interest of the
Agent for the benefit of the Secured Parties in the Collateral, if applicable.

 

13



--------------------------------------------------------------------------------

7. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Credit Documents referred to below in the
manner so indicated.

(a) Revolving Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Revolving Credit Agreement,
such provision of the Revolving Credit Agreement shall control.

(b) First Lien Intercreditor Agreement. Notwithstanding anything herein to the
contrary, this Agreement shall at all times be subject to the First Lien
Intercreditor Agreement and in the event of any conflict between any provision
in this Agreement and a provision in the First Lien Intercreditor Agreement,
such provision of the First Lien Intercreditor Agreement shall control. Prior to
the Discharge of Credit Agreement Obligations, the delivery or granting of
“control” (as defined in the Code) of any Shared Collateral (as defined in the
First Lien Intercreditor Agreement) to the Existing Term Loan Collateral Agent
pursuant to the terms of the Credit Documents (as defined in the First Lien
Intercreditor Agreement) shall satisfy any such delivery or granting of
“control” requirement hereunder to the extent that such delivery or granting of
“control” is consistent with the terms of the First Lien Intercreditor
Agreement.

(c) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

8. Further Assurances.

(a) Subject to the First Lien Intercreditor Agreement, each Grantor agrees that
from time to time, at its own expense, such Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
Agent may reasonably request, in order to perfect and protect the Security
Interest granted hereby, to create, perfect or protect the Security Interest
purported to be granted hereby or to enable Agent to exercise and enforce its
rights and remedies hereunder with respect to any of the Collateral.

(b) Subject to the First Lien Intercreditor Agreement, each Grantor authorizes
the filing by Agent of financing or continuation statements, or amendments
thereto, and such Grantor will execute and deliver to Agent such other
instruments or notices, as Agent may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby.

(c) Subject to the First Lien Intercreditor Agreement, each Grantor authorizes
Agent at any time and from time to time to file, transmit, or communicate, as
applicable, financing statements and amendments (i) describing the Collateral as
“all personal property of debtor” or “all assets of debtor” or words of similar
effect, (ii) describing the Collateral as being of equal or lesser scope or with
greater detail, or (iii) that contain any information required by part 5 of
Article 9 of the Code for the sufficiency or filing office acceptance.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code and under Section 22 of this Agreement.

9. Agent’s Right to Perform Contracts, Exercise Rights, etc. Subject to the
terms of the First Lien Intercreditor Agreement, upon the occurrence and during
the continuance of an Event of Default, Agent

 

14



--------------------------------------------------------------------------------

(or its designee) (a) may proceed to perform any and all of the obligations of
any Grantor contained in any contract, lease, or other agreement and exercise
any and all rights of any Grantor therein contained as fully as such Grantor
itself could, (b) shall have the right to use any Grantor’s rights under
Intellectual Property Licenses in connection with the enforcement of Agent’s
rights hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

10. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Revolving Credit Agreement,
subject to the terms of the First Lien Intercreditor Agreement, to take any
action and to execute any instrument which Agent may reasonably deem necessary
or advisable to accomplish the purposes of this Agreement, including the
following:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Secured Creditors, shall have the right, but shall
not be obligated, to bring suit in its own name to enforce the Intellectual
Property and Intellectual Property Licenses and, if Agent shall commence any
such suit, the appropriate Grantor shall, at the request of Agent, do any and
all lawful acts and execute any and all proper documents reasonably required by
Agent in aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

11. Agent May Perform. If any Grantor fails to perform any agreement contained
herein resulting in an Event of Default, subject to the terms of the First Lien
Intercreditor Agreement, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.

 

15



--------------------------------------------------------------------------------

12. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Secured
Creditors, and shall not impose any duty upon Agent to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment equal to that which Agent accords its own property.

13. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
subject to the terms of the First Lien Intercreditor Agreement, Agent or Agent’s
designee may (a) notify Account Debtors of any Grantor that the Accounts,
General Intangibles, Chattel Paper or Negotiable Collateral of such Grantor have
been assigned to Agent, for the benefit of the Secured Creditors, or that Agent
has a security interest therein, and (b) collect the Accounts, General
Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Credit Documents.

14. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interests or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

15. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
subject to the terms of the First Lien Intercreditor Agreement, (i) Agent may,
at its option, and with two (2) Business Days prior notice to any Grantor
(provided that such notice shall be deemed to have been automatically given in
connection with an Event of Default pursuant to Section 11.05 of the Revolving
Credit Agreement), and in addition to all rights and remedies available to Agent
under any other agreement, at law, in equity, or otherwise, exercise all voting
rights, or any other ownership or consensual rights (including any dividend or
distribution rights) in respect of the Pledged Interests owned by such Grantor,
but under no circumstances is Agent obligated by the terms of this Agreement to
exercise such rights, and (ii) if Agent duly exercises its right to vote any of
such Pledged Interests, each Grantor hereby appoints Agent, such Grantor’s true
and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests
in any manner Agent deems advisable for or against all matters submitted or
which may be submitted to a vote of shareholders, partners or members, as the
case may be. The power-of-attorney and proxy granted hereby is coupled with an
interest and shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the value of the Pledged Interests.

 

16



--------------------------------------------------------------------------------

16. Remedies. Upon the occurrence and during the continuance of an Event of
Default, subject to the terms of the First Lien Intercreditor Agreement:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Credit Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten (10) days’ notice to the
applicable Grantor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification
and specifically such notice shall constitute a reasonable “authenticated
notification of disposition” within the meaning of Section 9-611 of the Code.
Agent shall not be obligated to make any sale of Collateral regardless of notice
of sale having been given. Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Grantor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Code. Each Grantor agrees that any sale of
Collateral to a licensor pursuant to the terms of a license agreement between
such licensor and a Grantor is sufficient to constitute a commercially
reasonable sale (including as to method, terms, manner, and time) within the
meaning of Section 9-610 of the Code.

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Revolving Credit Agreement. In the event the proceeds of
Collateral are insufficient to satisfy all of the Secured Obligations in full,
each Grantor shall remain jointly and severally liable for any such deficiency.

(d) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing, Agent shall have the right to an immediate writ of possession
without notice of a hearing.

17. Remedies Cumulative. Each right, power, and remedy of Agent, any of the
Secured Creditors as provided for in this Agreement, the other Credit Documents
or any Designated Interest Rate Protection Agreement, Designated Hedge Agreement
or Designated Treasury Services Agreement now or hereafter existing at law or in
equity or by statute or otherwise shall be cumulative and concurrent and shall
be in addition to every other right, power, or remedy provided for in this
Agreement, the other Credit Documents and the Designated Interest Rate
Protection Agreements, Designated Hedge Agreements and Designated Treasury
Services Agreements now or hereafter existing at law or in equity or by statute
or otherwise, and the

 

17



--------------------------------------------------------------------------------

exercise or beginning of the exercise by Agent or any of the Secured Creditors
of any one or more of such rights, powers, or remedies shall not preclude the
simultaneous or later exercise by Agent or any of the Secured Creditors of any
or all such other rights, powers, or remedies.

18. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

19. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and any of the Secured Creditors from
and against all claims, lawsuits and liabilities (including reasonable and
documented attorneys fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Credit Document to which
such Grantor is a party to the same extent contemplated by Section 13.01 of the
Revolving Credit Agreement. This provision shall survive the termination of this
Agreement and the Revolving Credit Agreement and the repayment of the Secured
Obligations.

(b) Grantors, jointly and severally, shall pay to Agent all the costs and
expenses required by Section 13.01 of the Revolving Credit Agreement which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Credit Documents, (iii) the
exercise or enforcement of any of the rights of Agent hereunder or (iv) the
failure by any Grantor to perform or observe any of the provisions hereof at the
times contemplated by Section 13.01 of the Revolving Credit Agreement.

20. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER CREDIT
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Grantor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
amendment of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by Agent and each Grantor to which such amendment
applies.

21. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Revolving Credit Agreement, and to any of the Grantors
at their respective addresses specified in the Revolving Credit Agreement or
Subsidiaries Guaranty, as applicable, or, as to any party, at such other address
as shall be designated by such party in a written notice to the other party.

22. Continuing Security Interest: Assignments under Revolving Credit Agreement.
This Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the Commitments have been
terminated and the Secured Obligations have been paid in full (other than
(x) contingent indemnification obligations not then due, (y) obligations and
liabilities under Designated

 

18



--------------------------------------------------------------------------------

Interest Rate Protection Agreements, Designated Hedge Agreements and Designated
Treasury Services Agreements and (z) Letters of Credit that have been cash
collateralized or for which arrangements satisfactory to the relevant Issuing
Lender have been made) in accordance with the provisions of the Revolving Credit
Agreement, (b) be binding upon each Grantor, and their respective successors and
assigns, and (c) inure to the benefit of, and be enforceable by, Agent, and its
successors, permitted transferees and permitted assigns. Without limiting the
generality of the foregoing clause (c), any Lender may, in accordance with the
provisions of the Revolving Credit Agreement, assign or otherwise transfer all
or any portion of its rights and obligations under the Revolving Credit
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender herein or
otherwise. Upon termination of the Commitments and payment in full of the
Secured Obligations in accordance with the provisions of the Revolving Credit
Agreement(other than (x) contingent indemnification obligations not then due,
(y) obligations and liabilities under Designated Interest Rate Protection
Agreements, Designated Hedge Agreements and Designated Treasury Services
Agreements and (z) Letters of Credit that have been cash collateralized or for
which arrangements satisfactory to the relevant Issuing Lender have been made),
the Security Interest granted hereby shall terminate, any Liens arising
therefrom shall be automatically released, and all rights to the Collateral
shall revert to Grantors or any other Person entitled thereto. At such time, the
Grantors will be authorized to file any termination statements to terminate such
Security Interests. Upon the consummation of any transaction permitted by the
Revolving Credit Agreement as a result of which a Guarantor is no longer
required to be a Guarantor under the Revolving Credit Agreement, such Guarantor
and/or Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Guarantor and/or Grantor
shall automatically be released. Upon any sale or transfer by any Grantor of any
Collateral that is permitted under the Revolving Credit Agreement (other than a
sale or transfer to another Credit Party), or upon the effectiveness of any
written consent to the release of the security interest granted hereby in any
Collateral pursuant to Section 13.12 of the Revolving Credit Agreement, the
Security Interest in such Collateral shall be automatically released. In
connection with any termination or release pursuant to this Section 22, Agent
shall promptly execute and deliver to Grantor, at such Grantor’s expense, all
documents that such Grantor shall reasonably request to evidence such
termination or release and shall perform such other actions reasonably requested
by such Grantor to effect such release, including delivery of certificates,
securities, instruments and written releases, terminations and similar
documents. No transfer or renewal, extension, assignment, or termination of this
Agreement or of the Revolving Credit Agreement, any other Credit Document, or
any other instrument or document executed and delivered by any Grantor to Agent
nor any other loans made by any Lender to the Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Secured Creditors, or any of
them, shall release any Grantor from any obligation, except a release or
discharge executed in writing by Agent in accordance with the provisions of the
Revolving Credit Agreement. Agent shall not by any act, delay, omission or
otherwise, be deemed to have waived any of its rights or remedies hereunder,
unless such waiver is in writing and signed by Agent and then only to the extent
therein set forth. A waiver by Agent of any right or remedy on any occasion
shall not be construed as a bar to the exercise of any such right or remedy
which Agent would otherwise have had on any other occasion.

23. Governing Law.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY

 

19



--------------------------------------------------------------------------------

COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. AGENT AND
EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 23(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

24. New Grantor. The execution and delivery in favor of Agent of a Joinder to
this Agreement in substantially the form of Annex 1 by any Person that may be
required pursuant to the Revolving Credit Agreement or that has otherwise agreed
to become a party to this Agreement as a Grantor, along with any related
instrument, adding such Person as an additional Grantor as a party to this
Agreement shall not require the consent of any Grantor hereunder, and such
additional Grantor shall become a Grantor hereunder with the same force and
effect as if originally named as a Grantor herein. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.

25. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each of the Secured Creditors.

26. Miscellaneous.

(a) This Agreement is a Credit Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any of the Secured Creditors or any Grantor, whether under any
rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

 

20



--------------------------------------------------------------------------------

(e) The pronouns used herein shall include, when appropriate, either gender and
both singular and plural, and the grammatical construction of sentences shall
conform thereto.

(f) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the termination of the Commitments and the
repayment in full of all of the Secured Obligations other than (x) contingent
indemnification obligations not then due, (y) obligations and liabilities under
Designated Interest Rate Protection Agreements, Designated Hedge Agreements and
Designated Treasury Services Agreements and (z) Letters of Credit that have been
cash collateralized or for which arrangements satisfactory to the relevant
Issuing Lender have been made. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

(g) All of the annexes, schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:    

OCI BEAUMONT LLC,

a Texas limited liability company

    By:  

 

      Name:       Title:    

OCI PARTNERS LP,

a Delaware limited partnership

    By:  

 

      Name:       Title: AGENT:     BANK OF AMERICA, N.A.,     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF JOINDER

Joinder No.      (this “Joinder”), dated as of                     , to the
Security Agreement, dated as of [            ], 2014 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Grantors” and each, individually, a
“Grantor”) and BANK OF AMERICA, N.A. (“Bank of America”), in its capacity as
agent for the Secured Creditors (in such capacity, together with its successors
and permitted assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
[            ], 2014 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Revolving Credit Agreement”) by and among OCI Beaumont
LLC, a Texas limited liability company (the “Borrower”) and OCI Partners LP (the
“MLP”), the lenders party thereto as “Lenders” (such Lenders, together with
their respective successors and permitted assigns in such capacity, each,
individually, a “Lender” and, collectively, the “Lenders”) and Bank of America
as administrative agent, the Secured Creditors have agreed to make certain
financial accommodations available to the Borrower from time to time pursuant to
the terms and conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Revolving Credit Agreement; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Secured Creditors to make certain financial accommodations to the Borrower;
and

WHEREAS, pursuant to Section 24 of the Security Agreement, certain Persons may
become party to the Security Agreement as a Grantor by the execution of this
Joinder in favor of Agent, for the benefit of the Secured Creditors; and

WHEREAS, each of the undersigned new Grantors (collectively, “New Grantors”)
(a) will benefit by virtue of the financial accommodations extended to the
Borrower by the Secured Creditors and (b) by becoming a Credit Party will
benefit from certain rights granted to the Credit Parties pursuant to the terms
of the Credit Documents;

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 24 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be deemed to be made as of such earlier date). In furtherance of
the foregoing, each New Grantor does hereby grant, collaterally assign, and
pledge to Agent, for the benefit of the Secured Creditors, to secure the Secured
Obligations, a continuing security interest in and to all of such New Grantor’s
right, title and interest in and to the Collateral. Schedule 11(b),
“Copyrights”, Schedule 11(a), “Patents”, Schedule 11(a), “Trademarks”, Schedule
9, “Pledged Companies”, Schedule 7, “Real Property”, and Schedule 6, “List of
Uniform Commercial Code Filing Jurisdictions” attached hereto supplement
Schedule 11(b), Schedule 11(a), Schedule 9, Schedule 7 and Schedule 6,
respectively, to the



--------------------------------------------------------------------------------

Perfection Certificate and shall be deemed a part thereof for all purposes of
the Security Agreement and the exact legal name of each New Grantor is set forth
in the signature pages of this Joinder. Each reference to a “Grantor” in the
Security Agreement shall be deemed to include each New Grantor. The Security
Agreement is incorporated herein by reference. Each New Grantor authorizes Agent
at any time and from time to time to file, transmit, or communicate, as
applicable, financing statements and amendments thereto (i) describing the
Collateral as “all personal property of debtor” or “all assets of debtor” or
words of similar effect, (ii) describing the Collateral as being of equal or
lesser scope or with greater detail, or (iii) that contain any information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance. Each New Grantor also hereby ratifies any and all financing
statements or amendments previously filed by Agent in any jurisdiction in
connection with the Credit Documents.

2. Each New Grantor represents and warrants to Agent and the Secured Creditors
that this Joinder has been duly executed and delivered by such New Grantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

3. This Joinder is a Credit Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by facsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder.

4. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

5. THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
AGENT AND EACH NEW GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION 6.

7. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH NEW GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH NEW GRANTOR
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title: AGENT:     BANK OF AMERICA, N.A.     By:  

 

      Name:       Title:

[SIGNATURE PAGE TO JOINDER NO.      TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as agent for the Secured Creditors (in such capacity, together with its
successors and permitted assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
[            ], 2014 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Revolving Credit Agreement”) by and among OCI Beaumont
LLC, a Texas limited liability company (the “Borrower”) and OCI Partners LP, a
Delaware limited partnership, the lenders party thereto as “Lenders” (such
Lenders, together with their respective successors and permitted assigns in such
capacity, each, individually, a “Lender” and, collectively, the “Lenders”), and
Bank of America as administrative agent, the Secured Creditors have agreed to
make certain financial accommodations available to the Borrower from time to
time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Creditors are willing to make the financial accommodations
to Borrower as provided for in the Revolving Credit Agreement, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Creditors, that certain Security
Agreement, dated as of [            ], 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Creditors, this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Revolving Credit Agreement.

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
grants, collaterally assigns, and pledges to Agent, for the benefit of each of
the Secured Creditors, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future infringement of any Copyright or any Copyright exclusively
licensed under any Intellectual Property License, including the right to receive
damages, or the right to receive license fees, royalties, and other compensation
under any Copyright Intellectual Property License.



--------------------------------------------------------------------------------

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Secured Creditors or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

4. SECURITY AGREEMENT AND FIRST LIEN INTERCREDITOR AGREEMENT. The Security
Interest granted pursuant to this Copyright Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Secured Creditors, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control. Notwithstanding
anything herein to the contrary, this Copyright Security Agreement shall at all
times be subject to the First Lien Intercreditor Agreement and in the event of
any conflict between any provision in this Copyright Security Agreement and a
provision in the First Lien Intercreditor Agreement, such provision of the First
Lien Intercreditor Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
copyrights, the provisions of this Copyright Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new copyrights or renewal or extension of any
copyright registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Copyright
Security Agreement by amending Schedule I to include any future United States
registered copyrights or applications therefor of each Grantor. Notwithstanding
the foregoing, no failure to so modify this Copyright Security Agreement or
amend Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Copyright
Security Agreement. Delivery of an executed counterpart of this Copyright
Security Agreement by facsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Copyright Security Agreement.

7. CONSTRUCTION. This Copyright Security Agreement is a Credit Document. Unless
the context of this Copyright Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Copyright Security Agreement refer to
this Copyright Security Agreement as a whole and not to any particular provision
of this Copyright Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Copyright Security Agreement unless
otherwise specified. Any reference in this Copyright Security Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the

 

A-2



--------------------------------------------------------------------------------

repayment in full of all of the Secured Obligations other than (x) contingent
indemnification obligations not then due, (y) obligations and liabilities under
Designated Interest Rate Protection Agreements, Designated Hedge Agreements and
Designated Treasury Services Agreements and (z) Letters of Credit that have been
cash collateralized or for which arrangements satisfactory to the relevant
Issuing Lender have been made. Any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns. Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.

8. THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS COPYRIGHT SECURITY AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND
EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

      Name:       Title:    

 

    By:  

 

      Name:       Title:     ACCEPTED AND ACKNOWLEDGED BY: AGENT:     BANK OF
AMERICA, N.A.,     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration Date

                                                               

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
     day of             , 20    , by and among the Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as agent for the Secured Creditors (in such capacity, together with its
successors and permitted assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
[            ], 2014 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Revolving Credit Agreement”) by and among OCI Beaumont
LLC, a Texas limited liability company (the “Borrower”) and OCI Partners LP, a
Delaware limited partnership (the “MLP”), the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and permitted assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and Bank of America as administrative agent, the Secured Creditors
have agreed to make certain financial accommodations available to the Borrower
from time to time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Creditors are willing to make the financial accommodations
to Borrower as provided for in the Revolving Credit Agreement, but only upon the
condition, among others, that the Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Creditors, that certain Security
Agreement, dated as of [            ], 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Creditors, this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Revolving Credit Agreement.

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby grants,
collaterally assigns, and pledges to Agent, for the benefit of each of the
Secured Creditors, to secure the Secured Obligations, a continuing security
interest (referred to in this Patent Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future infringement of any Patent or any Patent exclusively licensed
under any Intellectual Property License, including the right to receive damages,
or right to receive license fees, royalties, and other compensation under any
Patent Intellectual Property License.



--------------------------------------------------------------------------------

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Secured Creditors or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

4. SECURITY AGREEMENT AND FIRST LIEN INTERCREDITOR AGREEMENT. The Security
Interest granted pursuant to this Patent Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Secured Creditors, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control. Notwithstanding
anything herein to the contrary, this Patent Security Agreement shall at all
times be subject to the First Lien Intercreditor Agreement and in the event of
any conflict between any provision in this Patent Security Agreement and a
provision in the First Lien Intercreditor Agreement, such provision of the First
Lien Intercreditor Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor. Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Patent Security Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of this Patent Security
Agreement by facsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Patent Security Agreement.

7. CONSTRUCTION. This Patent Security Agreement is a Credit Document. Unless the
context of this Patent Security Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Patent Security Agreement refer to this Patent Security
Agreement as a whole and not to any particular provision of this Patent Security
Agreement. Section, subsection, clause, schedule, and exhibit references herein
are to this Patent Security Agreement unless otherwise specified. Any reference
in this Patent Security Agreement to any agreement, instrument, or document
shall include all alterations, amendments, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein). The words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts, and contract rights. Any reference herein

 

B-2



--------------------------------------------------------------------------------

to the satisfaction, repayment, or payment in full of the Secured Obligations
shall mean the repayment in full of all of the Secured Obligations other than
(x) contingent indemnification obligations not then due, (y) obligations and
liabilities under Designated Interest Rate Protection Agreements, Designated
Hedge Agreements and Designated Treasury Services Agreements and (z) Letters of
Credit that have been cash collateralized or for which arrangements satisfactory
to the relevant Issuing Lender have been made. Any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns. Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record.

8. THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS PATENT SECURITY AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

      Name:       Title:    

 

    By:  

 

      Name:       Title: AGENT:     ACCEPTED AND ACKNOWLEDGED BY:     BANK OF
AMERICA, N.A.,     By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

 

Application/
Patent No.

 

Filing Date

                                                               

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of                  , 20     (this
“Pledged Interests Addendum”), is delivered pursuant to Section 6(g) of the
Security Agreement referred to below. The undersigned hereby agrees that this
Pledged Interests Addendum may be attached to that certain Security Agreement,
dated as of [            ], 2014 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Security Agreement”), made by the
undersigned, together with the other Grantors named therein, to BANK OF AMERICA,
N.A., as Agent. Initially capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Security Agreement or, if not
defined therein, in the Revolving Credit Agreement. The undersigned hereby
agrees that the additional interests listed on Schedule I shall be and become
part of the Pledged Interests pledged by the undersigned to Agent in the
Security Agreement and any pledged company set forth on Schedule I shall be and
become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

This Pledged Interests Addendum is a Credit Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by facsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Pledged Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS PARAGRAPH.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS PLEDGED INTERESTS ADDENDUM
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

[                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

TO

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of Grantor

   Name of Pledged
Company    Number of
Shares/Units    Class of
Interests    Percentage of
Class Owned    Certificate
Nos.                              



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this      day of             , 20    , by and among Grantors listed on the
signature pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and BANK OF AMERICA, N.A. (“Bank of America”), in its
capacity as agent for the Secured Creditors (in such capacity, together with its
successors and permitted assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Revolving Credit Agreement dated as of
[            ], 2014 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Revolving Credit Agreement”) by and among OCI Beaumont
LLC, a Texas limited liability company (the “Borrower”) and OCI Partners LP, a
Delaware limited partnership (the “MLP”), the lenders party thereto as “Lenders”
(such Lenders, together with their respective successors and permitted assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and Bank of America as administrative agent, the Secured Creditors
have agreed to make certain financial accommodations available to the Borrower
from time to time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Creditors are willing to make the financial accommodations
to Borrower as provided for in the Revolving Credit Agreement, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Creditors, that certain Security
Agreement, dated as of [            ], 2014 (including all annexes, exhibits or
schedules thereto, as from time to time amended, restated, supplemented or
otherwise modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Creditors, this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Revolving Credit Agreement.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
grants, collaterally assigns, and pledges to Agent, for the benefit of each of
the Secured Creditors, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.



--------------------------------------------------------------------------------

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Secured Creditors or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency Proceeding involving any Grantor.

4. SECURITY AGREEMENT AND FIRST LIEN INTERCREDITOR AGREEMENT. The Security
Interest granted pursuant to this Trademark Security Agreement is granted in
conjunction with the security interests granted to Agent, for the benefit of the
Secured Creditors, pursuant to the Security Agreement. Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control. Notwithstanding
anything herein to the contrary, this Trademark Security Agreement shall at all
times be subject to the First Lien Intercreditor Agreement and in the event of
any conflict between any provision in this Trademark Security Agreement and a
provision in the First Lien Intercreditor Agreement, such provision of the First
Lien Intercreditor Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Trademark Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Trademark
Security Agreement. Delivery of an executed counterpart of this Trademark
Security Agreement by facsimile or other electronic method of transmission shall
be equally as effective as delivery of an original executed counterpart of this
Trademark Security Agreement.

7. CONSTRUCTION. This Trademark Security Agreement is a Credit Document. Unless
the context of this Trademark Security Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Trademark Security Agreement refer to
this Trademark Security Agreement as a whole and not to any particular provision
of this Trademark Security Agreement. Section, subsection, clause, schedule, and
exhibit references herein are to this Agreement unless otherwise specified. Any
reference in this Trademark Security Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Any
reference herein to the satisfaction, repayment, or payment in full of the
Secured Obligations shall mean the repayment in full

 

D-2



--------------------------------------------------------------------------------

of all of the Secured Obligations other than (x) contingent indemnification
obligations not then due, (y) obligations and liabilities under Designated
Interest Rate Protection Agreements, Designated Hedge Agreements and Designated
Treasury Services Agreements and (z) Letters of Credit that have been cash
collateralized or for which arrangements satisfactory to the relevant Issuing
Lender have been made. Any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns. Any requirement of a
writing contained herein shall be satisfied by the transmission of a Record.

8. THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

9. THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN, STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 9.

10. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS TRADEMARK SECURITY AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. AGENT AND
EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[SIGNATURE PAGE FOLLOWS]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

      Name:       Title:    

 

    By:  

 

      Name:       Title: AGENT:     ACCEPTED AND ACKNOWLEDGED BY:    

BANK OF AMERICA, N.A.,

a Delaware limited liability company

    By:  

 

      Name:       Title:



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

  

Country

  

Mark

  

Application/

Registration No.

  

App/Reg Date

                                                                                
              

1.

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SOLVENCY CERTIFICATE

[            ], 2014

This Solvency Certificate is being executed and delivered pursuant to
Section 6.14 of that certain Revolving Credit Agreement dated as of April 4,
2014 (as amended, restated, supplemented or modified from time to time, the
“Revolving Credit Agreement”), among OCI Beaumont LLC, a Texas limited liability
company (the “Borrower”), OCI Partners LP, a Delaware limited partnership (the
“MLP”), the lenders party thereto from time to time (the “Lenders”) and Bank of
America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Revolving Credit Agreement.

I, [                ], the [Chief Financial Officer/equivalent officer] of the
MLP, in such capacity and not in an individual capacity, hereby certify as
follows:

I am generally familiar with the businesses and assets of the MLP and the
Borrower, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the MLP pursuant to the Revolving Credit Agreement; and

As of the date hereof and after giving effect to the Transaction and the
incurrence of the indebtedness and obligations being incurred in connection with
the Revolving Credit Agreement and the Transaction, that, (i) the sum of the
debt (including contingent liabilities) of the MLP and the Borrower, taken as a
whole, does not exceed the fair value of the present assets of the MLP and the
Borrower, taken as a whole; (ii) the capital of the MLP and the Borrower, taken
as a whole, is not unreasonably small in relation to the business of the MLP and
the Borrower, taken as a whole, contemplated as of the date hereof; and
(iii) the MLP and the Borrower, taken as a whole, do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

* * *

 

Exhibit G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

OCI PARTNERS LP By:       Name:   Title:

 

Exhibit G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(f) of
the Revolving Credit Agreement, dated as of April 4, 2014 (as further amended,
restated, supplemented or modified from time to time, the “Credit Agreement”),
among OCI Beaumont LLC, a Texas limited liability company (the “Borrower”), OCI
Partners LP, a Delaware limited partnership (the “MLP”), the lenders party
thereto from time to time (the “Lenders”) and Bank of America, N.A., as
administrative agent (together with any successor administrative agent, the
“Administrative Agent”). Terms defined in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
the Chief Financial Officer of the Borrower. The matters set forth herein are
true to the best of my knowledge after due inquiry.

3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as ANNEX 1
(the “Financial Statements”). Such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence, as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default[, except as set forth below and described in detail, the nature and
extent thereof and what actions the Borrower has taken and proposes to take with
respect thereto].

4. Attached hereto as ANNEX 2 is the information required by Section 9.01(f) of
the Credit Agreement as of the date hereof, including detailed calculations
demonstrating compliance by the Borrower with Section 10.11 of the Credit
Agreement. The Borrower is in compliance with such Section as of the date hereof
(the “Computation Date”).

* * *

 

Exhibit H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate this ______ day
of ____________, 20___.

 

OCI BEAUMONT LLC By:       Name:     Title:    Chief Financial Officer

 

Exhibit H-2



--------------------------------------------------------------------------------

ANNEX 1

TO EXHIBIT G

Financial Statements to be Attached

 

Exhibit H-3



--------------------------------------------------------------------------------

ANNEX 2

TO EXHIBIT H

I.

(A) Consolidated Senior Secured Net Leverage Ratio

Section 10.11(a) – Consolidated Senior Secured Net Leverage Ratio.

 

1. As of the Computation Date, the sum of (without duplication):

 

  (i) all Indebtedness of the Borrower and its Subsidiaries (on a consolidated
basis) as would be required to be reflected as debt or Capitalized Lease
Obligations on the liability side of a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries in accordance with U.S. GAAP;

 

  (ii) all Indebtedness of the Borrower and its Subsidiaries of the type
described in clause (i)(A) of the definition of Indebtedness; and

 

  (iii) all Contingent Obligations of the Borrower and its Subsidiaries in
respect of Indebtedness of any third Person of the type referred to in clauses
(i) and (ii);

 

   in each case, to the extent that such Indebtedness is secured by a Lien on
any assets of the Borrower or any of its Subsidiaries and excluding (x) any
Indebtedness in respect of any notes that have been defeased or satisfied and
discharged in accordance with the applicable indenture or with respect to which
the required deposit has been made in connection with a call for repurchase or
redemption to occur within the time period set forth in the applicable
indenture, in each case to the extent such transactions are permitted by Section
10.07 of the Credit Agreement and (y) the aggregate amount available to be drawn
(i.e. unfunded amounts) under letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations issued for the account of the
Borrower or any of its consolidated Subsidiary Guarantors (although, for
avoidance of doubt, all unpaid drawings or other matured monetary obligations
owing in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety bonds and similar obligations shall be included in
calculations on Consolidated Indebtedness).    $            

 

Exhibit H-4



--------------------------------------------------------------------------------

2.    

   Aggregate amount of unrestricted cash and Cash Equivalents (in each case,
free and clear of all Liens, other than nonconsensual Liens permitted by Section
10.01 of the Credit Agreement and Liens created under any Credit Document or the
Existing Term Loan Credit Agreement) included on the consolidated balance sheet
of the Borrower and its Subsidiaries as of the Computation Date:   
$            

3.

   Line I.A.1 minus Line I.A.2:    $            

4.

   Consolidated Net Income for the four consecutive fiscal quarters ending [ ],
20[ ]:    $            

5.

   For the four consecutive fiscal quarters ending [            ], 20[ ], the
sum of all of the following, in each case as determined without duplication in
accordance with Section 13.07(a) of the Credit Agreement and, except with
respect to clause (vi) below, to the extent deducted in calculating Consolidated
Net Income for such period:      

(i) Consolidated Interest Expense;

     

(ii) provision for taxes based on income or profits or capital (or any
alternative tax in lieu thereof), including, without limitation, federal,
foreign, state, franchise and similar taxes and foreign withholding taxes of the
Borrower and its Subsidiaries paid or accrued during such period, including
without duplication (A) payments made in respect of such period pursuant to any
tax sharing agreements or arrangements among the Borrower, its Subsidiaries and
any Parent Company (so long as such tax sharing payments are attributable to the
income of the Borrower and its Subsidiaries) and (B) an amount equal to the tax
distributions actually made to any Parent Company in respect of such period in
accordance with Section 10.03 of the Credit Agreement as though such amounts had
been paid as taxes based on income or profits or capital directly by the
Borrower and its Subsidiaries for such period and (C) any taxes or estimated
taxes netted from addbacks to Consolidated Net Income pursuant to clauses (ii),
(iv) or (v) thereof;

     

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period;

     

(iv) any up-front fees, transaction costs, commissions, expenses, premiums or
charges related to any equity offering, permitted investment, acquisition,
disposal or incurrence, repayment, amendment or modification of Indebtedness
permitted by the Credit Agreement (whether or not successful) and up-front or
financing fees, transaction costs, commissions, ex-

   $            

 

Exhibit H-5



--------------------------------------------------------------------------------

  

penses, premiums or charges related to the Transaction and any nonrecurring
merger or business acquisition transaction costs incurred during such period (in
each case whether or not successful);

     

(v) all non-cash charges and non-cash losses which were included in arriving at
Consolidated Net Income for such period (excluding any such non-cash charges or
non-cash losses to the extent that they represent an accrual or reserve for
potential cash charges or losses in any future period or amortization of a
prepaid cash charge or loss that was paid in a prior period); and

     

(vi) for any Material Projects commenced (or acquired) by the Borrower or any
Subsidiary with a Commencement Date occurring during such period, Consolidated
EBITDA Material Project Adjustments for such Material Project for such period;

     

minus all non-cash gains to the extent included in Consolidated Net Income for
such period (excluding any non-cash gains to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period).

  

6.

  

Consolidated EBITDA for the four fiscal quarters ending [                    ],
20[    ] (Line I.A.4 plus Line I.A.5):

   $            

7.

  

Ratio of Line I.A.3 to Line I.A.6:

   _____    Consolidated Senior Secured Net Leverage Ratio is in compliance with
Section 10.11(a)? Yes/No       (B) Consolidated Interest Coverage Ratio      
Section 10.11(b) – Consolidated Interest Coverage Ratio.   

1.

  

Line I.A.6 above:

   $            

2.

  

Consolidated Interest Expense for the four fiscal quarters ending [ ], 20[ ]:

   $                  

3.

  

Ratio of Line I.B.1 to Line I.B.2:

   _____    Consolidated Interest Coverage Ratio is in compliance with Section
10.11(b)? Yes/No   

 

Exhibit H-6



--------------------------------------------------------------------------------

II. It is hereby certified that there have been no changes to Schedules 1, 2, 3,
7, 9, 10, 11, 12, 14 and 16 of the Perfection Certificate or the latest
Perfection Certificate Supplement, in each case, since the Closing Date or, if
later, since the date of the most recent Compliance Certificate delivered
pursuant to Section 9.01(f) of the Credit Agreement[, except as specially set
forth below]:

 

[                                         

          ]

[All actions required to be taken by the Credit Agreement and the Security
Documents as a result of the changes described above have been taken, and the
Collateral Agent or Real Property Collateral Agent, as applicable, has, for the
benefit of the Secured Creditors, a perfected security interest (subject to
Permitted Liens) in all Collateral pursuant to the various Security Documents to
the extent required by the terms thereof].1

 

1  The bracketed language must be inserted if there have been any changes to the
information, as contemplated by Section 9.01(f)(ii) of the Credit Agreement.

 

Exhibit H-7



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of the
[Assignors][Assignees]3 hereunder are several and not joint.]4 Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the][each] Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][ respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] under the respective Tranches identified
below, and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the [Assignor (in its
capacity as a Lender)][respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit I-1



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

   Assignor[s]:               

2.

   Assignee[s]:                   [for each Assignee, indicate if an Affiliate
of [identify Lender]]    [for each Assignee, indicate if an Affiliate of the
Borrower]

3.

   Borrower:   OCI Beaumont LLC  

4.

   Administrative Agent:   Bank of America, N.A., as the administrative agent
under the Credit Agreement

5.

   Credit Agreement:   The $40,000,000 Revolving Credit Agreement dated as of
April 4, 2014 among OCI Beaumont LLC, OCI Partners LP, the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent, and the
other agents party thereto

6.

   Assigned Interest[s]:    

 

Assignor[s]5

   Assignee[s]6    Aggregate
Amount of
Commitment/
Loans for all
Lenders7      Amount of
Commitment/
Loans
Assigned8      Percentage
Assigned of
Commitment/
Loans8     CUSIP
Number       $                    $                               %          $  
      $                    %          $         $                    %   

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/ Loans
of all Lenders thereunder.

 

Exhibit I-2



--------------------------------------------------------------------------------

[7.

   Trade Date:       ]9



 

 

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit I-3



--------------------------------------------------------------------------------

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]10

[NAME OF ASSIGNOR]

By:       Title:

 

[NAME OF ASSIGNOR] By:       Title:

 

ASSIGNEE[S]11

[NAME OF ASSIGNEE]

By:       Title:

 

[NAME OF ASSIGNEE] By:       Title:

 

 

 

 

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

Exhibit I-4



--------------------------------------------------------------------------------

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

    as Administrative Agent

By:       Title:

 

[Consented to:12

 

OCI BEAUMONT LLC

By:       Title:             ]

 

 

 

 

12  To be added only if the consent of the Borrower is required by the Credit
Agreement.

 

Exhibit I-5



--------------------------------------------------------------------------------

ANNEX 1

TO EXHIBIT I

REVOLVING CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Transferee under the Credit
Agreement (subject to such consents, if any, as may be required under
Section 13.04(b)(ii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 9.01(b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to

 

Exhibit I-6



--------------------------------------------------------------------------------

make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable from
and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit I-7



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

FIRST LIEN INTERCREDITOR AGREEMENT

[See attached]

 

Exhibit J-1



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

[            ], 2014

among

BANK OF AMERICA, N.A.,

as Credit Agreement Collateral Agent,

BANK OF AMERICA, N.A.,

as Authorized Representative under the Credit Agreement,

BANK OF AMERICA, N.A.,

as the Initial Other Authorized Representative,

BANK OF AMERICA, N.A.,

as the Initial Other Collateral Agent,

BANK OF AMERICA, N.A.,

as Real Property Collateral Agent,

and

each additional Authorized Representative

and Collateral Agent from time to time party hereto

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS    SECTION 1.01  

Construction; Certain Defined Terms

     2    ARTICLE II    PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED
COLLATERAL    SECTION 2.01  

Priority of Claims

     10    SECTION 2.02  

Actions with Respect to Shared Collateral; Prohibition on Contesting Liens

     11    SECTION 2.03  

No Interference; Payment Over; Exculpatory Provisions

     13    SECTION 2.04  

Automatic Release of Liens

     14    SECTION 2.05  

Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings

     14    SECTION 2.06  

Reinstatement

     15    SECTION 2.07  

Insurance

     15    SECTION 2.08  

Refinancings

     16    SECTION 2.09  

Possessory Collateral Agent as Gratuitous Bailee for Perfection

     16    SECTION 2.10  

Credit Agreement Collateral Agent as Collateral Agent for Mortgaged Property

     17    SECTION 2.11  

Amendments to First Lien Security Documents

     18    ARTICLE III    EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS   
ARTICLE IV    THE APPLICABLE COLLATERAL AGENT    SECTION 4.01  

Authority

     19    ARTICLE V    MISCELLANEOUS    SECTION 5.01  

Notices

     20    SECTION 5.02  

Waivers; Amendment; Joinder Agreements

     21    SECTION 5.03  

Parties in Interest

     22    SECTION 5.04  

Survival of Agreement

     22   

 

-i-



--------------------------------------------------------------------------------

         Page   SECTION 5.05  

Counterparts

     22    SECTION 5.06  

Severability

     22    SECTION 5.07  

Governing Law

     22    SECTION 5.08  

Submission to Jurisdiction; Waivers

     22    SECTION 5.09  

WAIVER OF JURY TRIAL

     23    SECTION 5.10  

Headings

     23    SECTION 5.11  

Conflicts

     23    SECTION 5.12  

Provisions Solely to Define Relative Rights

     23    SECTION 5.13  

Integration

     24    SECTION 5.14  

Other First Lien Obligations

     24    SECTION 5.15  

Agent Capacities

     25   

 

 

-ii-



--------------------------------------------------------------------------------

EXHIBIT A     Form of Joinder Agreement

 



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”) dated as of
[                ], 2014, among BANK OF AMERICA, N.A., as collateral agent for
the Credit Agreement Secured Parties (as defined below) (in such capacity and
together with its successors in such capacity, the “Credit Agreement Collateral
Agent”), BANK OF AMERICA, N.A., as Authorized Representative for the Credit
Agreement Secured Parties (in such capacity and together with its successors in
such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A., as Authorized
Representative for the Initial Other First Lien Secured Parties (in such
capacity and together with its successors in such capacity, the “Initial Other
Authorized Representative”), BANK OF AMERICA, N.A., as collateral agent for the
Initial Other First Lien Secured Parties (in such capacity and together with its
successors in such capacity, the “Initial Other Collateral Agent”), Bank of
America, N.A., as Real Property Collateral Agent (as defined herein) for the
Credit Agreement Secured Parties and the Initial Other First Lien Secured
Parties, and each additional Authorized Representative and Collateral Agent from
time to time party hereto for the Other First Lien Secured Parties of the Series
with respect to which it is acting in such capacity.

Reference is made to (i) the Term Loan Credit Agreement dated as of August 20,
2013 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among OCI USA INC., a Delaware corporation
(“Holdings”), OCI BEAUMONT LLC, a Texas limited liability company (the
“Borrower” or the “Company”), the Lenders (as defined therein) party thereto
from time to time, the Administrative Agent and the Credit Agreement Collateral
Agent and the other parties named therein, (ii) the Security Agreement dated as
of August 20, 2013 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Security Agreement”), among each grantor party
thereto from time to time and the Credit Agreement Collateral Agent, (iii) the
Revolving Credit Agreement dated as of [                ], 2014 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Initial Other First Lien Agreement”), among OCI Partners LP, a Delaware limited
partnership (the “MLP”), the Borrower, the Lenders (as defined therein) party
thereto from time to time and the Initial Other Authorized Representative and
the other parties named therein and (iv) the Security Agreement dated as of
[                ], 2014 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Initial Other Security Agreement”)
among each grantor party thereto from time to time and the Initial Other
Collateral Agent.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Credit Agreement Collateral Agent, the Administrative Agent
(for itself and on behalf of the Credit Agreement Secured Parties), the Initial
Other Authorized Representative (for itself and on behalf of the Initial Other
First Lien Secured Parties), the Initial Other Collateral Agent and each
additional Authorized Representative and Collateral Agent (for itself and on
behalf of the Other First Lien Secured Parties of the applicable Series) agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01 Construction; Certain Defined Terms.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights and (vi) the term “or” is not exclusive.

(b) Without limiting the provisions of Section 2.01, it is the intention of the
First Lien Secured Parties of each Series that the holders of First Lien
Obligations of such Series (and not the First Lien Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the First Lien Obligations of such Series are
unenforceable under applicable law or are subordinated to any other obligations
(other than another Series of First Lien Obligations), (y) any of the First Lien
Obligations of such Series do not have an enforceable security interest in any
of the Collateral securing any other Series of First Lien Obligations and/or
(z) any intervening security interest exists securing any other obligations
(other than another Series of First Lien Obligations) on a basis ranking prior
to the security interest of such Series of First Lien Obligations but junior to
the security interest of any other Series of First Lien Obligations or (ii) the
existence of any Collateral for any other Series of First Lien Obligations that
is not Shared Collateral (any such condition referred to in the foregoing
clauses (i) or (ii) with respect to any Series of First Lien Obligations, an
“Impairment” of such Series); provided that the existence of a maximum claim
with respect to any real property subject to a mortgage which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in

 

-2-



--------------------------------------------------------------------------------

the event the First Lien Obligations of any Series are modified pursuant to
applicable law (including, without limitation, pursuant to Section 1129 of the
Bankruptcy Code), any reference to such First Lien Obligations or the Secured
Credit Documents governing such First Lien Obligations shall refer to such
obligations or such documents as so modified.

(c) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

“Additional Senior Class Debt Collateral Agent” shall have the meaning assigned
to such term in Section 5.14.

“Additional Senior Class Debt” shall have the meaning assigned to such term in
Section 5.14.

“Additional Senior Class Debt Parties” shall have the meaning assigned to such
term in Section 5.14.

“Additional Senior Class Debt Representative” shall have the meaning assigned to
such term in Section 5.14.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Authorized Representative” means (i) until the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (ii) from and
after the earlier of (x) the Discharge of Credit Agreement Obligations and
(y) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative; provided, in each case, that if there
shall occur one or more Non-Controlling Authorized Representative Enforcement
Dates, the Applicable Authorized Representative shall be the Authorized
Representative that is the Major Non-Controlling Authorized Representative in
respect of the most recent Non-Controlling Authorized Representative Enforcement
Date.

“Applicable Collateral Agent” means (i) until the earlier of (x) Discharge of
Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Credit Agreement Collateral Agent and
(ii) from and after the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Collateral Agent for the Series of First Lien Obligations represented
by the Major Non-Controlling Authorized Representative; provided, in each case,
that if there shall occur one or more Non-Controlling Authorized Representative
Enforcement Dates, the Applicable Collateral Agent shall be the Collateral Agent
for the Series of First Lien Obligations represented by the Major
Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

-3-



--------------------------------------------------------------------------------

“Authorized Representative” means, at any time, (i) in the case of any Credit
Agreement Obligations or the Credit Agreement Secured Parties, the
Administrative Agent, (ii) in the case of the Initial Other First Lien
Obligations or the Initial Other First Lien Secured Parties, the Initial Other
Authorized Representative and (iii) in the case of any other Series of Other
First Lien Obligations or Other First Lien Secured Parties that become subject
to this Agreement after the date hereof, the Authorized Representative named for
such Series in the applicable Joinder Agreement.

“Bankruptcy Case” shall have the meaning assigned to such term in Section
2.05(b).

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended.

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Credit Agreement Collateral Agent, (ii) in the case of the Initial Other
First Lien Obligations (other than those secured by any Mortgaged Property), the
Initial Other Collateral Agent, (iii) in the case of any Initial Other First
Lien Obligations secured by any Mortgaged Property pursuant to the Mortgages,
the Real Property Collateral Agent and (iv) in the case of any other Series of
Other First Lien Obligations that become subject to this Agreement after the
date hereof, the Collateral Agent named for such Series in the applicable
Joinder Agreement.

“Controlling Secured Parties” means (i) at any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, the Credit Agreement
Secured Parties and (ii) at any other time, the Series of First Lien Secured
Parties whose Authorized Representative is the Applicable Authorized
Representative.

“Credit Agreement” shall have the meaning assigned to such term in the recitals
to this Agreement.

“Credit Agreement Collateral Agent” shall have the meaning assigned to such term
in the introductory paragraph to this Agreement.

“Credit Agreement Collateral Documents” means the Security Agreement, the
Mortgages (as defined in the Credit Agreement), the other Security Documents (as
defined in the Credit Agreement) and each other agreement entered into in favor
of the Credit Agreement Collateral Agent for the purpose of securing any Credit
Agreement Obligations.

“Credit Agreement Obligations” means all amounts owing to any party pursuant to
the terms of any Credit Document, including, without limitation, all amounts in
respect of any principal, premium, interest (including any interest and fees
accruing subsequent to the commencement of a Bankruptcy Case at the rate
provided for in the Credit Agreement, whether or not such interest or fees are
allowed claims under any such proceeding or under applicable

 

-4-



--------------------------------------------------------------------------------

state, federal or foreign law), penalties, fees, expenses, indemnifications,
reimbursements, damages and other liabilities, and guarantees of the foregoing
amounts and including, without limitation, the “Secured Obligations” as defined
in the Security Agreement.

“Credit Agreement Secured Parties” means the holders of Credit Agreement
Obligations, including the “Guaranteed Creditors” as defined in the Credit
Agreement.

“Credit Documents” mean the Credit Agreement, each Credit Agreement Collateral
Document and the Credit Documents (as defined in the Credit Agreement).

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in Section
2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of First Lien Obligations, the
date on which such Series of First Lien Obligations is no longer secured by
Shared Collateral. The term “Discharged” shall have a corresponding meaning.

“Discharge of Credit Agreement Obligations” means the Discharge of the Credit
Agreement Obligations with respect to Shared Collateral; provided that the
Discharge of Credit Agreement Obligations shall not be deemed to have occurred
in connection with a Refinancing of such Credit Agreement Obligations with
additional First Lien Obligations secured by Shared Collateral under an Other
First Lien Document which has been designated in writing by the Administrative
Agent (under the Credit Agreement so Refinanced) to each Other First Lien
Collateral Agent and each other Authorized Representative as the “Credit
Agreement” for purposes of this Agreement.

“Event of Default” means an “Event of Default” (or similarly defined term) as
defined in any Secured Credit Document.

“Excess Other First Lien Obligations” shall have the meaning assigned to such
term in the definition of Other First Lien Obligations.

“First Lien Documents” means, with respect to the Credit Agreement Obligations,
the Credit Documents, and with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Documents.

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations and (ii) each Series of Other First Lien Obligations.

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties and
(ii) the Other First Lien Secured Parties with respect to each Series of Other
First Lien Obligations.

 

-5-



--------------------------------------------------------------------------------

“First Lien Security Documents” means, collectively, (i) the Credit Agreement
Collateral Documents and (ii) the Other First Lien Security Documents.

“Grantors” means the MLP and each Subsidiary or direct or indirect parent
company of the MLP which has granted a security interest pursuant to any First
Lien Security Document to secure any Series of First Lien Obligations.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Initial Other Authorized Representative” shall have the meaning assigned to
such term in the introductory paragraph to this Agreement.

“Initial Other Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph to this Agreement.

“Initial Other First Lien Agreement” shall have the meaning assigned to such
term in the recitals to this Agreement.

“Initial Other First Lien Documents” means the Initial Other First Lien
Agreement, the Initial Other Security Agreement, the Mortgages and any security
documents and other operative agreements evidencing or governing the
Indebtedness thereunder, and the liens securing such Indebtedness, including any
agreement entered into for the purpose of securing the Initial Other First Lien
Obligations.

“Initial Other First Lien Obligations” means the Other First Lien Obligations
pursuant to the Initial Other First Lien Agreement and including, without
limitation, the “Secured Obligations” as defined in the Initial Other Security
Agreement.

“Initial Other First Lien Secured Parties” means the holders of any Initial
Other First Lien Obligations (including the “Guaranteed Creditors” as defined in
the Initial Other First Lien Agreement) and the Initial Other Authorized
Representative.

“Initial Other Security Agreement” shall have the meaning assigned to such term
in the recitals to this Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

-6-



--------------------------------------------------------------------------------

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any other Grantor are determined and any payment
or distribution is or may be made on account of such claims.

“Intervening Creditor” shall have the meaning assigned to such term in Section
2.01(a).

“Joinder Agreement” means the document in the form of Exhibit A to this
Agreement required to be delivered by an Authorized Representative to each
Collateral Agent and each Authorized Representative pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First Lien
Obligations or a Refinancing of any Series of First Lien Obligations and add
Other First Lien Secured Parties hereunder.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

“Major Non-Controlling Authorized Representative” means the Authorized
Representative of the Series of Other First Lien Obligations with an aggregate
outstanding principal amount in excess of $15,000,000 that constitutes the
largest outstanding principal amount of any then outstanding Series of Other
First Lien Obligations; provided, however, that if there are two outstanding
Series of Other First Lien Obligations which have an equal outstanding principal
amount, the Series of Other First Lien Obligations with the earlier maturity
date shall be considered to have the larger outstanding principal amount for
purposes of this definition.

“Mortgaged Property” shall have the meaning assigned to such term in the Initial
Other First Lien Agreement.

“Mortgages” shall have the meaning assigned to such term in the Initial Other
First Lien Agreement.

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

“Non-Controlling Authorized Representative” means any Authorized Representative
that is not the Applicable Authorized Representative at such time.

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 180 days
(throughout which 180 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the First Lien Documents
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) each Collateral Agent’s and each other Authorized
Representative’s receipt of written notice from such Non-Controlling Authorized
Representative certifying that (x) such Non-Controlling Authorized
Representative is the Major Non-Controlling Authorized Representative and that
an Event of Default (under and as defined in the First Lien Documents under
which such Non-Controlling Authorized

 

-7-



--------------------------------------------------------------------------------

Representative is the Authorized Representative) has occurred and is continuing
and (y) the First Lien Obligations of the Series with respect to which such
Non-Controlling Authorized Representative is the Authorized Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Other First Lien
Document; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (1) at any time the Applicable Authorized Representative has
commenced and is diligently pursuing any enforcement action with respect to
Shared Collateral or (2) at any time the Grantor that has granted a security
interest in Shared Collateral is then a debtor under or with respect to (or
otherwise subject to) any Insolvency or Liquidation Proceeding.

“Non-Controlling Secured Parties” means the First Lien Secured Parties which are
not Controlling Secured Parties.

“Other First Lien Agreement” means any credit agreement (excluding the Credit
Agreement and including the Initial Other First Lien Agreement) or other
agreement, document or instrument, pursuant to which any Grantor has or will
incur Other First Lien Obligations; provided that, in each case, the
Indebtedness thereunder (other than the Initial Other First Lien Obligations)
has been designated as Other First Lien Obligations pursuant to and in
accordance with Section 5.14.

“Other First Lien Collateral Agents” means each of the Collateral Agents other
than the Credit Agreement Collateral Agent.

“Other First Lien Documents” means, with respect to the Initial Other First Lien
Obligations or any Series of Additional Senior Class Debt, the Other First Lien
Agreements, including the Initial Other First Lien Documents and the Other First
Lien Security Documents and each other agreement entered into for the purpose of
securing the Initial Other First Lien Obligations or any Series of Additional
Senior Class Debt; provided that, in each case, the Indebtedness thereunder
(other than the Initial Other First Lien Obligations) has been designated as
Other First Lien Obligations pursuant to Section 5.14 hereto.

“Other First Lien Obligations” means all amounts owing to any Other First Lien
Secured Party (including the Initial Other First Lien Secured Parties) pursuant
to the terms of any Other First Lien Document (including the Initial Other First
Lien Documents), including, without limitation, all amounts in respect of any
principal, premium, interest (including any interest and fees accruing
subsequent to the commencement of a Bankruptcy Case at the rate provided for in
the respective Other First Lien Agreement, whether or not such interest or fees
are allowed claims under any such proceeding or under applicable state, federal
or foreign law), penalties, fees, expenses, indemnifications, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts; provided
that the aggregate principal amount of Other First Lien Obligations in excess of
the amount of Indebtedness permitted to be secured on a pari passu basis with
the Credit Agreement Obligations pursuant to the Credit Agreement, the Initial
Other First Lien Obligations pursuant to the Initial Other First Lien Agreement
and any fees, interest and expenses related to such excess amount pursuant to
the applicable Other First Lien Agreement (other than the Initial Other First
Lien Agreement) (such excess amount together with the related fees, interest and
expenses, the “Excess Other First Lien Obligations”) shall not constitute Other
First Lien Obligations or First Lien Obligations for purposes of this Agreement.

 

-8-



--------------------------------------------------------------------------------

“Other First Lien Secured Parties” means the holders of any Other First Lien
Obligations and any Authorized Representative with respect thereto and shall
include the Initial Other First Lien Secured Parties.

“Other First Lien Security Documents” means any security agreement, mortgage or
any other document now existing or entered into after the date hereof that
create Liens on any assets or properties of any Grantor to secure the Other
First Lien Obligations.

“Possessory Collateral” means any Shared Collateral in the possession of the
Applicable Collateral Agent (or its agents or bailees), to the extent that
possession thereof perfects a Lien thereon under the Uniform Commercial Code of
any jurisdiction or otherwise. Possessory Collateral includes, without
limitation, any Certificated Securities, Promissory Notes, Instruments, and
Chattel Paper, in each case, delivered to or in the possession of the Applicable
Collateral Agent under the terms of the First Lien Security Documents. All
capitalized terms used in this definition and not defined elsewhere in this
Agreement have the meaning assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01(a).

“Real Property Collateral Agent” shall have the meaning assigned to such term in
Section 2.10.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

“Secured Credit Document” means (i) the Credit Agreement and the Credit
Documents (as defined in the Credit Agreement), (ii) the Initial Other First
Lien Documents and (iii) each other Other First Lien Documents.

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Other First Lien Secured Parties (in their capacities as such), and
(iii) the Other First Lien Secured Parties that become subject to this Agreement
after the date hereof that are represented by a common Authorized Representative
(in its capacity as such for such Other First Lien Secured Parties) and (b) with
respect to any First Lien Obligations, each of (i) the Credit Agreement
Obligations, (ii) the Initial Other First Lien Obligations and (iii) the Other
First Lien Obligations incurred

 

-9-



--------------------------------------------------------------------------------

pursuant to any Other First Lien Document, which pursuant to any Joinder
Agreement, are to be represented hereunder by a common Authorized Representative
(in its capacity as such for such Other First Lien Obligations).

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Authorized
Representatives or Collateral Agents on behalf of such holders) hold a valid and
perfected security interest or Lien at such time. If more than two Series of
First Lien Obligations are outstanding at any time and the holders of less than
all Series of First Lien Obligations hold a valid and perfected security
interest or Lien in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest or Lien in such Collateral at such
time and shall not constitute Shared Collateral for any Series which does not
have a valid and perfected security interest or Lien in such Collateral at such
time.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

SECTION 2.01 Priority of Claims.

(a) Anything contained herein or in any of the Secured Credit Documents to the
contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Applicable Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Bankruptcy Case
of any Grantor or any First Lien Secured Party receives any payment pursuant to
any intercreditor agreement (other than this Agreement) with respect to any
Shared Collateral, the proceeds of any sale, collection or other liquidation of
any such Shared Collateral by any First Lien Secured Party or received by the
Applicable Collateral Agent or any First Lien Secured Party pursuant to any such
intercreditor agreement with respect to such Shared Collateral and proceeds of
any such distribution (subject, in the case of any such distribution, to the
sentence immediately following) to which the First Lien Obligations are entitled
under any intercreditor agreement (other than this Agreement) (all proceeds of
any sale, collection or other liquidation of any Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied by the Applicable Collateral Agent in the following order:

(i) FIRST, to the payment of all reasonable costs and expenses incurred by each
Collateral Agent (in its capacity as such) in connection with such collection or
sale or otherwise in connection with this Agreement, any other Secured Credit
Documents or any of the First Lien Obligations, including all court costs and
the reasonable fees and expenses of its agents and legal counsel, and any other
reasonable costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Secured Credit Documents;

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
First Lien Obligations of each Series (the amounts so applied to be distributed
among the First Lien

 

-10-



--------------------------------------------------------------------------------

Secured Parties pro rata in accordance with the respective amounts of the First
Lien Obligations owed to them on the date of any such distribution and in
accordance with the terms of the applicable Secured Credit Documents); and

(iii) THIRD, any balance of such Proceeds remaining after the application
pursuant to preceding clauses (i) and (ii), to the Grantors, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

If, despite the provisions of this Section 2.01(a), any First Lien Secured Party
shall receive any payment or other recovery in excess of its portion of payments
on account of the First Lien Obligations to which it is then entitled in
accordance with this Section 2.01(a), such First Lien Secured Party shall hold
such payment or recovery in trust for the benefit of all First Lien Secured
Parties for distribution in accordance with this Section 2.01(a).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a First Lien Secured Party) has a lien or
security interest that is junior in priority to the security interest of any
Series of First Lien Obligations but senior (as determined by appropriate legal
proceedings in the case of any dispute) to the security interest of any other
Series of First Lien Obligations (such third party an “Intervening Creditor”),
the value of any Shared Collateral or Proceeds which are allocated to such
Intervening Creditor shall be deducted on a ratable basis solely from the Shared
Collateral or Proceeds to be distributed in respect of the Series of First Lien
Obligations with respect to which such Impairment exists.

(c) It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of First Lien Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the First
Lien Obligations of any Series or any other circumstance whatsoever (but, in
each case, subject to Section 1.01(b)), each First Lien Secured Party hereby
agrees that the Liens securing each Series of First Lien Obligations on any
Shared Collateral shall be of equal priority.

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

(a) With respect to any Shared Collateral, notwithstanding Section 2.01, only
the Applicable Collateral Agent shall act or refrain from acting with respect to
Shared Collateral (including with respect to any intercreditor agreement with
respect to any Shared Collateral). At any time when the Credit Agreement
Collateral Agent is the Applicable Collateral Agent, no Other First Lien Secured
Party shall or shall instruct any Collateral Agent to, commence any

 

-11-



--------------------------------------------------------------------------------

judicial or nonjudicial foreclosure proceedings with respect to, seek to have a
trustee, receiver, liquidator or similar official appointed for or over, attempt
any action to take possession of, exercise any right, remedy or power with
respect to, or otherwise take any action to enforce its security interest in or
realize upon, or take any other action available to it in respect of, Shared
Collateral (including with respect to any intercreditor agreement with respect
to Shared Collateral), whether under any Other First Lien Security Document,
applicable law or otherwise, it being agreed that only the Credit Agreement
Collateral Agent and the Administrative Agent, acting in accordance with the
Credit Agreement Collateral Documents, shall be entitled to take any such
actions or exercise any remedies with respect to such Shared Collateral at such
time.

(b) With respect to any Shared Collateral at any time when any Other First Lien
Collateral Agent is the Applicable Collateral Agent, (i) such Other First Lien
Collateral Agent and the Real Property Collateral Agent shall act only on the
instructions of the Applicable Authorized Representative, (ii) such Other First
Lien Collateral Agent and the Real Property Collateral Agent shall not follow
any instructions with respect to such Shared Collateral (including with respect
to any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other First Lien Secured Party
other than the Applicable Authorized Representative) and (iii) no
Non-Controlling Authorized Representative or other First Lien Secured Party
(other than the Applicable Authorized Representative) shall or shall instruct
such Other First Lien Collateral Agent or the Real Property Collateral Agent to,
commence any judicial or nonjudicial foreclosure proceedings with respect to,
seek to have a trustee, receiver, liquidator or similar official appointed for
or over, attempt any action to take possession of, exercise any right, remedy or
power with respect to, or otherwise take any action to enforce its security
interest in or realize upon, or take any other action available to it in respect
of, such Shared Collateral (including with respect to any intercreditor
agreement with respect to such Shared Collateral), whether under any First Lien
Security Document, applicable law or otherwise, it being agreed that only such
Other First Lien Collateral Agent or Real Property Collateral Agent, as
applicable, acting on the instructions of the Applicable Authorized
Representative and in accordance with the Other First Lien Security Documents
applicable to it, shall be entitled to take any such actions or exercise any
such remedies with respect to such Shared Collateral.

(c) Notwithstanding the equal priority of the Liens securing each Series of
First Lien Obligations, the Applicable Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) and the Real Property
Collateral Agent (acting on the instructions of the Applicable Authorized
Representative) may deal with the Shared Collateral as if such Applicable
Collateral Agent or Real Property Collateral Agent for the benefit of the
Controlling Secured Parties had a senior and exclusive Lien on such Shared
Collateral. No Non-Controlling Authorized Representative or Non-Controlling
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Collateral Agent (or by the Real Property
Collateral Agent acting on the instructions of the Applicable Authorized
Representative), the Applicable Authorized Representative or the Controlling
Secured Party or any other exercise by the Applicable Collateral Agent (or by
the Real Property Collateral Agent acting on the instructions of the Applicable
Authorized Representative), the Applicable Authorized Representative or the
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral, or to cause the Applicable Collateral Agent or the Real Property
Collateral Agent to do so. The foregoing shall not be construed to limit the
rights and priorities of any First Lien Secured Party, the Applicable Collateral
Agent or any Authorized Representative with respect to any Collateral not
constituting Shared Collateral.

 

-12-



--------------------------------------------------------------------------------

(d) So long as the Credit Agreement Collateral Agent or the Initial Other
Collateral Agent is a party to this Agreement, this Agreement shall not apply to
any assets a security interest in which is not granted to the Credit Agreement
Collateral Agent or the Initial Other Collateral Agent, respectively.

SECTION 2.03 No Interference; Payment Over; Exculpatory Provisions.

(a) Except, in each case, with respect to any Excess Other First Lien
Obligations or any Security Document or Lien securing the Excess Other First
Lien Obligations, to the extent of such Excess Other First Lien Obligations,
each First Lien Secured Party agrees that (i) it will not challenge or question
or support any other Person in challenging or questioning, in any proceeding the
validity or enforceability of any First Lien Obligations of any Series or any
First Lien Security Document or the validity, attachment, perfection or priority
of any Lien under any First Lien Security Document or the validity or
enforceability of the priorities, rights or duties established by or other
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any First Lien Secured Party from
challenging or questioning the validity or enforceability of any First Lien
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code, (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Applicable Collateral Agent (or by the Real Property
Collateral Agent acting on the instructions of the Applicable Authorized
Representative), (iii) except as provided in Section 2.02, it shall have no
right to (A) direct the Applicable Collateral Agent, the Real Property
Collateral Agent or any other First Lien Secured Party to exercise any right,
remedy or power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by the Applicable
Collateral Agent (or by the Real Property Collateral Agent acting on the
instructions of the Applicable Authorized Representative) or any other First
Lien Secured Party of any right, remedy or power with respect to any Shared
Collateral, (iv) it will not institute any suit or assert in any suit,
bankruptcy, insolvency or other proceeding any claim against the Applicable
Collateral Agent, the Real Property Collateral Agent or any other First Lien
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
(v) it will not seek, and hereby waives any right, to have any Shared Collateral
or any part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Applicable Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.

(b) Each First Lien Secured Party and the Real Property Collateral Agent hereby
agree that if it shall obtain possession of any Shared Collateral or shall
realize any proceeds or payment in respect of any Shared Collateral, pursuant to
any First Lien Security Document or by the exercise of any rights available to
it under applicable law or in any

 

-13-



--------------------------------------------------------------------------------

Insolvency or Liquidation Proceeding or through any other exercise of remedies
(including pursuant to any intercreditor agreement), at any time prior to the
Discharge of each of the First Lien Obligations, then it shall hold such Shared
Collateral, proceeds or payment in trust for the other First Lien Secured
Parties having a security interest in such Shared Collateral and promptly
transfer any such Shared Collateral, proceeds or payment, as the case may be, to
the Applicable Collateral Agent for such Shared Collateral, to be distributed by
such Applicable Collateral Agent in accordance with the provisions of
Section 2.01(a) hereof.

(c) None of the Applicable Collateral Agent, the Real Property Collateral Agent,
any Applicable Authorized Representative or any other First Lien Secured Party
shall be liable for any action taken or omitted to be taken by the Applicable
Collateral Agent, the Real Property Collateral Agent, such Applicable Authorized
Representative or other First Lien Secured Party with respect to any Shared
Collateral in accordance with the provisions of this Agreement.

SECTION 2.04 Automatic Release of Liens.

(a) If, at any time any Shared Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Applicable Collateral Agent (or by the Real Property Collateral Agent acting on
the instructions of the Applicable Authorized Representative) in accordance with
the provisions of this Agreement, then (whether or not any Insolvency or
Liquidation Proceeding is pending at the time) the Liens in favor of the other
Collateral Agents for the benefit of each Series of First Lien Secured Parties
upon such Shared Collateral will automatically be released and discharged upon
final conclusion of foreclosure proceeding as and when, but only to the extent,
such Liens of the Applicable Collateral Agent (or of the Real Property
Collateral Agent for the benefit of the Credit Agreement Secured Parties and the
Initial Other First Lien Secured Parties) on such Shared Collateral are released
and discharged; provided that any proceeds of any Shared Collateral realized
therefrom shall be applied pursuant to Section 2.01 hereof.

(b) Each Collateral Agent and each Authorized Representative agrees to execute
and deliver (at the sole cost and expense of the Grantors) all such
authorizations and other instruments as shall reasonably be requested by the
Applicable Collateral Agent or the Real Property Collateral Agent to evidence
and confirm any release of Shared Collateral provided for in this Section.

SECTION 2.05 Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

(a) This Agreement shall continue in full force and effect notwithstanding the
commencement of any proceeding under the Bankruptcy Code or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law by or
against any Grantor or any of its subsidiaries.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section

 

-14-



--------------------------------------------------------------------------------

364 of the Bankruptcy Code or the use of cash collateral under Section 363 of
the Bankruptcy Code, each First Lien Secured Party (other than any Controlling
Secured Party or any Authorized Representative of any Controlling Secured Party)
agrees that it will raise no objection to any such financing or to the Liens on
the Shared Collateral securing the same (“DIP Financing Liens”) or to any use of
cash collateral that constitutes Shared Collateral, unless a majority in
interest of the Controlling Secured Parties (or such greater amount as is
necessary to take action under the applicable Credit Document or Other First
Lien Documents), or an Authorized Representative of any Controlling Secured
Party, shall then oppose or object to such DIP Financing or such DIP Financing
Liens or use of cash collateral (and (i) to the extent that such DIP Financing
Liens are senior to the Liens on any such Shared Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Shared Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First Lien Secured Parties constituting DIP Financing Liens) are subordinated
thereto, and (ii) to the extent that such DIP Financing Liens rank pari passu
with the Liens on any such Shared Collateral granted to secure the First Lien
Obligations of the Controlling Secured Parties, each Non-Controlling Secured
Party will confirm the priorities with respect to such Shared Collateral as set
forth herein), in each case so long as (A) the First Lien Secured Parties of
each Series retain the benefit of their Liens on all such Shared Collateral
pledged to the DIP Lenders, including proceeds thereof arising after the
commencement of such proceeding, with the same priority vis-a-vis all the other
First Lien Secured Parties (other than any Liens of the First Lien Secured
Parties constituting DIP Financing Liens) as existed prior to the commencement
of the Bankruptcy Case, (B) the First Lien Secured Parties of each Series are
granted Liens on any additional collateral pledged to any First Lien Secured
Parties as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with the same priority vis-a-vis the First
Lien Secured Parties as set forth in this Agreement, (C) if any amount of such
DIP Financing or cash collateral is applied to repay any of the First Lien
Obligations, such amount is applied pursuant to Section 2.01(a) of this
Agreement, and (D) if any First Lien Secured Parties are granted adequate
protection with respect to the First Lien Obligations subject hereto, including
in the form of periodic payments, in connection with such DIP Financing or use
of cash collateral, the proceeds of such adequate protection are applied
pursuant to Section 2.01(a) of this Agreement; provided that the First Lien
Secured Parties of each Series shall have a right to object to the grant of a
Lien to secure the DIP Financing over any Collateral subject to Liens in favor
of the First Lien Secured Parties of such Series or its Authorized
Representative that shall not constitute Shared Collateral; and provided further
that the First Lien Secured Parties receiving adequate protection shall not
object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06 Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the Bankruptcy Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First Lien Obligations shall again have been paid in full
in cash.

SECTION 2.07 Insurance. As between the First Lien Secured Parties, the
Applicable Collateral Agent (acting at the direction of the Applicable
Authorized

 

-15-



--------------------------------------------------------------------------------

Representative) and the Real Property Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) solely in the case of
the Mortgaged Property subject to the Mortgages, shall have the right to adjust
or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral.

SECTION 2.08 Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Authorized Representative of the
holders of any such Refinancing indebtedness shall have executed a Joinder
Agreement on behalf of the holders of such Refinancing indebtedness.

SECTION 2.09 Possessory Collateral Agent as Gratuitous Bailee for Perfection.

(a) The Possessory Collateral shall be delivered to the Credit Agreement
Collateral Agent and the Credit Agreement Collateral Agent agrees to hold any
Shared Collateral constituting Possessory Collateral that is part of the
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the benefit of each other First Lien
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First Lien Security Documents, in each case, subject to the terms and
conditions of this Section 2.09; provided that at any time the Credit Agreement
Collateral Agent is not the Applicable Collateral Agent, the Credit Agreement
Collateral Agent shall, at the request of the Applicable Authorized
Representative, promptly deliver all Possessory Collateral to the Applicable
Collateral Agent together with any necessary endorsements (or otherwise allow
the Applicable Collateral Agent to obtain control of such Possessory
Collateral). The Company shall take such further action as is required to
effectuate the transfer contemplated hereby if reasonably requested by the
Applicable Collateral Agent.

(b) Each Collateral Agent agrees to hold any Shared Collateral constituting
Possessory Collateral, from time to time in its possession, as gratuitous bailee
for the benefit of each other First Lien Secured Party and any assignee, solely
for the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.09 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other First Lien Secured Party for purposes of perfecting the Lien held by such
First Lien Secured Parties therein.

 

-16-



--------------------------------------------------------------------------------

SECTION 2.10 Credit Agreement Collateral Agent as Collateral Agent for Mortgaged
Property.

(a) The Initial Other Authorized Representative and the Initial Other Collateral
Agent, on behalf of themselves and the Initial Other First Lien Secured Parties,
each hereby appoint the Credit Agreement Collateral Agent as its “collateral
agent” (in such capacity, together with any successor in such capacity appointed
by the Initial Other Authorized Representative and the Initial Other Collateral
Agent, the “Real Property Collateral Agent”) for the limited purpose of
acquiring, holding and enforcing any and all Liens on the Mortgaged Property
granted by any Grantor to secure any of the Initial Other First Lien Obligations
pursuant to the Mortgages, together with such powers and discretion as are
reasonably incidental thereto, and authorizes the Real Property Collateral Agent
to enter into the Mortgages in such capacity. The Real Property Collateral Agent
accepts such appointment and agrees to hold the Lien on the Mortgaged Property
granted to it pursuant to the Mortgages as collateral agent for the benefit of
the Credit Agreement Secured Parties and the Initial Other First Lien Secured
Parties until the Discharge of Credit Agreement Obligations and the Discharge of
Initial Other First Lien Obligations, subject to the terms and conditions of
this Agreement. The Credit Agreement Collateral Agent and the Initial Other
Collateral Agent hereby acknowledge that the Real Property Collateral Agent will
obtain a Lien on and security interest in the Mortgaged Property pursuant to the
Mortgages for the benefit of both the Credit Agreement Secured Parties and the
Initial Other First Lien Secured Parties.

(b) The Real Property Collateral Agent, the Credit Agreement Collateral Agent,
on behalf of itself and the Credit Agreement Secured Parties, and the Initial
Other Collateral Agent, on behalf of itself and the Initial Other First Lien
Secured Parties, each hereby agrees that the Applicable Authorized
Representative shall have the sole and exclusive right and authority to give
instructions to, and otherwise direct, the Real Property Collateral Agent in
respect of the Mortgaged Property and no other Credit Agreement Secured Party or
Initial Other First Lien Secured Party will impede, hinder, delay or interfere
with the exercise of such rights by the Applicable Authorized Representative in
any respect. The Real Property Collateral Agent shall, if it receives any
instructions or directions from the Applicable Authorized Representative to take
any action in relation to the Mortgages, assume that all applicable conditions
under the Mortgages, the applicable First Lien Documents and the Intercreditor
Agreement for taking that action have been satisfied and that the Applicable
Authorized Representative is entitled to give such instructions or directions.
The Grantors hereby jointly and severally agree to pay, reimburse, indemnify and
hold harmless the Real Property Collateral Agent to the same extent and on the
same terms that the Grantors are required to do so for the Credit Agreement
Collateral Agent in accordance with the Credit Agreement and for the Initial
Other Collateral Agent in accordance with the Initial Other First Lien
Agreement. The Credit Agreement Secured Parties and the Initial Other First Lien
Secured Parties hereby jointly and severally agree to pay, reimburse, indemnify
and hold harmless the Real Property Collateral Agent to the same extent and on
the same terms that the Credit Agreement Secured Parties are required to do so
for the Credit Agreement Collateral Agent in accordance with the Credit
Agreement and the Initial Other First Lien Secured Parties are required to do so
for the Initial Other Collateral Agent in accordance with the Initial Other
First Lien Agreement, respectively. The provisions of Section 12.03 of the
Credit Agreement and Section 12.03 of the Initial Other First Lien Agreement
shall be incorporated herein, mutatis mutandis, as if fully set forth herein
except that each reference to “Administrative Agent” therein shall be deemed to
be a reference to “Real Property Collateral Agent” for purposes hereof.

 

-17-



--------------------------------------------------------------------------------

(c) The Real Property Collateral Agent shall have no obligation whatsoever to
the Initial Other Collateral Agent or any Initial Other First Lien Secured Party
including, without limitation, any obligation to assure that the Mortgaged
Property is owned by any Grantor or to preserve rights or benefits of any Person
except as expressly set forth in this Agreement or in the Mortgages. In acting
on behalf of the Initial Other Collateral Agent and the Initial Other First Lien
Secured Parties, the duties or responsibilities of the Real Property Collateral
Agent under this Section 2.10 shall be limited solely to those duties and
obligations applicable to it under this Agreement and the Mortgages.

(d) The Real Property Collateral Agent shall not have by reason of the Mortgages
or this Agreement or any other document a fiduciary relationship in respect of
the Initial Other Collateral Agent or any Initial Other First Lien Secured
Party.

(e) Any resignation by Bank of America, N.A., as Administrative Agent pursuant
to Section 12.06 of the Credit Agreement shall also constitute its resignation
as Real Property Collateral Agent hereunder and under the Mortgages pursuant to
the terms of Section 12.06 of the Credit Agreement and any successor
Administrative Agent appointed pursuant to Section 12.06 of the Credit Agreement
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Real Property Collateral Agent hereunder
and under the Mortgages, and the retiring Real Property Collateral Agent shall
be discharged from all of its duties and obligations hereunder and under the
Mortgages. The Administrative Agent shall promptly notify the Initial Other
Authorized Representative in writing of such resignation. The Initial Other
Authorized Representative may remove the Credit Agreement Collateral Agent as
Real Property Collateral Agent upon 30 days’ prior written notice to the Real
Property Collateral Agent and the Administrative Agent.

SECTION 2.11 Amendments to First Lien Security Documents.

(a) Without the prior written consent of the Administrative Agent and Credit
Agreement Collateral Agent, each Other First Lien Collateral Agent agrees that
no Other First Lien Security Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Other First Lien Security Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(b) Without the prior written consent of each Other First Lien Collateral Agent,
the Administrative Agent and the Credit Agreement Collateral Agent agree that no
Credit Agreement Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Credit Agreement Collateral Document would
be prohibited by, or would require any Grantor to act or refrain from acting in
a manner that would violate, any of the terms of this Agreement.

(c) In determining whether an amendment to any First Lien Security Document is
permitted by this Section 2.11, each Collateral Agent may conclusively rely on
an officer’s certificate of the Company stating that such amendment is permitted
by this Section 2.11.

 

-18-



--------------------------------------------------------------------------------

ARTICLE III

EXISTENCE AND AMOUNTS OF LIENS AND OBLIGATIONS

Whenever a Collateral Agent or any Authorized Representative shall be required,
in connection with the exercise of its rights or the performance of its
obligations hereunder, to determine the existence or amount of any First Lien
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the First Lien Obligations of any Series, it may request that such information
be furnished to it in writing by each other Authorized Representative or
Collateral Agent and shall be entitled to make such determination or not make
any determination on the basis of the information so furnished; provided,
however, that if an Authorized Representative or a Collateral Agent shall fail
or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent or Authorized Representative shall be entitled to
make any such determination or not make any determination by such method as it
may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Grantor, any First Lien Secured
Party or any other person as a result of such determination.

ARTICLE IV

THE APPLICABLE COLLATERAL AGENT

SECTION 4.01 Authority.

(a) Notwithstanding any other provision of this Agreement, nothing herein shall
be construed to impose any fiduciary or other duty on any Applicable Collateral
Agent or the Real Property Collateral Agent to any Non-Controlling Secured Party
or give any Non-Controlling Secured Party the right to direct any Applicable
Collateral Agent or the Real Property Collateral Agent, except that each
Applicable Collateral Agent and the Real Property Collateral Agent shall be
obligated to distribute proceeds of any Shared Collateral in accordance with
Section 2.01 hereof.

(b) In furtherance of the foregoing, each Non-Controlling Secured Party
acknowledges and agrees that the Applicable Collateral Agent (or the Real
Property Collateral Agent acting on the instructions of the Applicable
Authorized Representative) shall be entitled, for the benefit of the First Lien
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
as applicable, for which the Applicable Collateral Agent or the Real Property
Collateral Agent is the collateral agent of such Shared Collateral, without
regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled as a result of the First Lien Obligations held by such
Non-Controlling Secured Parties. Without limiting the foregoing, each Non-

 

-19-



--------------------------------------------------------------------------------

Controlling Secured Party agrees that none of the Applicable Collateral Agent,
the Real Property Collateral Agent, the Applicable Authorized Representative or
any other First Lien Secured Party shall have any duty or obligation first to
marshal or realize upon any type of Shared Collateral (or any other Collateral
securing any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the First Lien
Secured Parties waives any claim it may now or hereafter have against any
Collateral Agent or the Authorized Representative of any other Series of First
Lien Obligations or any other First Lien Secured Party of any other Series
arising out of (i) any actions which any Collateral Agent, Authorized
Representative or the First Lien Secured Parties take or omit to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Applicable Authorized Representative or
any holders of First Lien Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any equivalent provision of any other Bankruptcy Law, by the Company or any of
its Subsidiaries, as debtor-in-possession.

ARTICLE V

MISCELLANEOUS

SECTION 5.01 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Administrative Agent or the Credit Agreement Collateral Agent, to
it at:

Bank of America, N.A., as Administrative Agent

901 Main Street, Dallas, TX 75202

Attention: Eldred Sholars

Telephone: (972) 338-3811

Facsimile: (214) 290-9485

Electronic Mail: eldred.sholars@baml.com

(b) if to the Initial Other Collateral Agent, to it at:

Bank of America, N.A.

 

-20-



--------------------------------------------------------------------------------

901 Main Street, Dallas, TX 75202

Attention: Eldred Sholars

Telephone: (972) 338-3811

Facsimile: (214) 290-9485

Electronic Mail: eldred.sholars@baml.com

(c) if to any other Authorized Representative or Collateral Agent, to it at the
address set forth in the applicable Joinder Agreement.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Collateral Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
Person provided from time to time by such Person.

SECTION 5.02 Waivers; Amendment; Joinder Agreements.

(a) No failure or delay on the part of any party hereto in exercising any right
or power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be terminated, waived,
amended or modified (other than pursuant to any Joinder Agreement) except
pursuant to an agreement or agreements in writing entered into by each
Authorized Representative and each Collateral Agent (and with respect to any
such termination, waiver, amendment or modification to Section 2.10 or which
otherwise by the terms of this Agreement requires the Company’s consent or which
increases the obligations or reduces the rights of, or otherwise adversely
affects, the Company or any other Grantor, with the consent of the Company).

(c) Notwithstanding the foregoing, without the consent of any First Lien Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement and upon

 

-21-



--------------------------------------------------------------------------------

such execution and delivery, such Authorized Representative and the Other First
Lien Secured Parties and Other First Lien Obligations of the Series for which
such Authorized Representative is acting shall be subject to the terms hereof
and the terms of the Other First Lien Security Documents applicable thereto.

(d) Notwithstanding the foregoing, without the consent of any other Authorized
Representative or First Lien Secured Party, the Collateral Agents may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Other First Lien Obligations in compliance with
the Credit Agreement and the other Secured Credit Documents.

SECTION 5.03 Parties in Interest.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, as well as the other First
Lien Secured Parties, all of whom are intended to be bound by, and to be third
party beneficiaries of, this Agreement.

SECTION 5.04 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or other electronic method of transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.07 Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, without regard to conflicts
of laws principles thereof.

SECTION 5.08 Submission to Jurisdiction; Waivers. Each Collateral Agent and each
Authorized Representative, on behalf of itself and the First Lien Secured
Parties of the Series for whom it is acting, irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the general
jurisdiction of the state and federal courts located in New York County and
appellate courts from any thereof;

 

-22-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01;

(d) agrees that nothing herein shall affect the right of any other party hereto
(or any First Lien Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
First Lien Secured Party) to sue in any other jurisdiction; and

(e) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 5.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

SECTION 5.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.09.

SECTION 5.10 Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.11 Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Secured
Credit Documents or First Lien Security Documents, the provisions of this
Agreement shall control.

SECTION 5.12 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement and
none of the Company or any other Grantor may rely on the terms hereof (other
than Sections 2.04, 2.05, 2.06, 2.08, 2.09 and Article V). Nothing in this
Agreement is intended to or shall impair the obligations of any Grantor, which
are absolute and unconditional, to pay the First Lien Obligations as and when
the same shall become due and payable in accordance with their terms.

 

-23-



--------------------------------------------------------------------------------

SECTION 5.13 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the agreement of each
of the Grantors and the First Lien Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any Grantor, the Administrative Agent, or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

SECTION 5.14 Other First Lien Obligations.

To the extent, but only to the extent not prohibited by the provisions of the
Credit Agreement and the Other First Lien Documents, the Company may incur
additional indebtedness after the date hereof that is secured on an equal and
ratable basis with the Liens securing the Credit Agreement Obligations and the
Other First Lien Obligations (such indebtedness referred to as “Additional
Senior Class Debt”). Any such Additional Senior Class Debt may be secured by a
Lien on a ratable basis, in each case under and pursuant to the Other First Lien
Documents, if and subject to the condition that the Collateral Agent and
Authorized Representative of any such Additional Senior Class Debt (an
“Additional Senior Class Debt Collateral Agent” and an “Additional Senior Class
Debt Representative,” respectively), acting on behalf of the holders of such
Additional Senior Class Debt (such Additional Senior Class Debt Collateral
Agent, Additional Senior Class Debt Representative and holders in respect of any
Additional Senior Class Debt being referred to as the “Additional Senior Class
Debt Parties”), becomes a party to this Agreement by satisfying the conditions
set forth in clauses (i) through (iv) of the immediately succeeding paragraph.

In order for an Additional Senior Class Debt Representative and Additional
Senior Class Debt Collateral Agent to become a party to this Agreement,

(i) such Additional Senior Class Debt Representative, such Additional Senior
Class Debt Collateral Agent, each Collateral Agent, each Authorized
Representative and each Grantor shall have executed and delivered an instrument
substantially in the form of Exhibit A (with such changes as may be reasonably
approved by each Authorized Representative and such Additional Senior Class Debt
Representative) pursuant to which such Additional Senior Class Debt
Representative becomes an Authorized Representative hereunder, and such
Additional Senior Class Debt Collateral Agent becomes a Collateral Agent
hereunder, and the Additional Senior Class Debt in respect of which such
Additional Senior Class Debt Representative is the Authorized Representative and
the related Additional Senior Class Debt Parties become subject hereto and bound
hereby;

(ii) the Company shall have (x) delivered to each Collateral Agent true and
complete copies of each of the Other First Lien Documents relating to such
Additional Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Company and (y) identified in a certificate of an
authorized officer the obligations to be designated as Other First Lien
Obligations and the initial aggregate principal amount or face amount thereof;

 

-24-



--------------------------------------------------------------------------------

(iii) all First Lien Security Documents, filings and recordations necessary or
desirable in the reasonable judgment of the Additional Senior Class Debt
Collateral Agent to create and perfect the Liens securing the relevant
obligations relating to such Additional Senior Class Debt shall have been made,
executed and/or delivered (or, with respect to any such filings or recordations,
acceptable provisions to perform such filings or recordings have been taken in
the reasonable judgment of the Additional Senior Class Debt Collateral Agent),
and all fees and taxes in connection therewith shall have been paid (or
acceptable provisions to make such payments have been taken in the reasonable
judgment of the Additional Senior Class Debt Collateral Agent); and

(iv) the Other First Lien Documents, as applicable, relating to such Additional
Senior Class Debt shall provide, in a manner reasonably satisfactory to each
Collateral Agent, that each Additional Senior Class Debt Party with respect to
such Additional Senior Class Debt will be subject to and bound by the provisions
of this Agreement in its capacity as a holder of such Additional Senior Class
Debt.

Upon the execution and delivery of a Joinder Agreement by an Additional Senior
Class Debt Representative and an Additional Senior Class Debt Collateral Agent
in accordance with this Section 5.14, each other Authorized Representative and
Collateral Agent shall acknowledge such execution and delivery thereof, subject
to the terms of this Section 5.14.

SECTION 5.15 Agent Capacities. Except as expressly provided herein (including
Section 2.10 with respect to the Credit Agreement Collateral Agent), the
Administrative Agent and Credit Agreement Collateral Agent are each acting,
respectively, in the capacity of the administrative agent and the collateral
agent solely for the Credit Agreement Secured Parties. Except as expressly
provided herein, the Initial Other Authorized Representative and the Initial
Other Collateral Agent are each acting, respectively, in the capacity of the
authorized representative and the collateral agent solely for the Initial Other
First Lien Secured Parties.

[Remainder of this page intentionally left blank]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BANK OF AMERICA, N.A.,   as Administrative Agent and Credit Agreement Collateral
Agent By:       Name:   Title:

BANK OF AMERICA, N.A.,   as Initial Other Authorized Representative and Initial
Other Collateral Agent By:       Name:   Title:

BANK OF AMERICA, N.A.,   as Real Property Collateral Agent By:       Name:  
Title:

 

 

[Signature Page to First Lien Intercreditor Agreement]



--------------------------------------------------------------------------------

CONSENT OF GRANTORS

Dated: [            ], 2014

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between Bank of America, N.A., as Administrative Agent and Credit
Agreement Collateral Agent, Bank of America, N.A., as Initial Other Authorized
Representative, Bank of America, N.A., as Initial Other Collateral Agent and
Bank of America, N.A, as Real Property Collateral Agent, as the same may be
amended, restated, supplemented, waived, or otherwise modified from time to time
(the “Intercreditor Agreement”). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Intercreditor Agreement.

The Grantors have read the foregoing Intercreditor Agreement and consent
thereto. The Grantors agree that they will not take any action that would be
contrary to the express provisions of the foregoing Intercreditor Agreement and
agree to abide by the requirements expressly applicable to them under the
foregoing Intercreditor Agreement. The Grantors confirm that the foregoing
Intercreditor Agreement is for the sole benefit of the First Lien Secured
Parties and their respective successors and assigns, and that no Grantor is an
intended beneficiary or third party beneficiary thereof except to the extent
otherwise expressly provided therein.

Except as set forth in Section 5.02 of the Intercreditor Agreement and
notwithstanding anything otherwise to the contrary in the Intercreditor
Agreement or provided herein, each party to the Intercreditor Agreement agrees
that the Company and the other Grantors shall not have any right to consent to
or approve any amendment, modification or waiver of any provision of the
Intercreditor Agreement.

This Consent shall be governed and construed in accordance with the laws of the
State of New York, without regard to conflicts of laws principles thereof.
Notices delivered to the Company pursuant to this Consent shall be delivered in
accordance with the notice provisions set forth in the Intercreditor Agreement.

 

Consent of Grantors



--------------------------------------------------------------------------------

IN WITNESS HEREOF, this Consent is hereby executed by each of the Grantors as of
the date first written above.

 

OCI BEAUMONT LLC By:       Name:   Title:

OCI USA INC. By:       Name:   Title:

OCI PARTNERS LP By:       Name:   Title:

 

 

Consent of Grantors



--------------------------------------------------------------------------------

Exhibit A

to First Lien Intercreditor Agreement

[FORM OF] JOINDER NO. [            ] dated as of [            ],
20[            ] (this “Joinder Agreement”) to the FIRST LIEN INTERCREDITOR
AGREEMENT dated as of [            ], 2014, (the “First Lien Intercreditor
Agreement”), among Bank of America, N.A., as Administrative Agent and Credit
Agreement Collateral Agent, Bank of America, N.A., as Initial Other Authorized
Representative, Bank of America, N.A., as Initial Other Collateral Agent, Bank
of America, N.A., as Real Property Collateral Agent and the additional
Authorized Representatives from time to time a party thereto.1

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. As a condition to the ability of the Company to incur Other First Lien
Obligations and to secure such Additional Senior Class Debt with the Liens and
security interests created by the Other First Lien Security Documents, the
Additional Senior Class Debt Representative in respect of such Additional Senior
Class Debt is required to become an Authorized Representative, and the
Additional Senior Class Debt Collateral Agent is required to become a Collateral
Agent, and such Additional Senior Class Debt and the Additional Senior Class
Debt Parties in respect thereof are required to become subject to and bound by,
the First Lien Intercreditor Agreement. Section 5.14 of the First Lien
Intercreditor Agreement provides that such Additional Senior Class Debt
Representative may become an Authorized Representative, such Additional Senior
Class Debt Collateral Agent may become a Collateral Agent, and such Additional
Senior Class Debt and such Additional Senior Class Debt Parties may become
subject to and bound by, the First Lien Intercreditor Agreement, pursuant to the
execution and delivery by the Additional Senior Debt Class Representative and
the Additional Senior Class Debt Collateral Agent of an instrument in the form
of this Joinder and the satisfaction of the other conditions set forth in
Section 5.14 of the First Lien Intercreditor Agreement. The undersigned
Additional Senior Class Debt Representative (the “New Representative”) and
Additional Senior Class Debt Collateral Agent (the “New Collateral Agent”) are
executing this Joinder Agreement in accordance with the requirements of the
First Lien Intercreditor Agreement and the First Lien Security Documents.

Accordingly, the New Representative and the New Collateral Agent agree as
follows:

SECTION 1. In accordance with Section 5.14 of the First Lien Intercreditor
Agreement, the New Representative and the New Collateral Agent by their
signatures below become an Authorized Representative and a Collateral Agent,
respectively, under, and the related Additional Senior Class Debt and Additional
Senior Class Debt Parties become subject to and bound by, the First Lien
Intercreditor Agreement with the same force and effect as if the

 

 

1  In the event of the Refinancing of the Credit Agreement Obligations, this
Joinder will be revised to reflect joinder by a new Credit Agreement Collateral
Agent

 

Exhibit A-1



--------------------------------------------------------------------------------

New Representative and New Collateral Agent had originally been named therein as
an Authorized Representative or a Collateral Agent, respectively, and the New
Representative and the New Collateral Agent, on their behalf and on behalf of
such Additional Senior Class Debt Parties, hereby agree to all the terms and
provisions of the First Lien Intercreditor Agreement applicable to them as
Authorized Representative and Collateral Agent, respectively, and to the
Additional Senior Class Debt Parties that they represent as Other First Lien
Secured Parties. Each reference to an “Authorized Representative” in the First
Lien Intercreditor Agreement shall be deemed to include the New Representative,
and each reference to a “Collateral Agent” in the First Lien Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

SECTION 2. Each of the New Representative and New Collateral Agent represent and
warrant to each Collateral Agent, each Authorized Representative and the other
First Lien Secured Parties, individually, that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee], (ii) this Joinder Agreement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by equitable principles
relating to enforceability and (iii) the Other First Lien Documents relating to
such Additional Senior Class Debt provide that, upon the New Representative’s
and the New Collateral Agent’s entry into this Joinder Agreement, the Additional
Senior Class Debt Parties in respect of such Additional Senior Class Debt will
be subject to and bound by the provisions of the First Lien Intercreditor
Agreement as Other First Lien Secured Parties.

SECTION 3. This Joinder Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Joinder Agreement shall become effective when
each Collateral Agent shall have received a counterpart of this Joinder
Agreement that bears the signatures of the New Representative and the New
Collateral Agent. Delivery of an executed signature page to this Joinder
Agreement by facsimile transmission or other electronic method of transmission
shall be effective as delivery of a manually signed counterpart of this Joinder
Agreement.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

SECTION 6. In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Exhibit A-2



--------------------------------------------------------------------------------

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Representative and the New
Collateral Agent shall be given to them at their respective addresses set forth
below their signatures hereto.

SECTION 8. The Company agrees to reimburse each Collateral Agent and each
Authorized Representative for its reasonable out-of-pocket expenses in
connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and New Collateral Agent have duly
executed this Joinder Agreement to the First Lien Intercreditor Agreement as of
the day and year first above written.

 

[NAME OF NEW REPRESENTATIVE], as   [            ] for the holders of
[            ], By:       Name:   Title:

Address for notices:              

attention of:    

Telecopy:     

[NAME OF NEW COLLATERAL AGENT], as   [            ] for the holders of
[            ], By:       Name:   Title:

Address for notices:    

attention of:    

Telecopy:     

 

 

Exhibit A-4



--------------------------------------------------------------------------------

Acknowledged by: BANK OF AMERICA, N.A.,   as Administrative Agent and Credit
Agreement Collateral Agent By:       Name:   Title:

 

BANK OF AMERICA, N.A.,   as Initial Other Collateral Agent By:       Name:  
Title:

 

BANK OF AMERICA, N.A.,   as Initial Other Authorized Representative By:      
Name:   Title:

 

BANK OF AMERICA, N.A.,   as Real Property Collateral Agent By:       Name:  
Title:

 

Acknowledged and agreed by: OCI BEAUMONT LLC, By:       Name:   Title:

 

Exhibit A-5